EXHIBIT 10.20

Execution Version

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “***” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

 

CREDIT AND SECURITY AGREEMENT (TERM LOAN)

dated as of October 25, 2016

by and among

AXOGEN, INC. and AXOGEN CORPORATION,

and any additional person that hereafter becomes party hereto as a “Borrower”,

each as Borrower, and collectively as Borrowers,

and

MIDCAP FINANCIAL TRUST,

as Agent and as a Lender,

and

THE ADDITIONAL LENDERS

FROM TIME TO TIME PARTY HERETO

Picture 26 [axgn20161231ex1020ff12e001.jpg]

 

 

 





--------------------------------------------------------------------------------

 



 

 

 

 

Article 1 - DEFINITIONS


1 

 

Section 1.1

Certain Defined Terms


1 

 

Section 1.2

Accounting Terms and Determinations


27 

 

Section 1.3

Other Definitional and Interpretive Provisions


27 

 

Section 1.4

Time is of the Essence


27 

Article 2 - LOANS


27 

 

Section 2.1

Loans


27 

 

Section 2.2

Interest, Interest Calculations and Certain Fees


30 

 

Section 2.3

Notes


32 

 

Section 2.4

Reserved


32 

 

Section 2.5

Reserved


32 

 

Section 2.6

General Provisions Regarding Payment; Loan Account


32 

 

Section 2.7

Maximum Interest


33 

 

Section 2.8

Taxes; Capital Adequacy


33 

 

Section 2.9

Appointment of Borrower Representative


36 

 

Section 2.10

Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation


37 

 

Section 2.11

Reserved


39 

 

Section 2.12

Termination; Restriction on Termination


39 

Article 3 - REPRESENTATIONS AND WARRANTIES


39 

 

Section 3.1

Existence and Power


40 

 

Section 3.2

Organization and Governmental Authorization; No Contravention


40 

 

Section 3.3

Binding Effect


40 

 

Section 3.4

Capitalization


40 

 

Section 3.5

Financial Information


40 

 

Section 3.6

Litigation


40 

 

Section 3.7

Ownership of Property


41 

 

Section 3.8

No Default


41 

 

Section 3.9

Labor Matters


41 

 

Section 3.10

Regulated Entities


41 

 

Section 3.11

Margin Regulations


41 

 

Section 3.12

Compliance With Laws; Anti-Terrorism Laws


41 

 

Section 3.13

Taxes


42 

 

Section 3.14

Compliance with ERISA


42 

 

Section 3.15

Consummation of Operative Documents; Brokers


43 

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

Section 3.16

Reserved.


43 

 

Section 3.17

Material Contracts


43 

 

Section 3.18

Compliance with Environmental Requirements; No Hazardous Materials


43 

 

Section 3.19

Intellectual Property and License Agreements


43 

 

Section 3.20

Solvency


43 

 

Section 3.21

Full Disclosure


44 

 

Section 3.22

Interest Rate


44 

 

Section 3.23

Subsidiaries


44 

 

Section 3.24

Reserved.


44 

 

Section 3.25

Accuracy of Schedules


44 

Article 4 - AFFIRMATIVE COVENANTS


44 

 

Section 4.1

Financial Statements and Other Reports


44 

 

Section 4.2

Payment and Performance of Obligations


45 

 

Section 4.3

Maintenance of Existence


45 

 

Section 4.4

Maintenance of Property; Insurance


45 

 

Section 4.5

Compliance with Laws and Material Contracts


47 

 

Section 4.6

Inspection of Property, Books and Records


47 

 

Section 4.7

Use of Proceeds


47 

 

Section 4.8

Estoppel Certificates


47 

 

Section 4.9

Notices of Material Contracts, Litigation and Defaults


48 

 

Section 4.10

Hazardous Materials; Remediation


48 

 

Section 4.11

Further Assurances


49 

 

Section 4.12

Reserved


50 

 

Section 4.13

Power of Attorney


50 

 

Section 4.14

Reserved


51 

 

Section 4.15

Schedule Updates


51 

 

Section 4.16

Intellectual Property and Licensing


51 

 

Section 4.17

Regulatory Reporting and Covenants


52 

Article 5 - NEGATIVE COVENANTS


52 

 

Section 5.1

Debt; Contingent Obligations


52 

 

Section 5.2

Liens


53 

 

Section 5.3

Distributions


53 

 

Section 5.4

Restrictive Agreements


53 

 

Section 5.5

Payments and Modifications of Subordinated Debt


53 

 





ii

--------------------------------------------------------------------------------

 



 

 

 

 

 

Section 5.6

Consolidations, Mergers and Sales of Assets; Change in Control


54 

 

Section 5.7

Purchase of Assets, Investments


54 

 

Section 5.8

Transactions with Affiliates


54 

 

Section 5.9

Modification of Organizational Documents


54 

 

Section 5.10

Modification of Certain Agreements


54 

 

Section 5.11

Conduct of Business


54 

 

Section 5.12

Joint Ventures


54 

 

Section 5.13

Limitation on Sale and Leaseback Transactions


55 

 

Section 5.14

Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts


55 

 

Section 5.15

Compliance with Anti-Terrorism Laws


55 

 

Section 5.16

Change in Accounting


55 

Article 6 - FINANCIAL COVENANTS


56 

 

Section 6.1

Additional Defined Terms


56 

 

Section 6.2

Minimum Net Revenue


56 

 

Section 6.3

Evidence of Compliance


56 

Article 7 – CONDITIONS


56 

 

Section 7.1

Conditions to Closing


56 

 

Section 7.2

Conditions to Each Loan


57 

 

Section 7.3

Searches


57 

 

Section 7.4

Post-Closing Requirements


57 

Article 8 – REGULATORY MATTERS


58 

 

Section 8.1

Reserved


58 

 

Section 8.2

Representations and Warranties


58 

 

Section 8.3

Healthcare Operations


60 

Article 9 - SECURITY AGREEMENT


60 

 

Section 9.1

Generally


60 

 

Section 9.2

Representations and Warranties and Covenants Relating to Collateral


61 

Article 10 - EVENTS OF DEFAULT


64 

 

Section 10.1

Events of Default


64 

 

Section 10.2

Acceleration and Suspension or Termination of Term Loan Commitment


67 

 

Section 10.3

UCC Remedies


67 

 

Section 10.4

Reserved


69 

 

Section 10.5

Default Rate of Interest


69 

 





iii

--------------------------------------------------------------------------------

 



 

 

 

 

 

Section 10.6

Setoff Rights


69 

 

Section 10.7

Application of Proceeds


69 

 

Section 10.8

Waivers


70 

 

Section 10.9

Injunctive Relief


71 

 

Section 10.10

Marshalling; Payments Set Aside


72 

Article 11 - AGENT


72 

 

Section 11.1

Appointment and Authorization


72 

 

Section 11.2

Agent and Affiliates


72 

 

Section 11.3

Action by Agent


72 

 

Section 11.4

Consultation with Experts


72 

 

Section 11.5

Liability of Agent


72 

 

Section 11.6

Indemnification


73 

 

Section 11.7

Right to Request and Act on Instructions


73 

 

Section 11.8

Credit Decision


73 

 

Section 11.9

Collateral Matters


73 

 

Section 11.10

Agency for Perfection


74 

 

Section 11.11

Notice of Default


74 

 

Section 11.12

Assignment by Agent; Resignation of Agent; Successor Agent


74 

 

Section 11.13

Payment and Sharing of Payment


75 

 

Section 11.14

Right to Perform, Preserve and Protect


76 

 

Section 11.15

Additional Titled Agents


76 

 

Section 11.16

Amendments and Waivers


76 

 

Section 11.17

Assignments and Participations


77 

 

Section 11.18

Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist


80 

 

Section 11.19

Reserved


80 

 

Section 11.20

Definitions


80 

Article 12 – MISCELLANEOUS


81 

 

Section 12.1

Survival


81 

 

Section 12.2

No Waivers


81 

 

Section 12.3

Notices


81 

 

Section 12.4

Severability


82 

 

Section 12.5

Headings


82 

 

Section 12.6

Confidentiality


82 

 

Section 12.7

Waiver of Consequential and Other Damages


83 

 





iv

--------------------------------------------------------------------------------

 



 

 

 

 

 

Section 12.8

GOVERNING LAW; SUBMISSION TO JURISDICTION


83 

 

Section 12.9

WAIVER OF JURY TRIAL


84 

 

Section 12.10

Publication; Advertisement


84 

 

Section 12.11

Counterparts; Integration


84 

 

Section 12.12

No Strict Construction


85 

 

Section 12.13

Lender Approvals


85 

 

Section 12.14

Expenses; Indemnity


85 

 

Section 12.15

Reserved


86 

 

Section 12.16

Reinstatement


86 

 

Section 12.17

Successors and Assigns


86 

 

Section 12.18

USA PATRIOT Act Notification


86 

 

Section 12.19

Cross Default and Cross Collateralization


86 

 

 



v

--------------------------------------------------------------------------------

 



 

CREDIT AND SECURITY AGREEMENT (TERM LOAN)

THIS CREDIT AND SECURITY AGREEMENT (TERM LOAN) (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Agreement”)
is dated as of October 25, 2016 by and among AxoGen, Inc., a Minnesota
corporation (“AxoGen”), AxoGen corporation, a Delaware corporation (“AxoGen
Corp”, and together with AxoGen and each other Person that from time to time
becomes a borrower under this Agreement in accordance with the terms hereof, and
each of their successors and permitted assigns, collectively, the “Borrowers”
and individually, a “Borrower”), MIDCAP FINANCIAL TRUST, a Delaware statutory
trust, individually as a Lender, and as Agent for the several financial
institutions from time to time party to this Agreement (collectively, the
“Lenders” and individually each a “Lender”) and for itself as a Lender.

RECITALS

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein.  Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

Article 1 - DEFINITIONS

Section 1.1        Certain Defined Terms.   The following terms have the
following meanings:

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, and/or (b) pursuant to
either Section 10.1(e) and/or Section 10.1(f).

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
Intellectual Property, rights, remedies, Guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection, all books and records evidencing or related to the foregoing, and
all rights under the Financing Documents in respect of the foregoing, (d) all
information and data compiled or derived by any Borrower or to which any
Borrower is entitled in respect of or related to the foregoing, and (e) all
proceeds of any of the foregoing.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of a majority of the outstanding equity
interests of any Person or otherwise causing any Person to become a Subsidiary
of a Borrower, (c) a merger or consolidation





 

--------------------------------------------------------------------------------

 



or any other combination with another Person or (d) the acquisition (including
through licensing, but excluding Permitted Annual IP Acquisitions) of any
Product or Intellectual Property of or from any other Person.

“Additional Titled Agents” has the meaning set forth in Section 11.15.

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons.  As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote five percent (5%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Affiliated Credit Agreement” means that certain Credit and Security Agreement
(Revolving Loan) (as the same may be amended, restated, supplemented or
otherwise modified from time to time), among MCF, as Agent and a lender, the
other lenders party thereto and Borrowers pursuant to which such Agent and
lenders have extended a revolving credit facility to Borrowers.

“Affiliated Financing Agent” means the “Agent” under and as defined in the
Affiliated Credit Agreement.

“Affiliated Financing Documents” means the “Financing Documents” as defined in
the Affiliated Credit Agreement. 

“Affiliated Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of the date hereof between Agent and the Affiliated Financing Agent, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Affiliated Obligations” means all “Obligations”, as such term is defined in the
Affiliated Financing Documents.

 “Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.

 “Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

“Applicable Margin” means eight percent (8.0%). 

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.

“AxoGen” has the meaning set forth in the introductory paragraph hereto. 

“AxoGen Corp” has the meaning set forth in the introductory paragraph hereto. 





2

--------------------------------------------------------------------------------

 



“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about 11:00 a.m.
(Eastern time) two (2) Business Days prior to the commencement of such Interest
Period, for a term comparable to such Interest Period, which determination shall
be conclusive in the absence of manifest error.

“Base Rate” means a per annum rate of interest equal to the rate of interest
announced, from time to time, within Wells Fargo Bank, National Association
(“Wells Fargo”) at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower, choose a reasonably comparable
index or source to use as the basis for the Base Rate.

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.

“Borrower” and “Borrowers” has the meaning set forth in the introductory
paragraph hereto. 

“Borrower Representative” means AxoGen, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9, or any successor
Borrower Representative selected by Borrowers and approved by Agent.

“Borrowing Base” has the meaning set forth in the Affiliated Credit Agreement.

 “Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

“Change in Control” means any of the following events:  (a) any Person other
than Borrower or two or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of or control
over, voting stock of any Borrower (or other securities convertible into such
voting stock) representing 40% or more of the combined voting power of all
voting stock of any Borrower or (b) AxoGen ceases to own, directly or
indirectly, 100% of the





3

--------------------------------------------------------------------------------

 



capital stock of any of its Subsidiaries with the exception of any Subsidiaries
permitted to be dissolved or merged to the extent otherwise expressly permitted
by this Agreement; or (c) the occurrence of a “Change of Control” or “Change in
Control”, or terms of similar import under any document or instrument governing
or relating to Debt of or equity in such Person.  As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934.

“Closing Date” means the date of this Agreement.

“CMS” means the federal Centers for Medicare and Medicaid Services (formerly the
federal Health Care Financing Administration), and any successor Governmental
Authority.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto. Notwithstanding anything to the contrary contained herein,
Collateral shall not include “Excluded Property.”

“Commitment Annex” means Annex A to this Agreement.

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person:  (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase  or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so Guaranteed or otherwise
supported or, if not a fixed and determinable amount, the maximum amount so
Guaranteed or otherwise supported.

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.





4

--------------------------------------------------------------------------------

 



“Correction” means repair, modification, adjustment, relabeling, destruction or
inspection (including patient monitoring) of a product without its physical
removal to some other location.

 “Credit Exposure” means, at any time, any portion of the Term Loan Commitments
and of any other Obligations that remains outstanding; provided, however, that
no Credit Exposure shall be deemed to exist solely due to the existence of
contingent indemnification liability, absent the assertion of a claim, or the
known existence of a claim reasonably likely to be asserted, with respect
thereto.

“Credit Party” means (a) each Borrower, (b) each Guarantor, and (c) each other
Person, whether now existing or hereafter acquired or formed (i) that grants a
Lien on all or substantially all of its assets to secure payment of the
Obligations or (ii) all of the equity interests of which is pledged to Agent for
the benefit of the Lenders; provided, however, that in no event shall any
Excluded Foreign Subsidiary be a “Credit Party” for purposes of this Agreement
or the other Financing Documents. 

“DEA” means the Drug Enforcement Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business, (d) all capital leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (f) all equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person, (g) all
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (h) “earnouts”, purchase
price adjustments, profit sharing arrangements, deferred purchase money amounts
and similar payment obligations or continuing obligations of any nature of such
Person arising out of purchase and sale contracts, (i) all Debt of others
Guaranteed by such Person, (j) off-balance sheet liabilities and/or Pension Plan
or Multiemployer Plan liabilities of such Person, (k) obligations arising under
non-compete agreements, and (l) obligations arising under bonus, deferred
compensation, incentive compensation, fringe benefit plans or similar
arrangements, other than those arising in the Ordinary Course of
Business.  Without duplication of any of the foregoing, Debt of Borrowers shall
include any and all Loans.

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Defined Period” has the meaning set forth in Section 6.1.

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any Borrower and each financial institution
in which such Borrower maintains a Deposit Account (other than an Excluded
Account), which agreement provides that (a) such financial institution shall
comply with instructions originated by Agent directing disposition of the funds
in such Deposit Account without further consent by the applicable Borrower, and
(b) such financial institution shall agree that it shall have no Lien on, or
right of setoff or recoupment against, such Deposit Account or the contents
thereof, other than in respect of usual and customary service fees and returned
items for which





5

--------------------------------------------------------------------------------

 



Agent has been given value, in each such case expressly consented to by Agent,
and containing such other terms and conditions as Agent may require.

“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) on any equity interest in such
Person (except those payable solely in its equity interests of the same class),
(b) any payment by such Person on account of (i) the purchase, redemption,
retirement, defeasance, surrender, cancellation, termination or acquisition of
any equity interests in such Person or any claim respecting the purchase or sale
of any equity interest in such Person, or (ii) any option, warrant or other
right to acquire any equity interests in such Person, (c) any management fees,
salaries or other fees or compensation to any Person holding an equity interest
in a Borrower or a Subsidiary of a Borrower (other than reasonable and customary
(i) payments of salaries to individuals, (ii) directors fees, and (iii) advances
and reimbursements to employees or directors, all in the Ordinary Course of
Business), an Affiliate of a Borrower or an Affiliate of any Subsidiary of a
Borrower, (d) any lease or rental payments to an Affiliate or Subsidiary of a
Borrower, or (e) repayments of or debt service on loans or other indebtedness
held by any Person holding an equity interest in a Borrower or a Subsidiary of a
Borrower, an Affiliate of a Borrower or an Affiliate of any Subsidiary of a
Borrower unless permitted under and made pursuant to a Subordination Agreement
applicable to such loans or other indebtedness.

“Dollars” or “$” means the lawful currency of the United States of America.

“Domestic Subsidiary” means a direct or indirect Subsidiary of a Borrower
organized under the laws of the United States of America, any State or
commonwealth thereof or the District of Columbia or any territory of the United
States of America.

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean-up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Borrower and relate
to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or,





6

--------------------------------------------------------------------------------

 



in the case of an employee benefit plan which is subject to Section 412 of the
Code or Title IV of ERISA, to which any Borrower or any member of the Controlled
Group may have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five (5) years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

“Event of Default” has the meaning set forth in Section 10.1.

“Excluded Account” means (a) payroll, withholding, tax, escrow, employee benefit
or wage payments, trust or other similar accounts, provided that, in each case,
the aggregate balance in such accounts does not exceed the amount necessary to
make the immediately succeeding payroll, payroll tax or benefit payment (or such
minimum amount as may be required by any requirement of Law with respect to such
accounts), (b) zero balance accounts; provided that such accounts have been
identified to Agent by Borrowers as such,  (c) deposit accounts held with
financial institutions outside of the United States, with respect to which the
aggregate amount on deposit, collectively for all such accounts of Borrowers or
their Subsidiaries, does not exceed $50,000 at any time, and (d) deposit
accounts located in the United States with respect to which the aggregate amount
on deposit, individually for all such  accounts and collectively for all such
accounts of Borrowers or their Subsidiaries, does not exceed $50,000 at any
time.

“Excluded Foreign Subsidiary” means (a) AxoGen Europe GmbH, a limited liability
corporation with its corporate seat in Vienna, Austria and (b) each other
Subsidiary of Borrower not organized under the laws of the United States, a
state thereof, or the District of Columbia that Agent may agree (in its sole
discretion) in writing from time to time after the Closing Date to designate as
an “Excluded Foreign Subsidiary” for purposes of this Agreement; unless and
until, in each case, such Subsidiary has been made a Credit Party hereunder in
accordance with the provisions set forth in Section 4.11.

 “Excluded Property” means: 

(a)        any lease, license, contract, permit, letter of credit, instrument,
or agreement to which Borrower is a party or any of its rights or interests
thereunder if and to the extent that the grant of such security interest shall
constitute or result in (i) the abandonment, invalidation or unenforceability of
any right, title or interest of any Borrower therein or (ii) result in a breach
or termination pursuant to the terms of, or a default under, any such lease,
license, contract, permit, agreement or other property right (other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any
other applicable law); provided,  however, that such security interest or lien
(x) shall attach immediately at such time as the condition causing such
abandonment, invalidation or unenforceability shall be remedied, (y) to the
extent severable, shall attach immediately to each term of such lease, license,
contract, property rights or agreement that does not result in any of the
consequences specified in (i) or (ii) above and (z) shall attach immediately to
each such lease, license, contract, property rights or agreement to which the
account debtor or Borrower’s counterparty has consented to such attachment;

(a)        more than 65% of the voting stock of each Excluded Foreign Subsidiary
directly held by any Borrower, if the grant of a security interest in excess of
such percentage to secure the Obligations would cause material adverse tax
consequences for such Borrower under the Code; provided that immediately upon
any amendment of the Code that would allow the pledge of a greater percentage of
such voting stock without material adverse tax consequences to such Borrower,
“Collateral” shall automatically and without further action required by, and
without notice to, any Person include such greater percentage of voting stock of
such Excluded Foreign Subsidiary from that time forward;





7

--------------------------------------------------------------------------------

 



(b)        any intent to use U.S. trademark applications for which a statement
of use has not been filed and duly accepted by the United States Patent and
Trademark Office (provided, that upon such filing and acceptance, such
intent-to-use application shall be included in the definition of Collateral);
and

(c)        Excluded Accounts;

provided, that Excluded Property shall not, in any case, include any proceeds,
substitutions or replacements of Excluded Property (unless such proceeds,
substitutions or replacement would itself constitute Excluded Property).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Agent or a Lender or required to be withheld or deducted from a payment to Agent
or a Lender, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of Agent or such Lender being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or (ii) such Lender changes its lending office, (c) Taxes
attributable to such Agent’s or such Lender’s failure to comply with Section
2.8(c) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Exit Fee” has the meaning set forth in Section 2.2(h).

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“FATCA” means Sections 1471, 1472, 1473 and 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), current or future
United States Treasury Regulations promulgated thereunder and published guidance
with respect thereto, any applicable agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any applicable intergovernmental agreements
(and related official administrative guidance) with respect thereto.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“Fee Letter” means each agreement, including without limitation the Success Fee
Letter, between Agent and Borrower relating to fees payable to Agent, for its
own account, in connection with the execution of this Agreement.

“Financing Documents” means this Agreement, any Notes, the Security Documents,
each Fee Letter, the Affiliated Intercreditor Agreement, each subordination or
intercreditor agreement pursuant to which any Debt and/or any Liens securing
such Debt is subordinated to all or any portion of the Obligations and all other
documents, instruments and agreements related to the Obligations and heretofore
executed, executed concurrently herewith or executed at any time and from time
to time hereafter, as any or all of the same may be amended, supplemented,
restated or otherwise modified from time to time. 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary and
that is a “controlled foreign corporation” within the meaning of Section 957 of
the Code.





8

--------------------------------------------------------------------------------

 



“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in 21 C.F.R. Parts 210 and 211.

“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation or other Person
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing, whether domestic or foreign.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided,  however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business.  The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including:  (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A.
§ 9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls, flammable explosives, radioactive materials,
infectious substances, materials





9

--------------------------------------------------------------------------------

 



containing lead-based paint or raw materials which include hazardous
constituents); and (h) any other toxic substance or contaminant that is subject
to any Environmental Laws or other past or present requirement of any
Governmental Authority. 

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

“Healthcare Laws” means all applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval or clearance, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, reimbursement,
sale, labeling, advertising, promotion, or postmarket requirements of any drug,
medical device, clinical laboratory service, food, dietary supplement, or other
product (including, without limitation, any ingredient or component of, or
accessory to, the foregoing products) subject to regulation under the Federal
Food, Drug, and Cosmetic Act (21 U.S.C. et seq.), Clinical Laboratory
Improvement Amendments of 1988 (42 U.S.C. §263a et seq) and its implementing
regulations (42 C.F.R. Part 493) and similar state or foreign laws, controlled
substances laws, pharmacy laws, consumer product safety laws, Medicare,
Medicaid, and all laws, policies, procedures, requirements and regulations
pursuant to which Permits are issued, in each case, as the same may be amended
from time to time. 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Financing Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, know-how, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing.

“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

“Inventory” means “inventory” as defined in Article 9 of the UCC.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any acquisition
(including through licensing) of (i) of all or substantially all of the assets
of another Person, or (ii) any business, Product, business line or product line,
division or other unit operation of any Person or (c) make or purchase any
advance, loan, extension of credit or capital contribution to, or any other
investment in, any Person.





10

--------------------------------------------------------------------------------

 



“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.  “Laws” includes,
without limitation, Healthcare Laws and Environmental Laws.

“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and “Lenders” means all
of the foregoing. 

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) one half of one percent (0.5%) and (b) the rate determined by
Agent (rounded upwards, if necessary, to the next 1/100th%) by dividing (i) the
Base LIBOR Rate for the Interest Period, by (ii) the sum of one minus the daily
average during such Interest Period of the aggregate maximum reserve requirement
(expressed as a decimal) then imposed under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor thereto) for
“Eurocurrency Liabilities” (as defined therein).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset.  For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

“Loan Account” has the meaning set forth in Section 2.6(b).

“Loan(s)” means the Term Loan and each and every advance under the Term
Loan.  All references herein to the “making” of a Loan or words of similar
import shall mean, with respect to the Term Loan, the making of any advance in
respect of a Term Loan.

 “Market Withdrawal” means a Person’s Removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation, e.g., normal stock rotation
practices, routine equipment adjustments and repairs, etc.

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the condition
(financial or otherwise), operations, business, properties of any of the Credit
Parties, taken as a whole, (b) the rights and remedies of Agent or Lenders under
any Financing Document, or the ability of any Credit Party to perform any of its
obligations under any Financing Document to which it is a party, (c) the
legality, validity or enforceability of any Financing Document, (d) the
existence, perfection or priority of any security interest granted in any
Financing Document, (e) the value of any material Collateral, or (f)  the
prospect of repayment of any portion of the Obligations.





11

--------------------------------------------------------------------------------

 



“Material Contracts” means (a) the Subordinated Debt Documents, (b) the
agreements listed on Schedule 3.17, and (c) any other agreement or contract to
which a Credit Party or its Subsidiaries is a party the termination of which
would reasonably be expected to result in a Material Adverse Effect. 

“Material Intangible Assets” means all of (i) Borrower’s Intellectual Property
and (ii) license or sublicense agreements or other agreements with respect to
rights in Intellectual Property, in each case that are material to the condition
(financial or other), business or operations of Borrower, as reasonably
determined by Agent.

“Maturity Date” means May 1, 2021.

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

“MCF” means MidCap Financial Trust, a Delaware statutory trust, and its
successors and assigns.

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.

“Monthly Cash Burn Amount” means, with respect to Borrowers, an amount equal to
Borrowers’ change in cash and cash equivalents, without giving effect to any
increase resulting from contributions or proceeds of financings, for either (a)
the immediately preceding six (6) month period as determined as of the last day
of the month immediately preceding the proposed consummation of the Permitted
Acquisition and based upon the financial statements delivered to Agent in
accordance with this Agreement for such period or (b) the immediately succeeding
six (6) month period based upon the Transaction Projections, using whichever
calculation as between clause (a) and clause (b) demonstrates a higher burn rate
(or, in other words, more cash used), in either case, divided by six (6).

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

“Net Cash Proceeds” means: with respect to any sale or disposition by any Credit
Party or any of its Subsidiaries of assets permitted by this Agreement, the
amount of cash proceeds received (directly or indirectly) from time to time
(whether as initial consideration or through the payment of deferred
consideration) by or on behalf of the Credit Parties or their Subsidiaries, in
connection therewith after deducting therefrom only (i) the amount of any Debt
secured by any Permitted Lien on any asset (other than (A) Debt owing to Agent
or any Lender under this Agreement or the other Financing Documents and (B) Debt
assumed by the purchaser of such asset) which is required to be, and is, repaid
in connection with such sale or disposition, (ii) reasonable fees, commissions,
and expenses related thereto and required to be paid by such Credit Party or
such Subsidiary in connection with such sale or disposition and (iii) taxes paid
or payable to any taxing authorities by such Credit Party or such Subsidiary in
connection with such sale or disposition, in each case to the extent, but only
to the extent, that the amounts so deducted are, at the time of receipt of such
cash, actually paid or payable to a Person that is not an Affiliate of any
Credit Party or any of its Subsidiaries, and are properly attributable to such
transaction.





12

--------------------------------------------------------------------------------

 



“Net Insurance/Condemnation Proceeds” means an amount equal to:  (i) any cash
payments or proceeds received by any Credit Party or any of its Subsidiaries (a)
under any casualty, business interruption or “key man” insurance policies in
respect of any covered loss thereunder, or (b) as a result of the taking of any
assets of any Credit Party or any of its Subsidiaries by any Person pursuant to
the power of eminent domain, condemnation or otherwise, or pursuant to a sale of
any such assets to a purchaser with such power under threat of such a taking,
minus (ii) (a) any actual and reasonable costs incurred by any Credit Party or
any of its Subsidiaries in connection with the adjustment or settlement of any
claims of such Credit Party or such Subsidiary in respect thereof, and (b) any
bona fide direct costs incurred in connection with any sale of such assets as
referred to in clause (i)(b) of this definition to the extent paid or payable to
non-Affiliates, including income taxes payable as a result of any gain
recognized in connection therewith.

“Net Revenue” has the meaning set forth in Section 6.1.

“Notes” has the meaning set forth in Section 2.3.

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operative Documents” means the Financing Documents and the Subordinated Debt
Documents.

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party and
undertaken in good faith and in consideration of strategic growth and
development of such Credit Party and not for the purpose of evading any term,
provision or restriction of this Agreement, the other Financing Documents or any
Material Contract.

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating agreement, joint venture agreement, limited liability company
agreement or members agreement), including any and all shareholder agreements or
voting agreements relating to the capital stock or other equity interests of
such Person.

“Other Connection Taxes” means, with respect to Agent or any Lender, Taxes
imposed as a result of a present or former connection between Agent or such
Lender and the jurisdiction imposing such Tax (other than connections arising
from Agent or such Lender having executed, delivered, become a party to,





13

--------------------------------------------------------------------------------

 



performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Financing Document, or sold or assigned an interest in any Loan or
Financing Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.8(f) or (g)).

“Participant Register” has the meaning set for in Section 11.17(a)(iii).

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

“Payment Notification” means a written notification substantially in the form of
Exhibit F hereto.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

“Permit” means all licenses, certificates, accreditations, product clearances or
approvals, provider numbers or provider authorizations, supplier numbers,
marketing authorizations, drug or device authorizations and approvals, other
authorizations, franchises, qualifications, accreditations, registrations,
permits, consents and approvals of a Credit Party issued or required under Laws
applicable to the business of Borrower or any of its Subsidiaries or necessary
in the manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under Laws applicable to the business of Borrower or any of
its Subsidiaries.   Without limiting the generality of the foregoing, “Permit”
includes any Regulatory Required Permit.

“Permitted Acquisition” means any Acquisition by a Borrower, in each case, to
the extent that each of the following conditions shall have been satisfied: 

(a)  at the time of such Acquisition and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;

(b)  all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable Laws and in conformity with
all applicable governmental authorizations;

(c)  in the case of the Acquisition of capital stock, all of the capital stock
acquired or otherwise issued by such Person or any newly formed Subsidiary of a
Credit Party in connection with such Acquisition shall be owned 100% by such
Credit Party;





14

--------------------------------------------------------------------------------

 



(d)  the Acquisition shall be consensual (not “hostile”) and, if applicable,
shall have been approved by the board of directors or other governing body or
controlling Person of the Person acquired or the Person from whom such assets or
division is acquired;

(e)  no Debt or Liens are assumed or created (other than Permitted Liens and
Permitted Debt) in connection with such Acquisition;

(f)  all actions necessary for the Agent, for the benefit of the Lenders, to be
granted a perfected first priority Lien in all assets acquired pursuant to such
Permitted Acquisition shall, to the extend required to be taken prior to or
simultaneously with such Permitted Acquisition, have been taken in accordance
with Section 4.11;

(g)  the Borrower Representative shall have delivered to Agent at least ten (10)
Business Days  (or such shorter period as Agent may agree, in writing) prior to
the closing of such proposed Acquisition: (i) a description of the proposed
Acquisition; (ii) to the extent available, a due diligence package (including,
to the extent available, a quality of earnings report), in each case, subject to
execution by the Agent of any required non-disclosure and/or “non-reliance” or
similar letters to the extent reasonably requested by Borrower Representative;
and (iii) executed counterparts or final drafts of the respective agreements,
documents or instruments pursuant to which such Acquisition is to be
consummated, any schedules to such agreements, documents or instruments and all
other material ancillary agreements, instruments and documents to be executed or
delivered in connection therewith, and to the extent required under the related
acquisition agreement, all required regulatory and third party approvals;

(h)  concurrently with delivery of the notice referred to in clause (g) of this
definition (or such shorter period as Agent may agree, in writing), the
applicable Credit Party shall have delivered to the Agent, in form and substance
reasonably satisfactory to the Agent, a certificate of a Responsible Officer (i)
certifying that before and after giving effect to the Acquisition and the
transactions contemplated thereby, the Borrower and its Subsidiaries shall be in
compliance with all of the terms of this definition of “Permitted Acquisition”
and (ii) demonstrating, on a pro forma basis after giving effect to the
consummation of such Acquisition, that Borrowers are in compliance with the
financial covenants set forth in Article 6;  

(i)  in the case of an Acquisition that will be consummated by way of a merger
with a Credit Party, such Credit Party shall be the surviving Person;

(j)  the assets acquired in such Acquisition are for use in the same line of
business as the Credit Parties are currently engaged or a line of business
reasonably related thereto;

(k)  unless Agent shall agree otherwise in writing, such Acquisition shall not
involve the creation or acquisition of any Foreign Subsidiary;

(l)  Agent has received, prior to the consummation of such Acquisition, updated
financial projections, in form and substance reasonably satisfactory to Agent,
for the immediately succeeding twelve (12) months following the proposed
consummation of the Acquisition beginning with the month during which the
Acquisition is to be consummated (the “Transaction Projections”) and such other
evidence as Agent may reasonably request demonstrating that Borrowers have,
immediately before and immediately after giving effect to the consummation of
such Acquisition, unrestricted cash in one or more Deposit Accounts, that in
each case are subject to a first priority perfected security interest in favor
Agent, in an aggregate amount equal to or greater than the positive value of the
product of (x) twelve (12)





15

--------------------------------------------------------------------------------

 



multiplied by (y) the Monthly Cash Burn Amount, as determined as of the last day
of the month immediately preceding such Acquisition;  and

(m)  the total cash consideration paid or payable (including, without
limitation, deferred purchase price, seller notes, earnouts and other similar
liabilities) for such Acquisition, and together with all other Permitted
Acquisitions, (i) shall be funded with cash on hand of the Borrowers or the net
proceeds from the incurrence of Subordinated Debt, which cash consideration, in
all cases, shall not exceed an amount equal to $5,000,000 (or such greater
amount as may be agreed to be Required Lenders) in the aggregate during the term
of this Agreement or (ii) shall be funded with net cash proceeds received by
Borrowers from the issuance of common stock of AxoGen following the Closing Date
(“New Equity Proceeds”); provided, in each case, that Agent shall have received
reasonably satisfactory evidence of Credit Parties receipt of such New Equity
Proceeds.

“Permitted Annual IP Acquisitions” means the acquisition (including through
licensing) by a Credit Party of any Product or Intellectual Property of or from
any other Person in the Ordinary Course of Business; provided that total cash
consideration paid or payable (including, without limitation, deferred purchase
price, seller notes, and other similar liabilities, but excluding any royalty,
milestone payments or other similar payments, in each case, to be made based on
future performance by the Credit Parties) for all such acquisitions made in any
twelve (12) month period shall be in an amount not to exceed $1,000,000 in the
aggregate.    

“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition: 

(a)         dispositions of Inventory in the Ordinary Course of Business and not
pursuant to any bulk sale;

(b)         dispositions of furniture, fixtures and equipment in the Ordinary
Course of Business that the applicable Borrower or Subsidiary determines in good
faith is no longer used or useful in the business of such Borrower and its
Subsidiaries or that it is obsolete, worn out or surplus to the business of such
Borrower or its Subsidiary;

(c)         to the extent constituting an Asset Disposition, Permitted
Investments;

(d)         dispositions of Accounts receivable to third parties in connection
with the sales of inventory or with the collection or compromise thereof in the
Ordinary Course of Business exclusive of factoring or similar arrangements;

(e)         the entering into of any Permitted License;

(f)         dispositions of assets acquired pursuant to a Permitted Acquisition
consummated within 12 months after the date of the Permitted Acquisition so long
as (i) the assets to be so disposed are not necessary in connection with the
business of the Credit Parties and their Subsidiaries, taken as a whole, (ii)
the assets to be so disposed are readily identifiable as assets acquired
pursuant to such Permitted Acquisition and (iii) the Credit Parties shall have
provided written notice to Agent of its plan to dispose of such assets prior to
the applicable Permitted Acquisition;





16

--------------------------------------------------------------------------------

 



(g)         the abandonment or non-renewal, in the Ordinary Course of Business,
of Intellectual Property rights (other than with respect to any Material
Intangible Assets) that are no longer used or useful in the business of the
Credit Parties;

(h)         to the extent constituting an “Asset Disposition”,  the occurrence
of any a casualty event; and

(i)         other disposition approved by Agent, in writing, from time to time.

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided,  however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
its Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Agent’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) Borrowers have given
prior written notice to Agent of a Borrower’s or its Subsidiary’s intent to so
contest the obligation; (d) the Collateral or any part thereof or any interest
therein shall not be in any danger of being sold, forfeited or lost by reason of
such contest by Borrowers or its Subsidiaries; (e) Borrowers have given Agent
notice of the commencement of such contest and upon request by Agent, from time
to time, notice of the status of such contest by Borrowers and/or confirmation
of the continuing satisfaction of this definition; and (f) upon a final
determination of such contest, Borrowers and its Subsidiaries shall promptly
comply with the requirements thereof.

“Permitted Contingent Obligations” means

(a)         Contingent Obligations arising in respect of the Debt under the
Financing Documents;

(b)         Contingent Obligations resulting from endorsements for collection or
deposit in the Ordinary Course of Business;

(c)         Contingent Obligations outstanding on the date of this Agreement and
set forth on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to the indebtedness underlying such Contingent
Obligations other than extensions of the maturity thereof without any other
change in terms);

(d)         Contingent Obligations incurred in the Ordinary Course of Business
with respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed $500,000 in the aggregate at any time outstanding;

(e)         Contingent Obligations arising under indemnity agreements with title
insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies;

(f)         Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions of personal property assets permitted under Section 5.6;





17

--------------------------------------------------------------------------------

 



(g)         so long as there exists no Event of Default both immediately before
and immediately after giving effect to any such transaction, Contingent
Obligations existing or arising under any Swap Contract, provided,  however,
that such obligations are (or were) entered into by Borrower or an Affiliate in
the Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;

(h)         Contingent Obligations of Credit Parties with respect to obligations
of other Credit Parties; provided that the obligation of such other Credit Party
is permitted under this Agreement; and

(i)          other Contingent Obligations not permitted by clauses (a) through
(h) above, not to exceed $500,000 in the aggregate at any time outstanding.

“Permitted Debt” means: 

(a)         Borrowers’ and their Subsidiaries’ Debt to Agent and each Lender
under this Agreement and the other Financing Documents;

(b)         Debt incurred as a result of endorsing negotiable instruments
received in the Ordinary Course of Business;

(c)         Debt in an aggregate principal amount not to exceed $2,000,000 at
any time with respect to (i) capital leases; provided that any such Debt shall
be secured only by the assets subject to such capital lease and (ii) purchase
money Debt; provided that any such Debt shall only be secured by the assets
acquired in connection with the incurrence of such Debt;

(d)         Debt existing on the date of this Agreement and described on
Schedule 5.1 (but not including any refinancings, extensions, increases or
amendments to such Debt other than Permitted Refinancings);

(e)         so long as there exists no Event of Default both immediately before
and immediately after giving effect to any such transaction, Debt existing or
arising under any Swap Contract, provided, however, that such obligations are
(or were) entered into by Borrower or an Affiliate in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation;

(f)         Debt in the form of insurance premiums financed through the
applicable insurance company incurred in the Ordinary Course of Business;

(g)         trade accounts payable arising and paid on a timely basis and in the
Ordinary Course of Business;

(h)         Debt of the Credit Parties incurred under the Affiliated Financing
Documents;

(i)         Subordinated Debt;

(j)         intercompany Debt arising from loans made (i) by a Borrower or
Secured Guarantor to another Borrower or Secured Guarantor, (ii) by a non-Credit
Party Subsidiary of a Borrower to another non-Credit Party Subsidiary of a
Borrower, or (iii) any non-Credit Party Subsidiary to a Credit





18

--------------------------------------------------------------------------------

 



Party (so long as such Debt is subordinated to the Obligations owed by the
Credit Parties under the Financing Documents);

(k)         Debt consisting of Permitted Contingent Obligations;

(l)          Debt of any Credit Party arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the Ordinary Course of Business;

(m)        unsecured earn-out obligations and other similar contingent purchase
price obligations incurred in connection with a Permitted Acquisition to the
extent earned and payable and permitted pursuant to the definition of Permitted
Acquisition and the other terms of this Agreement;

(n)         Debt in respect of self-insurance obligations, performance bonds,
export or import indemnities or similar instruments, customs bonds, surety,
appeal or similar bonds and completion guarantees provided by a Credit Party in
the Ordinary Course of Business;

(o)         Debt in respect of workers compensation claims, health, disability
or other employee benefits (other than ERISA);

(p)         unsecured Debt incurred in respect of corporate credit cards issued
to officers and employees for, and constituting, business-related expenses
incurred in the Ordinary Course of Business in an aggregate amount not to exceed
$700,000 outstanding at any time with respect to all Credit Parties; and

(q)         unsecured Debt not included in clauses (a) through (p) above to the
extent that the aggregate outstanding at any time does not exceed $1,000,000 at
any time.

“Permitted Distributions” means:

(a)         dividends by any Subsidiary of any Borrower to such parent Borrower;

(b)         dividends payable solely in common stock; 

(c)         payment of cash dividends and issuance of stock options and share
grants and repurchases or other acquisitions of capital stock deemed to occur
upon the exercise of stock options, warrants, restricted capital stock or other
rights to purchase capital stock or other convertible securities and any other
equity issuances and distributions to members, managers, employees, officers,
directors or consultants of the Credit Parties under the 2010 Stock Option Plan
of the Borrowers; provided that any such repurchases do not exceed $250,000 in
the aggregate per fiscal year;

(d)         cash or equity bonuses payable to members, managers, employees,
officers, directors or consultants of the Credit Parties made in the Ordinary
Course of Business;

(e)         the distribution of rights pursuant to any shareholder rights plan
or the redemption of such for de minimis consideration in accordance with the
terms of any shareholder rights plan approved by Agent, in its reasonable
discretion; and

(f)         to the extent constituting a Distribution, the issuance of any
common stock of AxoGen as consideration for a Permitted Acquisition.

“Permitted Investments” means: 





19

--------------------------------------------------------------------------------

 



(a)         Investments shown on Schedule 5.7 and existing on the Closing Date;

(b)         cash and cash equivalents;

(c)         Investments consisting of the endorsement of negotiable instruments
for deposit or collection or similar transactions in the Ordinary Course of
Business;

(d)         Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the Ordinary Course of
Business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrowers or their Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrowers’ Board of
Directors (or other governing body), but the aggregate of all such loans
outstanding pursuant to this clause (d) may not exceed $250,000 at any time;

(e)         Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

(f)         Investments consisting of notes receivable of, or prepaid royalties
and other credit extensions, to customers and suppliers who are not Affiliates,
in the Ordinary Course of Business, provided, however, that this subpart
(f) shall not apply to Investments of Borrowers in any Subsidiary;

(g)         Investments consisting of deposit accounts in which Agent has
received a Deposit Account Control Agreement;

(h)         Investments by any Borrower in any Subsidiary now owned or hereafter
created by such Borrower but only to the extent that such Subsidiary is itself a
Borrower or a Secured Guarantor;

(i)          solely to the extent permitted pursuant to Section 9.2(f),
Investments consisting of extensions of credit in the nature of Accounts or
notes receivable arising from the grant of trade credit in the Ordinary Course
of Business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled Account Debtors to the extent reasonably
necessary in order to prevent or limit loss;

(j)         Investments in non-cash consideration received in connection with
Permitted Asset Dispositions;

(k)        Permitted Acquisitions;

(l)         Permitted Ventures;

(m)       so long as there exists no Event of Default both immediately before
and immediately after giving effect to any such transaction, the entering into
any Swap Contract, provided, however, that such Swap Contract is entered into by
Borrower or an Affiliate in the Ordinary Course of Business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person and not for
purposes of speculation;

(n)         Investments consisting of non-cash loans made by a Borrower to
officers, directors and employees of a Credit Party which loans are used in
their entirety by such Persons to purchase simultaneously capital stock of a
AxoGen;





20

--------------------------------------------------------------------------------

 



(o)         to the extent constituting an Investment, Permitted Licenses entered
into by a Credit Party;

(p)         so long as there exists no Event of Default both immediately before
and immediately after giving effect to any such transaction, Permitted Annual IP
Acquisitions; and

(q)         other Investments consisting of cash and cash equivalents or the
issuance of AxoGen’s common stock in an amount not exceeding $500,000 in the
aggregate during the term of this Agreement.

“Permitted License” means any non-exclusive license of Intellectual Property
rights of Borrower or its Subsidiaries so long as all such Permitted Licenses
are granted to third parties in the Ordinary Course of Business, do not result
in a legal transfer of title to the licensed property, and have been granted in
exchange for fair consideration.

“Permitted Liens” means: 

(a)         deposits or pledges of cash to secure obligations under workmen’s
compensation, social security or similar laws, or under unemployment insurance
(but excluding Liens arising under ERISA or, with respect to any Pension Plan or
Multiemployer Plan, the Code) pertaining to a Borrower’s or its Subsidiary’s
employees, if any;

(b)         deposits or pledges of cash to secure bids, tenders, contracts
(other than contracts for the payment of money or the deferred purchase price of
property or services), leases, statutory obligations, surety and appeal bonds
and other obligations of like nature arising in the Ordinary Course of Business;

(c)         carrier’s, warehousemen’s, mechanic’s, workmen’s, materialmen’s,
landlord’s or other like Liens on Collateral, other than any Collateral which is
part of the Borrowing Base, arising in the Ordinary Course of Business with
respect to obligations which are not due, or which are being contested pursuant
to a Permitted Contest;

(d)         Liens, other than on Collateral that is part of the Borrowing Base,
for taxes or other governmental charges not at the time delinquent or thereafter
payable without penalty or the subject of a Permitted Contest;

(e)         attachments, appeal bonds, judgments and other similar Liens on
Collateral, other than on Collateral that is part of the Borrowing Base, for
sums not exceeding $500,000 in the aggregate arising in connection with court
proceedings; provided,  however, that the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are the subject of a
Permitted Contest;

(f)         Liens on property acquired pursuant to a Permitted Acquisition to
the extent such Liens were approved in writing by Agent prior to the
consummation of the applicable Permitted Acquisition;

(g)         Liens on property acquired pursuant to a Permitted Venture to the
extent such Liens were approved in writing by Agent prior to the consummation of
the applicable Permitted Venture;

(h)         with respect to real estate, easements, rights of way, restrictions,
minor defects or irregularities of title, none of which, individually or in the
aggregate, materially interfere with the benefits of the security intended to be
provided by the Security Documents, materially affect the value or





21

--------------------------------------------------------------------------------

 



marketability of the Collateral, impair the use or operation of the Collateral
for the use currently being made thereof or impair Borrowers’ ability to pay the
Obligations in a timely manner or impair the use of the Collateral or the
ordinary conduct of the business of any Borrower or any Subsidiary and which, in
the case of any real estate that is part of the Collateral, are set forth as
exceptions to or subordinate matters in the title insurance policy accepted by
Agent insuring the lien of the Security Documents;

(i)         Liens and encumbrances in favor of Agent under the Financing
Documents;

(j)         Liens existing on the date hereof and set forth on Schedule 5.2; 
provided that (i) the property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased except as contemplated by Section
5.1 and the definition of Permitted Debt, and (iii) any renewal or extension of
the obligations secured or benefited thereby is permitted by this Agreement;

(k)        any Lien on any equipment securing Debt permitted under subpart
(c) of the definition of Permitted Debt, provided,  however, that such Lien
attaches concurrently with or within twenty (20) days after the acquisition
thereof;

(l)         to the extent constituting a Lien, financing statements filed under
the UCC or other similar filing for precautionary purposes in connection with
operating leases or consignment of goods in the Ordinary Course of Business;

(m)       customary Liens (including the right of set-off) in favor of a bank or
other depository institution arising as a matter of law or in the Ordinary
Course of Business, encumbering deposits;

(n)         to the extent constituting a Lien, a Permitted License;

(o)         Liens solely on any cash earnest money deposits made by a Credit
Party or any of its Subsidiaries, in an amount not to exceed $250,000, in
connection with any letter of intent or purchase agreement with respect to any
Permitted Acquisition;

(p)         any zoning, building or similar laws or rights reserved to or vested
in any Governmental Authority as to the use of real property which was not
incurred in connection with Debt and which do not in the aggregate materially
impair their use in the operation of the business of such Person;

(q)         Liens consisting of prepayments and security deposits in connection
with leases, subleases, licenses, sublicenses, use and occupancy agreements,
utility services and similar transactions entered into by the applicable Credit
Party or Subsidiary of a Credit Party in the Ordinary Course of Business and not
required as a result of any breach of any agreement or default in payment of any
obligation;

(r)         Liens on up to $250,000 of cash or cash equivalents securing Debt
permitted by clause (p) of the definition of Permitted Debt; provided that such
cash and cash equivalents are held in segregated cash collateral accounts;

(s)         Liens securing financing of insurance premiums which such Liens
attach solely to the insurance policies financed in connection with such Debt
and the proceeds thereof; and

(t)         Liens and encumbrances in favor of the holders of the Affiliated
Financing Documents. 





22

--------------------------------------------------------------------------------

 



“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Agent within thirty
(30) days after such amendments or modifications have become effective, and
(b) such amendments or modifications to a Borrower’s or Subsidiary’s
Organizational Documents (other than those involving a change in the name of a
Borrower or Subsidiary or involving a reorganization of a Borrower or Subsidiary
under the laws of a different jurisdiction) that would not adversely affect the
rights and interests of Agent or Lenders or be otherwise prohibited pursuant to
the terms of this Agreement.

“Permitted Refinancing” means Debt constituting a refinancing, replacement or
extension of Debt and that (a) has an aggregate outstanding principal amount not
greater than the aggregate principal amount of the Debt being refinanced or
extended, (b) has a weighted average maturity (measured as of the date of such
refinancing or extension) and maturity no shorter than that of the Debt being
refinanced or extended, (c) is not secured by a Lien on any assets other than
the collateral securing the Debt being refinanced or extended, and (d) the
obligors of which are the same as the obligors of the Debt being refinanced or
extended.

“Permitted Venture” means Investments, solely in the form of cash, cash
equivalents or the issuance of common stock of Axogen, by a Credit Party in a
joint venture, partnership, or other Person by so long as, in each case, (a)
there exists no Event of Default both immediately before and immediately after
giving effect to such transaction, (b) the total amount paid or payable, in
either cash or equity or both, by Credit Parties for all such Permitted Ventures
in any twelve (12) month period does not exceed $1,000,000, (c) the Borrower
Representative shall have delivered to Agent at least ten (10) Business Days’
prior written notice of the closing such transaction, (d) no Debt or Liens shall
be assumed or created under such transaction other than Permitted Liens and
Permitted Debt and, (e) all actions necessary for the Agent, for the benefit of
the Lenders, to be granted a perfected first priority Lien in all assets
acquired pursuant to such transaction, including all equity interests, shall be
taken in accordance with Section 4.11 hereof.

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

“Prepayment Fee” has the meaning set forth in Section 2.2.

“Products” means any products manufactured, sold, developed, tested or marketed
by any Borrower or any of its Subsidiaries, including without limitation, those
products set forth on Schedule 8.2(a) (as updated from time to time in
accordance with Section 4.15); provided, that, for the avoidance of doubt, any
new Product not disclosed on Schedule 8.2(a) shall still constitute a “Product”
as herein defined.

“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
advances in respect of a Term Loan and such Lender’s right to receive payments
of principal and interest with respect to the Term Loans, the Term Loan
Commitment Percentage of such Lender in respect of such Term Loan, and (b) for
all other purposes (including, without limitation, the indemnification
obligations arising under Section 11.6) with respect to any Lender, the
percentage obtained by dividing (i) the Term Loan Commitment Amount of such
Lender (or, in the event the Term Loan Commitment shall have been terminated,
such Lender’s then outstanding principal advances of such Lender under the Term
Loan), by (ii) the sum of the Term Loan Commitment (or, in the event the Term
Loan Commitment shall have been terminated, the then outstanding principal
advances of such Lenders under the Term Loan) of all Lenders.





23

--------------------------------------------------------------------------------

 



“Recall” means a Person’s Removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action, e.g., seizure.

“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.

“Regulatory Reporting Event” has the meaning set forth in Section 4.17.

“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA, DEA or any other applicable Governmental Authority, including
without limitation Drug Applications, necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) and its
Subsidiaries as such activities are being conducted by such Borrower and its
Subsidiaries with respect to such Product at such time and any drug listings and
drug establishment registrations under 21 U.S.C. Section 510, registrations
issued by DEA under 21 U.S.C. Section 823 (if applicable to any Product), and
those issued by State governments for the conduct of Borrower’s or any
Subsidiary’s business.

“Required Lenders” means at any time Lenders holding (a) more than fifty percent
(50%) of the sum of the Term Loan Commitment (taken as a whole), or (b) if the
Term Loan Commitment has been terminated, more than fifty percent (50%) of the
then aggregate outstanding principal balance of the Loans. 

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower acceptable to Agent.

 “Revolving Loans” has the meaning set forth in Section 2.1(b).

“SEC” means the United States Securities and Exchange Commission.

“Secured Guarantor” means any Credit Party that has executed or delivered, or
shall in the future execute or deliver to Agent, any Guarantee of all or any
portion of the Obligations, the obligations under which are secured by all or
substantially all of its property of the type described in Schedule 9.1 hereto
(other than Excluded Property).

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Borrower and each securities
intermediary in which such Borrower maintains a Securities Account pursuant to
which Agent shall obtain “control” (as defined in Article 9 of the UCC) over
such Securities Account.

“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.





24

--------------------------------------------------------------------------------

 



“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its debts and liabilities (including subordinated and Contingent
Obligations), and (ii) greater than the amount that will be required to pay the
probable liabilities of its then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to it; (b) has capital that is not unreasonably small in
relation to its business as presently conducted or after giving effect to any
contemplated transaction; and (c) does not intend to incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due.

“Stated Rate” has the meaning set forth in Section 2.7.

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent,
all of which documents must be in form and substance acceptable to Agent in its
sole discretion.  As of the Closing Date, there is no Subordinated Debt.

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion.  As of the
Closing Date, there are no Subordinated Debt Documents.

“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

“Success Fee Letter” means that certain letter agreement, dated as of the date
hereof, between Agent and Borrower relating to the “Success Fee” (as defined
therein) payable to Agent, for its own account, in connection with the execution
of this Agreement.

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is obtained by Borrower to provide protection against
fluctuations in interest or currency exchange rates, but only if Agent provides
its prior written consent to the entry into such “swap agreement”.





25

--------------------------------------------------------------------------------

 



“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earlier to occur of (a) the Maturity Date, (b) any
date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.

“Term Loan” has the meaning set forth in Section 2.1(a).

“Term Loan Commitment” means the sum of each Lender’s Term Loan Commitment
Amount, which is equal to $21,000,000.

“Term Loan Commitment Amount” means, (a) as to any Lender that is a Lender on
the Closing Date, the dollar amount set forth opposite such Lender’s name on the
Commitment Annex under the column “Term Loan Commitment Amount”, as such amount
may be adjusted from time to time by any amounts assigned (with respect to such
Lender’s portion of the Term Loans outstanding and its commitment to make
advances in respect of the Term Loan) pursuant to the terms of any and all
effective assignment agreements to which such Lender is a party, and (b) as to
any Lender that becomes a Lender after the Closing Date, the amount of the “Term
Loan Commitment Amount(s)” of other Lender(s) assigned to such new Lender
pursuant to the terms of the effective assignment agreement(s) pursuant to which
such new Lender shall become a Lender, as such amount may be adjusted from time
to time by any amounts assigned (with respect to such Lender’s portion of the
Term Loans outstanding and its commitment to make advances in respect of the
Term Loan) pursuant to the terms of any and all effective assignment agreements
to which such Lender is a party.

“Term Loan Commitment Percentage” means, as to any Lender, (a) on the Closing
Date, the percentage set forth opposite such Lender’s name on the Commitment
Annex under the column “Term Loan Commitment Percentage” (if such Lender’s name
is not so set forth thereon, then, on the Closing Date, such percentage for such
Lender shall be deemed to be zero), and (b) on any date following the Closing
Date, the percentage equal to the Term Loan Commitment Amount of such Lender on
such date divided by the Term Loan Commitment on such date.

“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other Person or entity which presently or in the
future maintains Third Party Payor Programs.

“Third Party Payor Programs” means all payment and reimbursement programs,
sponsored by a Third Party Payor, in which a Borrower participates.

“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et.
seq), Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“United States” means the United States of America.





26

--------------------------------------------------------------------------------

 



Section 1.2         Accounting Terms and Determinations.   Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder (including, without limitation,
determinations made pursuant to the exhibits hereto) shall be made, and all
financial statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP applied on a basis consistent with
the most recent audited consolidated financial statements of each Borrower and
its Consolidated Subsidiaries delivered to Agent and each of the Lenders on or
prior to the Closing Date.  If at any time any change in GAAP would affect the
computation of any financial ratio or financial requirement set forth in any
Financing Document, and either Borrowers or the Required Lenders shall so
request, Agent, the Lenders and Borrowers shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided,
 however, that until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(b) Borrowers shall provide to Agent and the Lenders financial statements and
other documents required under this Agreement which include a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value”, as defined therein.

Section 1.3         Other Definitional and Interpretive Provisions.  References
in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or
“Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided.  Any term defined
herein may be used in the singular or plural.  “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation”.  Except as
otherwise specified or limited herein, references to any Person include the
successors and assigns of such Person.  References “from” or “through” any date
mean, unless otherwise specified, “from and including” or “through and
including”, respectively.  Unless otherwise specified herein, the settlement of
all payments and fundings hereunder between or among the parties hereto shall be
made in lawful money of the United States and in immediately available
funds.  References to any statute or act shall include all related current
regulations and all amendments and any successor statutes, acts and
regulations.  All amounts used for purposes of financial calculations required
to be made herein shall be without duplication.  References to any statute or
act, without additional reference, shall be deemed to refer to federal statutes
and acts of the United States.  References to any agreement, instrument or
document shall include all schedules, exhibits, annexes and other attachments
thereto.  As used in this Agreement, the meaning of the term “material” or the
phrase “in all material respects” is intended to refer to an act, omission,
violation or condition which reflects or would reasonably be expected to result
in a Material Adverse Effect. References to capitalized terms that are not
defined herein, but are defined in the UCC, shall have the meanings given them
in the UCC.  All references herein to times of day shall be references to
daylight or standard time, as applicable.

Section 1.4         Time is of the Essence.   Time is of the essence in
Borrower’s and each other Credit Party’s performance under this Agreement and
all other Financing Documents. 

Article 2 - LOANS

Section 2.1          Loans.

(a)        Term Loans. 





27

--------------------------------------------------------------------------------

 



(i)         Term Loan Amounts.  On the terms and subject to the conditions set
forth herein and in the other Financing Documents, the Lenders severally hereby
agree to make to Borrowers a term loan in an original aggregate principal amount
equal to the Term Loan Commitment (the “Term Loans”).  Each Lender’s obligation
to fund the Term Loan shall be limited to such Lender’s Term Loan Commitment
Percentage, and no Lender shall have any obligation to fund any portion of any
Term Loan required to be funded by any other Lender, but not so funded.  No
Borrower shall have any right to reborrow any portion of the Term Loan that is
repaid or prepaid from time to time.  The Term Loan shall be funded in one
advance on the Closing Date.  Borrowers shall deliver to Agent a Notice of
Borrowing with respect to the proposed Term Loan advance, such Notice of
Borrowing to be delivered on the Closing Date.

(ii)         Scheduled Repayments; Mandatory Prepayments; Optional Prepayments. 

(A)        Scheduled Repayments.  There shall become due and payable, and
Borrowers shall repay the Term Loan through, scheduled payments as set forth on
Schedule 2.1 attached hereto.  Notwithstanding the payment schedule set forth
above, the outstanding principal amount of the Term Loan shall become
immediately due and payable in full on the Termination Date. 

(B)        Mandatory Prepayments.  There shall become due and payable and
Borrowers shall prepay the Term Loan in the following amounts and at the
following times: 

(i)        Unless Agent shall otherwise consent in writing, within ten (10) days
after the date on which any Credit Party (or Agent as loss payee or assignee)
receives any Net Insurance/Condemnation Proceeds in excess of $500,000, an
amount equal to one hundred percent (100%) of such Net Insurance/Condemnation
Proceeds, or such lesser portion of such proceeds as Agent shall elect to apply
to the Obligations;

(ii)        an amount equal to any interest that is deemed to be in excess of
the Maximum Lawful Rate (as defined below) and is required to be applied to the
reduction of the principal balance of the Loans by any Lender as provided for in
Section 2.7;

(iii)        unless Agent shall otherwise consent in writing, within ten (10)
days after the date on which any Credit Party receives Net Cash Proceeds in
excess of $500,000 from any Asset Disposition by a Credit Party (excluding (x)
sales to another Credit Party, (y) sales of obsolete, worn-out or replaced
equipment and (z) sales of capital stock in AxoGen, in each case to the extent
permitted pursuant to this Agreement) that is not made in the Ordinary Course of
Business or that pertains to any Collateral upon which the Borrowing Base is
calculated, an amount equal to one hundred percent (100%) of such Net Cash
Proceeds of such Asset Disposition or such lesser portion as Agent shall elect
to apply to the Obligations;

(iv)         [Reserved]; and

(v)        upon the termination of all Revolving Loan Commitments (as defined in
the Affiliated Credit Agreement) and the payment of the then





28

--------------------------------------------------------------------------------

 



existing aggregate outstanding principal amount of the Revolving Loans, the
aggregate outstanding Obligations.

Notwithstanding the foregoing and so long as no Event of Default or Default then
exists: (1) any such Net Insurance/Condemnation Proceeds in excess of $500,000
may be used by Borrowers within one hundred eighty (180) days from the receipt
of such proceeds to replace or repair any assets in respect of which such
proceeds were paid so long as (x) prior to the receipt of such proceeds,
Borrowers have delivered to Agent a reinvestment plan detailing such replacement
or repair acceptable to Agent in its reasonable discretion and (y) such proceeds
are deposited into an account that is subject to a Deposit Account Control
Agreement; and (2) any such Net Cash Proceeds of Asset Dispositions in excess of
$500,000 may be used by Borrowers within one hundred eighty (180) days from the
receipt of such proceeds to purchase new or replacement assets of comparable
value, provided, however, that such proceeds are deposited into an account that
is subject to a Deposit Account Control Agreement upon receipt by such
Borrower. 

(C)         Optional Prepayments.  Borrowers may from time to time, with at
least five (5) Business Days’ prior delivery to Agent of an appropriately
completed Payment Notification, prepay the Term Loan in whole or in part;
provided, however, that (1) each such prepayment (other than a prepayment in
whole) shall be in an amount equal to $2,500,000 or a higher integral multiple
of $1,000,000 and shall be accompanied by any prepayment fees and exit fees
required hereunder, (2) each such Payment Notification shall be irrevocable and
(3) there shall be no more than three (3) partial voluntary prepayments of the
Term Loan allowed during the term of this Agreement.

(iii)       All Prepayments.  Except as this Agreement may specifically provide
otherwise, all prepayments of the Term Loan shall be applied by Agent to the
Obligations in inverse order of maturity.  The monthly payments required under
Schedule 2.1 shall continue in the same amount (for so long as the Term Loan
and/or (if applicable) any advance thereunder shall remain outstanding)
notwithstanding any partial prepayment, whether mandatory or optional, of the
Term Loan.

(iv)       LIBOR Rate.  

(A)       Except as provided in subsection (C) below, the Term Loan shall accrue
interest at the LIBOR Rate plus the Applicable Margin. 

(B)       The LIBOR Rate may be adjusted by Agent with respect to any Lender on
a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any Eurodollar deposits or increased
costs, in each case, due to changes in applicable Law occurring subsequent to
the commencement of the then applicable Interest Period, including changes in
tax laws (except changes of general applicability in corporate income tax laws)
and changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in





29

--------------------------------------------------------------------------------

 



each case pursuant to Basel III, shall in each case be deemed to be a “change in
applicable Law”, regardless of the date enacted, adopted or issued.  In any such
event, the affected Lender shall give Borrowers and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrowers may, by notice to such affected Lender (I) require such Lender to
furnish to Borrowers a statement setting forth the basis for adjusting such
LIBOR Rate and the method for determining the amount of such adjustment, and/or
(II) repay the Loans bearing interest based upon the LIBOR Rate with respect to
which such adjustment is made. 

(C)        In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to maintain Loans bearing interest based upon the LIBOR Rate or to
continue such maintaining, or to determine or charge interest rates at the LIBOR
Rate, such Lender shall give notice of such changed circumstances to Agent and
Borrowers and Agent promptly shall transmit the notice to each other Lender, (I)
in the case of the pro rata share of the Term Loan held by such Lender and then
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such portion of the Term Loan, and
interest upon such portion thereafter shall accrue interest at the Base Rate
plus the Applicable Margin, and (II) such portion of the Term Loan shall
continue to accrue interest at the Base Rate plus the Applicable Margin until
such Lender determines that it would no longer be unlawful or impractical to
maintain such Term Loan at the LIBOR Rate.

(D)        Anything to the contrary contained herein notwithstanding, neither
Agent nor any Lender is required actually to acquire Eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

(b)       Reserved.

Section 2.2       Interest, Interest Calculations and Certain Fees.  

(a)       Interest.  From and following the Closing Date, except as expressly
set forth in this Agreement, Loans and the other Obligations shall bear interest
at the sum of the LIBOR Rate plus the Applicable Margin.  Interest on the Loans
shall be paid in arrears on the first (1st) day of each month and on the
maturity of such Loans, whether by acceleration or otherwise.  Interest on all
other Obligations shall be payable upon demand.  For purposes of calculating
interest, all funds transferred to the Payment Account for application to any
Revolving Loans shall be subject to a five (5) Business Day clearance period and
all interest accruing on such funds during such clearance period shall accrue
for the benefit of Agent, and not for the benefit of the Lenders.

(b)       Reserved.

(c)       Fee Letter.  In addition to the other fees set forth herein, the
Borrowers agree to pay Agent the fees set forth in each Fee Letter.

(d)       Reserved. 

(e)       Reserved.  





30

--------------------------------------------------------------------------------

 



(f)       Origination Fee. Contemporaneous with Borrowers execution of this
Agreement, Borrowers shall pay Agent, for its own account and not for the
benefit of any other Lenders, a fee in an amount equal to $105,000.  All fees
payable pursuant to this paragraph shall be deemed fully earned when due and
payable and non-refundable as of the Closing Date.

(g)       Reserved. 

(h)       Exit Fee. Borrowers shall pay to Agent, for the benefit of all Lenders
committed to make Term Loan advances, as compensation for the costs of making
funds available to Borrowers under this Agreement an exit fee (the “Exit Fee”)
calculated in accordance with this subsection and upon the date or dates
required under this subsection.  The Exit Fee shall be an amount equal to five
percent (5.0%) multiplied by the aggregate principal amount of the Term Loan
advanced to Borrower under this Agreement.  Upon any repayment of any portion of
the Term Loan (whether voluntary, involuntary or mandatory) other than scheduled
amortization payments (if any) and the final payment of principal in respect of
the Term Loan, a portion of the Exit Fee shall be due in the following
amount:  that percentage which is obtained by dividing the amount prepaid by the
then outstanding principal balance of the Term Loan.  Any remaining unpaid
amount of the Exit Fee shall be due and payable on the Termination Date.  All
fees payable pursuant to this paragraph shall be deemed fully accrued and earned
as of the Closing Date.

(i)       Prepayment Fee. If any advance under the Term Loan is prepaid at any
time, in whole or in part, for any reason (whether by voluntary prepayment by
Borrowers, by reason of the occurrence of an Event of Default or the
acceleration of the Term Loan, or otherwise), or if the Term Loan shall become
accelerated and due and payable in full, or if the Lenders’ funding obligations
in respect of any unfunded portion of the Term Loan shall terminate prior to the
Maturity Date, Borrowers shall pay to Agent,  for the benefit of all Lenders
committed to make Term Loan advances, as compensation for the costs of such
Lenders making funds available to Borrowers under this Agreement, a prepayment
fee (the “Prepayment Fee”) calculated in accordance with this subsection.  The
Prepayment Fee shall be equal to the amount determined by multiplying the amount
being prepaid by the following applicable percentage amount:  (x) three percent
(3.0%) during the first year following the Closing Date. , (y) two percent
(2.0%) during the second year following the Closing Date, and (z) one percent
(1.0%)  thereafter.  The Prepayment Fee shall not apply to or be assessed upon
any prepayment made by Borrowers if such payments were required by Agent to be
made pursuant to Section 2.1(a)(ii)(B) subpart (i) (relating to Net
Insurance/Condemnation Proceeds), or subpart (ii) (relating to payments
exceeding the Maximum Lawful Rate).  Notwithstanding the foregoing, in no event
shall any fee under this Section 2.2(i) be due and payable if the Term Loan
prepaid in full as a result of a refinancing of each of the Obligations and the
Affiliated Obligations by Agent or an Affiliate thereof.  All fees payable
pursuant to this paragraph shall be deemed fully earned and non-refundable as of
the Closing Date. 

(j)       Agency Fee.  On the Closing Date and on each annual anniversary
thereof, Borrowers shall pay Agent, for its own account and not for the benefit
of any other Lenders, an administrative fee of an amount equal to one quarter of
one percent (0.25%) multiplied by the aggregate principal amount of the Term
Loan advanced to Borrower under this Agreement.  The administrative fee shall be
deemed fully earned when due and payable and, once paid, shall be
non-refundable.

(k)       Audit Fees.  Borrowers shall pay to Agent, for its own account and not
for the benefit of any other Lenders, all reasonable fees and expenses in
connection with audits and inspections of Borrowers’ books and records, audits,
valuations or appraisals of the Collateral, audits of Borrowers’ compliance with
applicable Laws and such other matters as Agent shall deem appropriate, which
shall be due and payable on the first Business Day of the month following the
date of issuance by Agent of a written request for payment thereof to Borrowers;
provided, that notwithstanding the foregoing, so long





31

--------------------------------------------------------------------------------

 



as no Event of Default has occurred and is continuing, Borrowers shall not be
required to reimburse Agent for more than two (2) such audits or inspections per
fiscal year.

(l)        Wire Fees.   Borrowers shall pay to Agent, for its own account and
not for the account of any other Lenders, on written demand, fees for incoming
and outgoing wires made for the account of Borrowers, such fees to be based on
Agent’s then current wire fee schedule (available upon written request of the
Borrowers).

(m)        Late Charges.  If payments of principal (other than a final
installment of principal upon the Termination Date), interest due on the
Obligations, or any other amounts due hereunder or under the other Financing
Documents are not timely made and remain overdue for a period of five (5)
Business Days, Borrowers, without notice or demand by Agent, promptly shall pay
to Agent, for its own account and not for the benefit of any other Lenders, as
additional compensation to Agent in administering the Obligations, an amount
equal to five percent (5.0%) of each delinquent payment.

(n)        Computation of Interest and Related Fees.  All interest and fees
under each Financing Document shall be calculated on the basis of a 360-day year
for the actual number of days elapsed.  The date of funding of a Loan shall be
included in the calculation of interest.  The date of payment of a Loan shall be
excluded from the calculation of interest.  If a Loan is repaid on the same day
that it is made, one (1) day’s interest shall be charged. 

(o)        Automated Clearing House Payments.  If Agent (or its designated
servicer) so elects, monthly payments of principal, interest, fees, expenses or
any other amounts due and owing from Borrower to Agent hereunder shall be paid
to Agent by Automated Clearing House debit of immediately available funds from
the financial institution account designated by Borrower Representative in the
Automated Clearing House debit authorization executed by Borrowers or Borrower
Representative in connection with this Agreement, and shall be effective upon
receipt.  Borrowers shall execute any and all forms and documentation necessary
from time to time to effectuate such automatic debiting.  In no event shall any
such payments be refunded to Borrowers.

Section 2.3        Notes.  The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Term Loan Commitments. 

Section 2.4        Reserved.

Section 2.5        Reserved.

Section 2.6        General Provisions Regarding Payment; Loan Account.

(a)        All payments to be made by each Borrower under any Financing
Document, including payments of principal and interest made hereunder and
pursuant to any other Financing Document, and all fees, expenses, indemnities
and reimbursements, shall be made without set-off, recoupment or
counterclaim.  If any payment hereunder becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension (it being
understood and agreed that, solely for purposes of calculating financial
covenants and computations contained herein and determining compliance
therewith, if payment is made, in full, on any such extended due date, such
payment shall be deemed to have been paid on the original due date without
giving effect to any extension thereto).  Any payments received in the Payment
Account before 12:00 Noon (Eastern time) on any date shall be deemed received by
Agent on such date, and any payments





32

--------------------------------------------------------------------------------

 



received in the Payment Account at or after 12:00 Noon (Eastern time) on any
date shall be deemed received by Agent on the next succeeding Business Day. 

(b)        Agent shall maintain a loan account (the “Loan Account”) on its books
to record Loans and other extensions of credit made by the Lenders hereunder or
under any other Financing Document, and all payments thereon made by each
Borrower.  All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time.  The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided,  however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document.  Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement).  Unless
any Borrower notifies Agent of any objection to any such statement (specifically
describing the basis for such objection) within ninety (90) days after the date
of receipt thereof, it shall be deemed final, binding and conclusive upon
Borrowers in all respects as to all matters reflected therein.

Section 2.7        Maximum Interest.  In no event shall the interest charged
with respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of New York or of any other applicable jurisdiction.  Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided,  however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable.  Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply.  In no event shall the total interest received by any Lender exceed
the amount which it could lawfully have received had the interest been
calculated for the full term hereof at the Maximum Lawful Rate. If,
notwithstanding the prior sentence, any Lender has received interest hereunder
in excess of the Maximum Lawful Rate, such excess amount shall be applied to the
reduction of the principal balance of the Loans or to other amounts (other than
interest) payable hereunder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to
Borrowers.  In computing interest payable with reference to the Maximum Lawful
Rate applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.

Section 2.8        Taxes; Capital Adequacy.    

(a)        All payments of principal and interest on the Loans and all other
amounts payable hereunder shall be made free and clear of and without deduction
for any Taxes, except as required by applicable law.  If any withholding or
deduction from any payment to be made by any Borrower hereunder is required in
respect of any Taxes pursuant to any applicable Law, then Borrowers will:
(i) pay directly to the relevant authority the full amount required to be so
withheld or deducted; (ii) promptly forward to Agent an official receipt or
other documentation satisfactory to Agent evidencing such payment to such
authority; and (iii)  if such Tax is an Indemnified Tax, pay to Agent for the
account of Agent and Lenders such additional amount or amounts as is necessary
to ensure that the net amount actually received by Agent and each Lender will
equal the full amount Agent and such Lender would have received had no such
withholding or deduction been required.  The Borrower shall indemnify Agent and
each Lender, within 10





33

--------------------------------------------------------------------------------

 



days after demand therefor, for the full amount of any Indemnified Taxes payable
or paid by Agent or such Lender or required to be withheld or deducted from a
payment to Agent or such Lender and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Agent on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.

(b)        Reserved.

(c)        

(i)        Each Lender that is not U.S. person as defined in Section 7701(a)(30)
of the Code and (A) is a party hereto on the Closing Date or (B) purports to
become an assignee of an interest as a Lender under this Agreement after the
Closing Date (unless such Lender was already a Lender hereunder immediately
prior to such assignment) (each such Lender a “Foreign Lender”) shall execute
and deliver to each of Borrowers and Agent (x) one or more (as Borrowers or
Agent may reasonably request) United States Internal Revenue Service Forms
W-8ECI, W-8BEN, W-8BEN-E, W-8IMY (as applicable) and other applicable forms,
certificates or documents prescribed by the United States Internal Revenue
Service or reasonably requested by Agent certifying as to such Lender’s
entitlement to a complete exemption from withholding or deduction of Taxes, (y)
in the case of a Foreign Lender claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN or W-8BEN-E (claiming exemption from U.S.
withholding Tax) or any successor form and a certificate in form and substance
acceptable to Borrower certifying that such Foreign Lender is not (1) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code or (3) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code, or (x) any other applicable document prescribed by the IRS
certifying as to the entitlement of such Foreign Lender to such exemption from
United States withholding Tax or reduced rate with respect to all payments to be
made to such Foreign Lender under the Financing Documents .  Borrowers shall not
be required to pay additional amounts to any Lender pursuant to this Section 2.8
with respect to United States withholding and income Taxes to the extent that
the obligation to pay such additional amounts would not have arisen but for the
failure of such Lender to comply with this paragraph other than as a result of a
change in law.

(ii)        Each Lender other than a Foreign Lender (“U.S. Lender”) shall (A) on
or prior to the date such U.S. Lender becomes a party under this Agreement, (B)
on or prior to the date on which any such form or certification expires or
becomes obsolete, (C) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it pursuant to
this clause (c)(ii) and (D) from time to time if requested by the Borrowers or
Agent (or, in the case of a participant, the relevant Lender), provide Agent and
the Borrowers (or, in the case of a participant, the relevant Lender) with two
completed originals of Form W-9 (certifying that such U.S. Lender is not subject
to U.S. backup withholding Tax) or any successor form.

(iii)        If a payment made to a Foreign Lender would be subject to United
States federal withholding Tax imposed by FATCA if such Foreign Lender fails to
comply with the applicable reporting requirements of FATCA, such Foreign Lender
shall deliver to Agent and the Borrowers any documentation under any law or
reasonably requested by Agent or the Borrowers sufficient for Agent or Borrowers
to comply with their obligations under FATCA and to determine that such Foreign
Lender has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment under FATCA, if any.  Solely for the
purposes





34

--------------------------------------------------------------------------------

 



of this clause (c)(iii), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(d)        If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.8 (including by the payment of additional
amounts pursuant to this Section 2.8), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (d) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (d), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (d) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(e)        If any Lender shall determine in its commercially reasonable judgment
that the adoption or taking effect of, or any change in, any applicable Law
regarding capital adequacy, in each instance, after the Closing Date, or any
change after the Closing Date in the interpretation, administration or
application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by any Lender or any Person controlling such Lender with any
request, guideline or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency adopted or otherwise taking effect after the Closing Date, has
or would have the effect of reducing the rate of return on such Lender’s or such
controlling Person’s capital as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or such controlling Person
could have achieved but for such adoption, taking effect, change,
interpretation, administration, application or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) then from time to time, upon written demand by such Lender
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail, a copy
of which shall be furnished to Agent), Borrowers shall promptly pay to such
Lender such additional amount as will compensate such Lender or such controlling
Person for such reduction, so long as such amounts have accrued on or after the
day which is two hundred seventy (270) days prior to the date on which such
Lender first made demand therefor; provided, however, that notwithstanding
anything in this Agreement to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
applicable Law”, regardless of the date enacted, adopted or issued.

(f)        If any Lender requires compensation under Section 2.8(d), or requires
any Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a), then, upon
the written request of Borrower Representative, such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans





35

--------------------------------------------------------------------------------

 



hereunder or to assign its rights and obligations hereunder (subject to the
terms of this Agreement) to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or materially reduce amounts payable pursuant to any such subsection,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (as determined in its sole discretion).  Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(g)        If any Lender requests indemnification pursuant to Section 2.8 or if
additional amounts are to be paid pursuant to Section 2.8 and, in each case,
such Lender has declined or is unable to designate a different lending office in
accordance with Section 2.8(f), then Borrowers may, at their sole expense and
effort, upon notice to such Lender, require such Lender to assign and delegate,
without recourse, all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.8) and obligations under this Agreement and
the related Financing Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:  (i) in the case of any such assignment resulting
from a claim for indemnification under Section 2.8, such assignment will result
in a reduction in such indemnification or payments thereafter; (ii) such
assignment does not conflict with applicable law; and (iii) Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling
Borrowers to require such assignment and delegation cease to apply.

Section 2.9        Appointment of Borrower Representative. 

(a)        Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent and attorney-in-fact to request and receive Loans in
the name or on behalf of such Borrower and any other Borrowers, deliver Notices
of Borrowing, give instructions with respect to the disbursement of the proceeds
of the Loans , giving and receiving all other notices and consents hereunder or
under any of the other Financing Documents and taking all other actions
(including in respect of compliance with covenants) in the name or on behalf of
any Borrower or Borrowers pursuant to this Agreement and the other Financing
Documents.  Agent and Lenders may disburse the Loans to such bank account of
Borrower Representative or a Borrower or otherwise make such Loans to a
Borrower, , in each case as Borrower Representative may designate or direct,
without notice to any other Borrower.  Notwithstanding anything to the contrary
contained herein, Agent may at any time and from time to time require that Loans
to or for the account of any Borrower be disbursed directly to an operating
account of such Borrower.

(b)        Borrower Representative hereby accepts the appointment by Borrowers
to act as the agent and attorney-in-fact of Borrowers pursuant to this Section
2.9.  Borrower Representative shall ensure that the disbursement of any Loans
that are at any time requested by or to be remitted to or for the account of a
Borrower, shall be remitted or issued to or for the account of such Borrower.

(c)        Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent, Lenders with respect to the Obligations or otherwise under
or in connection with this Agreement and the other Financing Documents.

(d)        Any notice, election, representation, warranty, agreement or
undertaking made or delivered by or on behalf of any Borrower by Borrower
Representative shall be deemed for all purposes to have been made or delivered
by such Borrower, as the case may be, and shall be binding upon and enforceable
against such Borrower to the same extent as if made or delivered directly by
such Borrower.





36

--------------------------------------------------------------------------------

 



(e)        No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after ten (10) Business Days’ prior written notice to Agent.  If the
Borrower Representative resigns under this Agreement, Borrowers shall be
entitled to appoint a successor Borrower Representative (which shall be a
Borrower and shall be reasonably acceptable to Agent as such successor).  Upon
the acceptance of its appointment as successor Borrower Representative
hereunder, such successor Borrower Representative shall succeed to all the
rights, powers and duties of the retiring Borrower Representative and the term
“Borrower Representative” means such successor Borrower Representative for all
purposes of this Agreement and the other Financing Documents, and the retiring
or terminated Borrower Representative’s appointment, powers and duties as
Borrower Representative shall be thereupon terminated.

Section 2.10      Joint and Several Liability; Rights of Contribution;
Subordination and Subrogation.

(a)       Borrowers are defined collectively to include all Persons named as one
of the Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein.  Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement.  Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons.  Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower.  In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken
together.  By way of illustration, but without limiting the generality of the
foregoing, the terms of Section 10.1 of this Agreement are to be applied to each
individual Person named as one of the Borrowers herein (as well as to all such
Persons taken as a whole), such that the occurrence of any of the events
described in Section 10.1 of this Agreement as to any Person named as one of the
Borrowers herein shall constitute an Event of Default even if such event has not
occurred as to any other Persons named as the Borrowers or as to all such
Persons taken as a whole.

(b)       Notwithstanding any provisions of this Agreement to the contrary, it
is intended that the joint and several nature of the liability of each Borrower
for the Obligations and the Liens granted by Borrowers to secure the
Obligations, not constitute a Fraudulent Conveyance (as defined
below).  Consequently, Agent, Lenders and each Borrower agree that if the
liability of a Borrower for the Obligations, or any Liens granted by such
Borrower securing the Obligations would, but for the application of this
sentence, constitute a Fraudulent Conveyance, the liability of such Borrower and
the Liens securing such liability shall be valid and enforceable only to the
maximum extent that would not cause such liability or such Lien to constitute a
Fraudulent Conveyance, and the liability of such Borrower and this Agreement
shall automatically be deemed to have been amended accordingly.  For purposes
hereof, the term “Fraudulent Conveyance” means a fraudulent conveyance under
Section 548 of Chapter 11 of Title II of the Bankruptcy Code or a fraudulent
conveyance or fraudulent transfer under the applicable provisions of any
fraudulent conveyance or fraudulent transfer law or similar law of any state,
nation or other governmental unit, as in effect from time to time.





37

--------------------------------------------------------------------------------

 



(c)       Agent is hereby authorized, without notice or demand (except as
otherwise specifically required under this Agreement) and without affecting the
liability of any Borrower hereunder, at any time and from time to time, to (i)
with written notice to Borrower Representative, renew, extend or otherwise
increase the time for payment of the Obligations; (ii) with the written
agreement of any Borrower, change the terms relating to the Obligations or
otherwise modify, amend or change the terms of any Note or other agreement,
document or instrument now or hereafter executed by any Borrower and delivered
to Agent for any Lender; (iii) accept partial payments of the Obligations;
(iv) take and hold any Collateral for the payment of the Obligations or for the
payment of any guaranties of the Obligations and exchange, enforce, waive and
release any such Collateral; (v) apply any such Collateral and direct the order
or manner of sale thereof as Agent, in its sole discretion, may determine; and
(vi) settle, release, compromise, collect or otherwise liquidate the Obligations
and any Collateral therefor in any manner, all guarantor and surety defenses
being hereby waived by each Borrower.  Without limitations of the foregoing,
with respect to the Obligations, each Borrower hereby makes and adopts each of
the agreements and waivers set forth in each Guarantee, the same being
incorporated hereby by reference.  Except as specifically provided in this
Agreement or any of the other Financing Documents, Agent shall have the
exclusive right to determine the time and manner of application of any payments
or credits, whether received from any Borrower or any other source, and such
determination shall be binding on all Borrowers.  All such payments and credits
may be applied, reversed and reapplied, in whole or in part, to any of the
Obligations that Agent shall determine, in its sole discretion, without
affecting the validity or enforceability of the Obligations of the other
Borrower.

(d)       Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.

(e)       Borrowers hereby agree, as between themselves, that to the extent that
Agent, on behalf of Lenders, shall have received from any Borrower any Recovery
Amount (as defined below), then the paying Borrower shall have a right of
contribution against each other Borrower in an amount equal to such other
Borrower’s contributive share of such Recovery Amount; provided, however, that
in the event any Borrower suffers a Deficiency Amount (as defined below), then
the Borrower suffering the Deficiency Amount shall be entitled to seek and
receive contribution from and against the other Borrowers in an amount equal to
the Deficiency Amount; and provided, further, that in no event shall the
aggregate amounts so reimbursed by reason of the contribution of any Borrower
equal or exceed an amount that would, if paid, constitute or result in
Fraudulent Conveyance.  Until all Obligations have been paid and satisfied in
full, no payment made by or for the account of a Borrower including, without
limitation, (i) a payment made by such Borrower on behalf of the liabilities of
any other Borrower, or (ii) a payment made by any other Guarantor under any
Guarantee, shall entitle such Borrower, by subrogation or otherwise, to any
payment from such other Borrower or from or out of such other Borrower’s
property.  The right of each Borrower to receive any contribution under this
Section 2.10(e) or by subrogation or otherwise from any other Borrower shall be
subordinate in right of payment to the Obligations and such Borrower shall not
exercise any right or remedy against such other Borrower or any property of such
other Borrower by





38

--------------------------------------------------------------------------------

 



reason of any performance of such Borrower of its joint and several obligations
hereunder, until the Obligations have been indefeasibly paid and satisfied in
full, and no Borrower shall exercise any right or remedy with respect to this
Section 2.10(e) until the Obligations have been indefeasibly paid and satisfied
in full.  As used in this Section 2.10(e), the term “Recovery Amount” means the
amount of proceeds received by or credited to Agent from the exercise of any
remedy of the Lenders under this Agreement or the other Financing Documents,
including, without limitation, the sale of any Collateral.  As used in this
Section 2.10(e), the term “Deficiency Amount” means any amount that is less than
the entire amount a Borrower is entitled to receive by way of contribution or
subrogation from, but that has not been paid by, the other Borrowers in respect
of any Recovery Amount attributable to the Borrower entitled to contribution,
until the Deficiency Amount has been reduced to $0 through contributions and
reimbursements made under the terms of this Section 2.10(e) or otherwise.

Section 2.11       Reserved.  

Section 2.12      Termination; Restriction on Termination.

(a)        Termination by Lenders.  In addition to the rights set forth in
Section 10.2, Agent may, and at the direction of Required Lenders shall,
terminate this Agreement upon or after the occurrence and during the continuance
of an Event of Default.

(b)        Termination by Borrowers.  Upon at least ten (10) Business Days’
prior written notice and pursuant to payoff documentation in form and substance
satisfactory to Agent and Lenders, Borrowers may, at their option, terminate
this Agreement; provided, however, that no such termination shall be effective
until Borrowers have complied with Section 2.2 and the terms of any fee
letter.  Any notice of termination given by Borrowers shall be irrevocable
unless all Lenders otherwise agree in writing and no Lender shall have any
obligation to make any Loans on or after the termination date stated in such
notice.  Borrowers may elect to terminate this Agreement in its entirety
only.  No section of this Agreement or type of Loan available hereunder may be
terminated singly.

(c)        Effectiveness of Termination.  All of the Obligations shall be
immediately due and payable upon the Termination Date.  All undertakings,
agreements, covenants, warranties and representations of Borrowers contained in
the Financing Documents shall survive any such termination and Agent shall
retain its Liens in the Collateral and Agent and each Lender shall retain all of
its rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations and Affiliated Obligations have been
discharged or paid, in full, in immediately available funds, including, without
limitation, all Obligations under Section 2.2(h) and the terms of any fee letter
resulting from such termination.  Notwithstanding the foregoing or the payment
in full of the Obligations, Agent shall not be required to terminate its Liens
in the Collateral unless, with respect to any loss or damage Agent may incur as
a result of dishonored checks or other items of payment received by Agent from
Borrower or any Account Debtor and applied to the Obligations, Agent shall, at
its option, (i) have received a written agreement satisfactory to Agent,
executed by Borrowers and by any Person whose loans or other advances to
Borrowers are used in whole or in part to satisfy the Obligations, indemnifying
Agent and each Lender from any such loss or damage or (ii) have retained cash
Collateral or other Collateral for such period of time as Agent, in its
discretion, may deem necessary to protect Agent and each Lender from any such
loss or damage.

Article 3 - REPRESENTATIONS AND WARRANTIES

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:





39

--------------------------------------------------------------------------------

 



Section 3.1       Existence and Power.   Each Credit Party (a) is an entity as
specified on Schedule 3.1, (b) is duly organized, validly existing and in good
standing under the laws of the jurisdiction specified on Schedule 3.1 and no
other jurisdiction, (c) has the same legal name as it appears in such Credit
Party’s Organizational Documents and an organizational identification number (if
any), in each case as specified on Schedule 3.1, (d) has all powers and all
Permits necessary or desirable in the operation of its business as presently
conducted or as proposed to be conducted, except where the failure to have such
Permits would not reasonably be expected to have a Material Adverse Effect, and
(e) is qualified to do business as a foreign entity in each jurisdiction in
which it is required to be so qualified, which jurisdictions as of the Closing
Date are specified on Schedule 3.1, except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect.  Except as
set forth on Schedule 3.1, no Credit Party (x) has had, over the five (5) year
period preceding the Closing Date, any name other than its current name, or
(y) was incorporated or organized under the laws of any jurisdiction other than
its current jurisdiction of incorporation or organization.

Section 3.2       Organization and Governmental Authorization; No Contravention.
  The execution, delivery and performance by each Credit Party of the Operative
Documents to which it is a party (a) are within its powers, (b) have been duly
authorized by all necessary action pursuant to its Organizational Documents, (c)
require no further action by or in respect of, or filing with, any Governmental
Authority, and (d) do not violate, conflict with or cause a breach or a default
under (i) any Law applicable to any Credit Party, (ii) any of the Organizational
Documents of any Credit Party, or (iii) any agreement or instrument binding upon
it, except for such violations, conflicts, breaches or defaults as would not,
with respect to this clause (iii), reasonably be expected to have a Material
Adverse Effect.

Section 3.3       Binding Effect.  Each of the Operative Documents to which any
Credit Party is a party constitutes a valid and binding agreement or instrument
of such Credit Party, enforceable against such Credit Party in accordance with
its respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

Section 3.4       Capitalization.  The authorized equity securities of each of
the Credit Parties as of the Closing Date are as set forth on Schedule 3.4.  All
issued and outstanding equity securities of each of the Credit Parties are duly
authorized and validly issued, fully paid, nonassessable, free and clear of all
Liens other than those in favor of Agent for the benefit of Agent and Lenders,
and such equity securities were issued in compliance with all applicable
Laws.  The identity of the holders of the equity securities of each of the
Credit Parties  (other than AxoGen) and the percentage of their fully-diluted
ownership of the equity securities of each of the Credit Parties (other than
AxoGen) as of the Closing Date is set forth on Schedule 3.4.  No shares of the
capital stock or other equity securities of any Credit Party (other than
AxoGen), other than those described above, are issued and outstanding as of the
Closing Date.  Except as set forth on Schedule 3.4, as of the Closing Date there
are no preemptive or other outstanding rights, options, warrants, conversion
rights or similar agreements or understandings for the purchase or acquisition
from any Credit Party of any equity securities of any such entity. 

Section 3.5       Financial Information.  All information delivered to Agent and
pertaining to the financial condition of any Credit Party fairly presents the
financial position of such Credit Party as of such date in conformity with GAAP
(and as to unaudited financial statements, subject to normal year-end
adjustments and the absence of footnote disclosures).  Since December 31, 2015,
there has been no material adverse change in the business, operations,
properties, prospects or condition (financial or otherwise) of any Credit Party.

Section 3.6       Litigation.  Except as set forth on Schedule 3.6 as of the
Closing Date, and except as hereafter disclosed to Agent in writing, there is no
Litigation pending against, or to such Borrower’s





40

--------------------------------------------------------------------------------

 



knowledge threatened against or affecting, any Credit Party or, to such
Borrower’s knowledge, any party to any Operative Document other than a Credit
Party.  There is no Litigation pending in which an adverse decision would
reasonably be expected to have a Material Adverse Effect or which in any manner
draws into question the validity of any of the Operative Documents.

Section 3.7       Ownership of Property.  Each Borrower and each of its
Subsidiaries is the lawful owner of, has good and marketable title to and is in
lawful possession of, or has valid leasehold interests in, all properties,
accounts and other assets (real or personal, tangible, intangible or mixed)
purported or reported to be owned or leased (as the case may be) by such Person.

Section 3.8       No Default.  No Event of Default, or to such Borrower’s
knowledge, Default, has occurred and is continuing.  No Credit Party is in
breach or default under or with respect to any contract, agreement, lease or
other instrument to which it is a party or by which its property is bound or
affected, which breach or default would reasonably be expected to have a
Material Adverse Effect.

Section 3.9       Labor Matters.   As of the Closing Date, there are no strikes
or other labor disputes pending or, to any Borrower’s knowledge, threatened
against any Credit Party.  Hours worked and payments made to the employees of
the Credit Parties have not been in violation of the Fair Labor Standards Act or
any other applicable Law dealing with such matters.  All payments due from the
Credit Parties, or for which any claim may be made against any of them, on
account of wages and employee and retiree health and welfare insurance and other
benefits have been paid or accrued as a liability on their books, as the case
may be.  The consummation of the transactions contemplated by the Financing
Documents will not give rise to a right of termination or right of renegotiation
on the part of any union under any collective bargaining agreement to which it
is a party or by which it is bound.

Section 3.10       Regulated Entities.  No Credit Party is an “investment
company” or a company “controlled” by an “investment company” or a “subsidiary”
of an “investment company,” all within the meaning of the Investment Company Act
of 1940. 

Section 3.11       Margin Regulations.  None of the proceeds from the Loans have
been or will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” (as defined in Regulation U of the Federal Reserve
Board), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any “margin stock” or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Federal Reserve Board.

Section 3.12       Compliance With Laws; Anti-Terrorism Laws.

(a)        Each Credit Party is in compliance with the requirements of all
applicable Laws, except for such Laws the noncompliance with which would not
reasonably be expected to have a Material Adverse Effect.

(b)        None of the Credit Parties and, to the knowledge of the Credit
Parties, none of their Affiliates (i) is in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or
is controlled by a Blocked Person, (iv) is acting or will act for or on behalf
of a Blocked Person, (v) is associated with, or will become associated with, a
Blocked Person or (vi) is providing, or will provide, material, financial or
technical support or other services to or in support of acts of terrorism of a
Blocked Person.  No Credit Party nor, to the knowledge of any Credit Party, any
of its Affiliates or agents acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (A) conducts any business





41

--------------------------------------------------------------------------------

 



or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (B) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law.

Section 3.13       Taxes.  All federal and material state and local tax returns,
reports and statements required to be filed by or on behalf of each Credit Party
have been filed with the appropriate Governmental Authorities in all
jurisdictions in which such returns, reports and statements are required to be
filed and, except to the extent subject to a Permitted Contest, all federal and
material state and local tax returns (including real property Taxes) and other
charges shown to be due and payable in respect thereof have been timely paid
prior to the date on which any fine, penalty, interest, late charge or loss may
be added thereto for nonpayment thereof.  Except to the extent subject to a
Permitted Contest, all material state and local sales and use Taxes required to
be paid by each Credit Party have been paid.  All federal and material state
returns have been filed by each Credit Party for all periods for which returns
were due with respect to employee income tax withholding, social security and
unemployment taxes, and, except to the extent subject to a Permitted Contest,
the material amounts shown thereon to be due and payable have been paid in full
or adequate provisions therefor have been made.

Section 3.14       Compliance with ERISA. 

(a)       Each ERISA Plan (and the related trusts and funding agreements)
complies in form and in operation with, has been administered in compliance
with, and the terms of each ERISA Plan satisfy, the applicable requirements of
ERISA and the Code in all material respects.  Each ERISA Plan which is intended
to be qualified under Section 401(a) of the Code is so qualified, and the United
States Internal Revenue Service has issued a favorable determination letter with
respect to each such ERISA Plan which may be relied on currently.  No Credit
Party has incurred liability for any material excise tax under any of
Sections 4971 through 5000 of the Code.

(b)       Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Borrower and each Subsidiary
is in compliance with the applicable provisions of ERISA and the provision of
the Code relating to ERISA Plans and the regulations and published
interpretations therein.  During the thirty-six (36) month period prior to the
Closing Date or the making of any Loan (i) no steps have been taken to terminate
any Pension Plan, and (ii) no contribution failure has occurred with respect to
any Pension Plan sufficient to give rise to a Lien under Section 303(k) of ERISA
or Section 430(k) of the Code and no event has occurred that would give rise to
a Lien under Section 4068 of ERISA.  No condition exists or event or transaction
has occurred with respect to any Pension Plan which would result in the
incurrence by any Credit Party of any material liability, fine or penalty.  No
Credit Party has incurred liability to the PBGC (other than for current
premiums) with respect to any employee Pension Plan.  All contributions (if any)
have been made on a timely basis to any Multiemployer Plan that are required to
be made by any Credit Party or any other member of the Controlled Group under
the terms of the plan or of any collective bargaining agreement or by applicable
Law; no Credit Party nor any member of the Controlled Group has withdrawn or
partially withdrawn from any Multiemployer Plan, incurred any withdrawal
liability with respect to any such plan or received notice of any claim or
demand for withdrawal liability or partial withdrawal liability from any such
plan, and no condition has occurred which, if continued, would result in a
withdrawal or partial withdrawal from any such plan, and no Credit Party nor any
member of the Controlled Group has received any notice that any Multiemployer
Plan is in reorganization, that increased contributions may be required to avoid
a reduction in plan benefits  or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.





42

--------------------------------------------------------------------------------

 



Section 3.15       Consummation of Operative Documents; Brokers.   Except as
disclosed on Schedule 3.15 on the Closing Date and fees payable to Agent and/or
Lenders, no broker, finder or other intermediary has brought about the
obtaining, making or closing of the transactions contemplated by the Operative
Documents, and no Credit Party has or will have any obligation to any Person in
respect of any finder’s or brokerage fees, commissions or other expenses in
connection herewith or therewith.

Section 3.16       Reserved.

Section 3.17       Material Contracts.    Schedule 3.17 contains a true, correct
and complete list of all the Material Contracts in effect on the Closing
Date.  The consummation of the transactions contemplated by the Financing
Documents will not give rise to a right of termination in favor of any party to
any Material Contract (other than any Credit Party), except for such Material
Contracts the noncompliance with which would not reasonably be expected to have
a Material Adverse Effect. 

Section 3.18       Compliance with Environmental Requirements; No Hazardous
Materials.  Except in each case as set forth on Schedule 3.18:

(a)        no notice, notification, demand, request for information, citation,
summons, complaint or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending, or to such
Borrower’s knowledge, threatened by any Governmental Authority or other Person
with respect to any (i) alleged violation by any Credit Party of any
Environmental Law, (ii) alleged failure by any Credit Party to have any Permits
required in connection with the conduct of its business or to comply with the
terms and conditions thereof, (iii) any generation, treatment, storage,
recycling, transportation or disposal of any Hazardous Materials, or
(iv) release of Hazardous Materials; and

(b)        no property now owned or leased by any Credit Party and, to the
knowledge of each Borrower, no such property previously owned or leased by any
Credit Party, to which any Credit Party has, directly or indirectly, transported
or arranged for the transportation of any Hazardous Materials, is listed or, to
such Borrower’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or,
to the knowledge of such Borrower, other investigations which may lead to claims
against any Credit Party for clean-up costs, remedial work, damage to natural
resources or personal injury claims, including, without limitation, claims under
CERCLA.

For purposes of this Section 3.18, each Credit Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Credit Party.

Section 3.19       Intellectual Property and License Agreements.  A list of all
Registered Intellectual Property of each Credit Party and all in-bound license
or sublicense agreements, exclusive out-bound license or sublicense agreements,
or other rights of any Credit Party to use Intellectual Property (but excluding
in-bound licenses of over-the-counter software that is commercially available to
the public), as of the Closing Date and, as updated pursuant to Section 4.15, is
set forth on Schedule 3.19.  Schedule 3.19 shall be prepared by Borrower in the
form provided by Agent and contain all information required in such
form.  Except for Permitted Licenses, each Credit Party is the sole owner of its
Intellectual Property free and clear of any Liens.  Each patent is valid and
enforceable and no part of the Material Intangible Assets has been judged
invalid or unenforceable, in whole or in part, and to the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party.

Section 3.20       Solvency.  After giving effect to any Loan advance and the
liabilities and obligations of each Borrower under the Operative Documents, each
Borrower (after giving effect to all





43

--------------------------------------------------------------------------------

 



rights of such Borrower arising by virtue of Section 2.10(b) and (e) and any
other rights of contribution or similar rights of such Borrower) is Solvent and
the Borrowers and their Subsidiaries, on a consolidated basis, are Solvent.

Section 3.21       Full Disclosure.  None of the written information (financial
or otherwise) furnished by or on behalf of any Credit Party to Agent or any
Lender in connection with the consummation of the transactions contemplated by
the Operative Documents, contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading in light of the circumstances under which such
statements were made.  All financial projections delivered to Agent and the
Lenders by Borrowers (or their agents) have been prepared on the basis of the
assumptions stated therein.  Such projections represent each Borrower’s best
estimate of such Borrower’s future financial performance and such assumptions
are believed by such Borrower to be fair and reasonable in light of current
business conditions; provided,  however, that Borrowers can give no assurance
that such projections will be attained.

Section 3.22       Interest Rate.  The rate of interest paid under the Notes and
the method and manner of the calculation thereof do not violate any usury or
other law or applicable Laws, any of the Organizational Documents, or any of the
Operative Documents.

Section 3.23       Subsidiaries.   Borrowers do not own any stock, partnership
interests, limited liability company interests or other equity securities or
Subsidiaries except for Permitted Investments.

Section 3.24       Reserved.

Section 3.25       Accuracy of Schedules.   All information set forth in the
Schedules to this Agreement (including Schedule 3.19 and Schedule 8.2(a)) is
true, accurate and complete as of the Closing Date, the date of delivery of the
last quarterly Compliance Certificate and any other subsequent date in which
Borrower is requested to update such Schedules.  All information set forth in
the Perfection Certificate is true, accurate and complete as of the Closing Date
and any other subsequent date in which Borrower is requested to update such
certificate. 

Article 4 - AFFIRMATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 4.1         Financial Statements and Other Reports.  Each Borrower will
deliver to Agent: 

(a)         as soon as available, but no later than thirty (30) days after the
last day of each month, commencing with the month ending November 30, 2016, (i)
a company prepared consolidated balance sheet and income statement covering
Borrowers’ and its Consolidated Subsidiaries’ consolidated operations during the
period, certified by a Responsible Officer and in a form acceptable to Agent and
(ii) a duly completed Compliance Certificate signed by a Responsible Officer
setting forth calculations showing compliance with the financial covenants set
forth in this Agreement;

(b)         as soon as available, but no later than forty-five (45) days after
the last day of each of the first three fiscal quarters of the Borrowers’ fiscal
year, (i) a company prepared consolidated balance sheet, cash flow and income
statement covering Borrowers’ and its Consolidated Subsidiaries’ consolidated
operations during the period, prepared under GAAP, consistently applied,
certified by a Responsible Officer and in a form acceptable to Agent and (ii) a
duly completed Compliance Certificate signed by a Responsible Officer setting
forth calculations showing compliance with the financial covenants set forth in
this Agreement;





44

--------------------------------------------------------------------------------

 



(c)         as soon as available, but no later than one hundred twenty (120)
days after the last day of Borrower’s fiscal year, (i) audited consolidated
financial statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm reasonably acceptable to Agent in its reasonable
discretion and (ii) a duly completed Compliance Certificate signed by a
Responsible Officer setting forth calculations showing compliance with the
financial covenants set forth in this Agreement;

(d)         to the extent not publicly available via EDGAR at the SEC’s website
www.sec.gov, within ten (10) days of delivery or filing thereof, copies of all
statements, reports and notices made available to Borrower’s security holders or
to any holders of Subordinated Debt and copies of all reports and other filings
made by Borrower with any stock exchange on which any securities of any Borrower
are traded and/or the SEC;

(e)          a prompt written report of any legal actions pending or threatened
against any Borrower or any of its Subsidiaries that would reasonably be
expected to result in damages or costs to any Borrower or any of its
Subsidiaries of Five Hundred Thousand Dollars ($500,000) or more;

(f)         within one hundred twenty days (120) days after the start of each
fiscal year, projections for the forthcoming two fiscal years, on a quarterly
basis for the current year and on an annual basis for the subsequent year;

(g)         promptly (and in any event within ten (10) days of any request
therefor) such readily available other budgets, sales projections, operating
plans and other financial information and information, reports or statements
regarding the Borrowers, their business and the Collateral as Agent may from
time to time reasonably request; provided,  however, that reporting related to
Regulatory Required Permits and/or Regulatory Reporting Events shall be governed
by Section 4.17; and

Section 4.2         Payment and Performance of Obligations.  Each Borrower
(a) will pay and discharge, and cause each Subsidiary to pay and discharge, on a
timely basis as and when due, all of their respective obligations and
liabilities, except for such obligations and/or liabilities (i) that may be the
subject of a Permitted Contest, and (ii) the nonpayment or nondischarge of which
could not reasonably be expected to have a Material Adverse Effect or result in
a Lien against any Collateral, except for Permitted Liens, (b) without limiting
anything contained in the foregoing clause (a), except to the extent subject to
a Permitted Contest, pay all amounts due and owing in respect of Taxes
(including without limitation, payroll and withholdings tax liabilities) on a
timely basis as and when due, and in any case prior to the date on which any
fine, penalty, interest, late charge or loss may be added thereto for nonpayment
thereof, (c) will maintain, and cause each Subsidiary to maintain, in accordance
with GAAP, appropriate reserves for the accrual of all of their respective
obligations and liabilities, and (d) will not breach or permit any Subsidiary to
breach, or permit to exist any default under, the terms of any lease,
commitment, contract, instrument or obligation to which it is a party, or by
which its properties or assets are bound, except for such breaches or defaults
which could not reasonably be expected to have a Material Adverse Effect.

Section 4.3         Maintenance of Existence.   Each Borrower will preserve,
renew and keep in full force and effect and in good standing, and will cause
each Subsidiary to preserve, renew and keep in full force and effect and in good
standing, (a) their respective existence and (b) their respective rights,
privileges and franchises necessary or desirable in the normal conduct of
business.

Section 4.4         Maintenance of Property; Insurance.

(a)         Each Borrower will keep, and will cause each Subsidiary to keep, all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted. 





45

--------------------------------------------------------------------------------

 



If all or any part of the Collateral useful or necessary in its business becomes
damaged or destroyed, each Borrower will, and will cause each Subsidiary to,
promptly and completely repair and/or restore the affected Collateral in a good
and workmanlike manner, regardless of whether Agent agrees to disburse insurance
proceeds or other sums to pay costs of the work of repair or reconstruction. 

(b)         Upon completion of any Permitted Contest, Borrowers shall, and will
cause each Subsidiary to, promptly pay the amount due, if any, and deliver to
Agent proof of the completion of the contest and payment of the amount due, if
any.

(c)         Each Borrower will maintain (i) casualty insurance on all real and
personal property on an all risks basis (including the perils of flood,
windstorm and quake), covering the repair and replacement cost of all such
property and coverage, business interruption and rent loss coverages with
extended period of indemnity (for the period required by Agent from time to
time) and indemnity for extra expense, in each case without application of
coinsurance and with agreed amount endorsements, (ii) general and professional
liability insurance (including products/completed operations liability
coverage), and (iii) such other insurance coverage, in each case against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons; provided,  however,
that, in no event shall such insurance be in amounts or with coverage less than,
or with carriers with qualifications inferior to, any of the insurance or
carriers in existence as of the Closing Date (or required to be in existence
after the Closing Date under a Financing Document).  All such insurance shall be
provided by insurers having an A.M. Best policyholders rating reasonably
acceptable to Agent.

(d)         On or prior to the Closing Date, and at all times thereafter, each
Borrower will cause Agent to be named as an additional insured, assignee and
lender loss payee (which shall include, as applicable, identification as
mortgagee), as applicable, on each insurance policy required to be maintained
pursuant to this Section 4.4 pursuant to endorsements in form and substance
acceptable to Agent.  Borrowers shall deliver to Agent and the Lenders (i) on
the Closing Date, a certificate from Borrowers’ insurance broker dated such date
showing the amount of coverage as of such date, and that such policies will
include effective waivers (whether under the terms of any such policy or
otherwise) by the insurer of all claims for insurance premiums against all loss
payees and additional insureds and all rights of subrogation against all loss
payees and additional insureds, and that if all or any part of such policy is
canceled, terminated or expires, the insurer will forthwith give notice thereof
to each additional insured, assignee and loss payee and that no cancellation,
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by each additional insured,
assignee and loss payee of written notice thereof, (ii) on an annual basis, and
upon the request of any Lender through Agent from time to time full information
as to the insurance carried, (iii) within ten (10) days of receipt of notice
from any insurer, a copy of any notice of cancellation, nonrenewal or material
change in coverage from that existing on the date of this Agreement,
(iv) forthwith, notice of any cancellation or nonrenewal of coverage by any
Borrower, and (v) at least thirty (30) days prior to expiration of any policy of
insurance, evidence of renewal of such insurance upon the terms and conditions
herein required.

(e)         In the event any Borrower fails to provide Agent with evidence of
the insurance coverage required by this Agreement, Agent may purchase insurance
at Borrowers’ expense to protect Agent’s interests in the Collateral provided,
that such insurance coverage shall contain such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where such
Borrower operates.  This insurance may, but need not, protect such Borrower’s
interests.  The coverage purchased by Agent may not pay any claim made by such
Borrower or any claim that is made against such Borrower in connection with the
Collateral.  Such Borrower may later cancel any insurance purchased by Agent,
but only after providing Agent with evidence that such Borrower has obtained
insurance as required by this Agreement.  If Agent purchases





46

--------------------------------------------------------------------------------

 



insurance for the Collateral, Borrowers will be responsible for the costs of
that insurance to the fullest extent provided by law, including interest and
other charges imposed by Agent in connection with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance.  The costs of the insurance may be added to the Obligations.  The
costs of the insurance may be more than the cost of insurance such Borrower is
able to obtain on its own.

Section 4.5         Compliance with Laws and Material Contracts.   Each Borrower
will comply, and cause each Subsidiary to comply, with the requirements of all
applicable Laws and Material Contracts, except to the extent that failure to so
comply would not reasonably be expected to (a) have a Material Adverse Effect,
or (b) result in any Lien upon a material portion of the assets of any such
Person in favor of any Governmental Authority.

Section 4.6         Inspection of Property, Books and Records.  Each Borrower
will keep, and will cause each Subsidiary to keep, proper books of record
substantially in accordance with GAAP in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities; and will permit, and will cause each Subsidiary to permit, at the
sole cost of the applicable Borrower or any applicable Subsidiary,
representatives of Agent and of any Lender to visit and inspect any of their
respective properties, to examine and make abstracts or copies from any of their
respective books and records, to conduct a collateral audit and analysis of
their respective operations and the Collateral, to verify the amount and age of
the Accounts, the identity and credit of the respective Account Debtors, to
review the billing practices of Borrowers and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants as often as may reasonably be desired.  In the
absence of a Default or an Event of Default, Agent or any Lender exercising any
rights pursuant to this Section 4.6 shall give the applicable Borrower or any
applicable Subsidiary commercially reasonable prior notice of such exercise.  No
notice shall be required during the existence and continuance of any Default or
Event of Default.  Notwithstanding the foregoing, so long as no Event of Default
has occurred and is continuing, Borrowers shall not be required to reimburse
Agent for more than two (2) such visits per fiscal year.

Section 4.7         Use of Proceeds.  Borrowers shall use the proceeds of the
Loans solely for (a) transaction fees incurred in connection with the Financing
Documents and the payment in full on the Closing Date of certain existing Debt,
and (b) for working capital needs of Borrowers and their Subsidiaries.  No
portion of the proceeds of the Loans will be used for family, personal,
agricultural or household use.

Section 4.8         Estoppel Certificates.  After written request by Agent
which, so long as no Event of Default has occurred and is continuing, shall be
limited to one (1) such request per fiscal year of Borrowers, Borrowers, within
twenty (20) days and at their expense, will furnish Agent with a statement, duly
acknowledged and certified, setting forth (a) the amount of the original
principal amount of the Notes, and the unpaid principal amount of the Notes,
(b) the rate of interest of the Notes, (c) the date payments of interest and/or
principal were last paid, (d) any offsets or defenses to the payment of the
Obligations, and if any are alleged, the nature thereof, (e) that the Notes and
this Agreement have not been modified or if modified, giving particulars of such
modification, and (f) that there has occurred and is then continuing no Default
or if such Default exists, the nature thereof, the period of time it has
existed, and the action being taken to remedy such Default; provided that Agent
shall have provided the Register to Borrower, upon Borrower’s request, prior to
Borrower being required to furnish such statement to Agent.  After written
request by Agent, which, so long as no Event of Default has occurred and is
continuing, shall be limited to one (1) such request per fiscal year of
Borrowers, Borrowers, within twenty (20) days and at their expense, will furnish
Agent with a certificate, signed by a Responsible Officer of Borrowers, updating
all of the representations and warranties contained in this Agreement and the
other Financing Documents and certifying that all of the representations and
warranties contained in this Agreement and the other Financing





47

--------------------------------------------------------------------------------

 



Documents, as updated pursuant to such certificate, are true, accurate and
complete in all material respects as of the date of such certificate.

Section 4.9         Notices of Material Contracts, Litigation and Defaults.   

(a)         Borrower shall provide ten (10) Business Days (i) written notice to
Agent of Borrower (1) executing and delivering any amendment, consent, waiver or
other modification to any Material Contract which is material and adverse to
such Material Contract or which would reasonably be expected to have a Material
Adverse Effect or (2)  receiving or delivering any notice of termination or
default or similar notice in connection with any Material Contract and (ii)
together with delivery of the next Compliance Certificate (included as an update
to the such any schedule delivered therewith) with the quarterly financial
statements in Section 4.1(b), the execution of any new Material Contract and/or
any new material amendment, consent, waiver or other modification to any
Material Contract not previously disclosed.

(b)         Borrowers will give prompt written notice to Agent (i) of any
litigation or governmental proceedings pending or threatened (in writing)
against Borrowers or other Credit Party which would reasonably be expected to
have a Material Adverse Effect with respect to Borrowers or any other Credit
Party or which in any manner calls into question the validity or enforceability
of any Financing Document, (ii) upon any Borrower becoming aware of the
existence of any Default or Event of Default, (iii) of any strikes or other
labor disputes pending or, to any Borrower’s knowledge, threatened against any
Credit Party, (iv) if there is any infringement or claim of infringement by any
other Person with respect to any Intellectual Property rights of any Credit
Party that would reasonably be expected to have a Material Adverse Effect, or if
there is any claim by any other Person that any Credit Party in the conduct of
its business is infringing on the Intellectual Property rights of others, and
(v) of all returns, recoveries, disputes and claims that involve more than
$500,000.   Borrowers represent and warrant that Schedule 4.9 sets forth a
complete list of all matters existing as of the Closing Date for which notice
could be required under this Section and all litigation or governmental
proceedings pending or threatened (in writing) against Borrowers or other Credit
Party as of the Closing Date.

(c)         Borrower shall, and shall cause each Credit Party, to provide such
further information (including copies of such documentation) as Agent or any
Lender shall reasonably request with respect to any of the events or notices
described in clauses (a) and (b) above.  From the date hereof and continuing
through the termination of this Agreement, Borrower shall, and shall cause each
Credit Party to, make available to Agent and each Lender, without expense to
Agent or any Lender, each Credit Party’s officers, employees and agents and
books, to the extent that Agent or any Lender may deem them reasonably necessary
to prosecute or defend any third-party suit or proceeding instituted by or
against Agent or any Lender with respect to any Collateral or relating to a
Credit Party.

Section 4.10         Hazardous Materials; Remediation.

(a)         If any release or disposal of Hazardous Materials shall occur or
shall have occurred on any real property or any other assets of any Borrower or
any other Credit Party, such Borrower will cause, or direct the applicable
Credit Party to cause, the prompt containment and removal of such Hazardous
Materials and the remediation of such real property or other assets as is
necessary to comply with all Environmental Laws and Healthcare Laws and to
preserve the value of such real property or other assets.  Without limiting the
generality of the foregoing, each Borrower shall, and shall cause each other
Credit Party to, comply with each Environmental Law and Healthcare Law requiring
the performance at any real property by any Borrower or any other Credit Party
of activities in response to the release or threatened release of a Hazardous
Material.





48

--------------------------------------------------------------------------------

 



(b)         Borrowers will provide Agent within thirty (30) days after
written  demand therefor with evidence of financial assurance to the reasonable
satisfaction of Agent that sufficient funds are available to pay the cost of
removing, treating and disposing of any Hazardous Materials or Hazardous
Materials Contamination and discharging any assessment which may be established
on any property as a result thereof, such demand to be made, if at all, upon
Agent’s reasonable business determination that the failure to remove, treat or
dispose of any Hazardous Materials or Hazardous Materials Contamination, or the
failure to discharge any such assessment would reasonably be expected to have a
Material Adverse Effect.

Section 4.11       Further Assurances.

(a)        Each Borrower will, and will cause each Subsidiary to, at its own
cost and expense, promptly and duly take, execute, acknowledge and deliver all
such further acts, documents and assurances as may from time to time be
necessary or as Agent or the Required Lenders may from time to time reasonably
request in order to carry out the intent and purposes of the Financing Documents
and the transactions contemplated thereby, including all such actions to
(i) establish, create, preserve, protect and perfect a first priority Lien
(subject only to the Affiliated Intercreditor Agreement and to Permitted Liens)
in favor of Agent for itself and for the benefit of the Lenders on the
Collateral (including Collateral acquired after the date hereof), and
(ii) unless Agent shall agree otherwise in writing, cause all Subsidiaries of
Borrowers (other than Excluded Foreign Subsidiaries) to be jointly and severally
obligated with the other Borrowers under all covenants and obligations under
this Agreement, including the obligation to repay the Obligations. 

(b)        Upon receipt of an affidavit of an authorized representative of Agent
or a Lender as to the loss, theft, destruction or mutilation of any Note or any
other Financing Document which is not of public record, and, in the case of any
such mutilation, upon surrender and cancellation of such Note or other
applicable Financing Document, Borrowers will issue, in lieu thereof, a
replacement Note or other applicable Financing Document, dated the date of such
lost, stolen, destroyed or mutilated Note or other Financing Document in the
same principal amount thereof and otherwise of like tenor.

(c)        Upon the request of Agent, Borrowers shall obtain a landlord’s
agreement or mortgagee agreement, as applicable, from the lessor of each leased
property or mortgagee of owned property with respect to any business location
where any portion of the Collateral included in or proposed to be included in
the Borrowing Base, or the records relating to such Collateral and/or software
and equipment relating to such records or Collateral, is stored or located,
which agreement or letter shall be reasonably satisfactory in form and substance
to Agent.  Borrowers shall timely and fully pay and perform its obligations
under all leases and other agreements with respect to each leased location where
any Collateral, or any records related thereto, is or may be located. 

(d)        Borrower shall provide Agent with at least fifteen (15) days (or such
shorter period as Agent may accept in its sole discretion) prior written notice
of its intention to create (or to the extent permitted under this Agreement,
acquire) a new Subsidiary.    Upon the formation (or to the extent permitted
under this Agreement, acquisition) of a new Subsidiary, Borrowers shall (i)
pledge, have pledged or cause or have caused to be pledged to Agent pursuant to
a pledge agreement in form and substance satisfactory to Agent, all of the
outstanding shares of equity interests or other equity interests of such new
Subsidiary (except to the extent such shares constitute Excluded Property) owned
directly or indirectly by any Borrower, along with undated stock or equivalent
powers for such certificates, executed in blank; (ii) unless Agent shall agree
otherwise in writing, cause the new Subsidiary (other than an Excluded Foreign
Subsidiary) to take such other actions (including entering into or joining any
Security Documents) as are necessary or advisable in the reasonable opinion of
Agent in order to grant Agent, acting on behalf of the Lenders, a first priority
Lien (subject to the Affiliated Intercreditor Agreement) on all real and





49

--------------------------------------------------------------------------------

 



personal property of such Subsidiary in existence as of such date and in all
after acquired property, which first priority Liens are required to be granted
pursuant to this Agreement; (iii) unless Agent shall agree otherwise in writing
cause such new Subsidiary (other than an Excluded Foreign Subsidiary) to either
(at the election of Agent) become a Borrower hereunder with joint and several
liability for all obligations of Borrowers hereunder and under the other
Financing Documents pursuant to a joinder agreement or other similar agreement
in form and substance satisfactory to Agent or to become a Guarantor of the
obligations of Borrowers hereunder and under the other Financing Documents
pursuant to a guaranty and suretyship agreement in form and substance
satisfactory to Agent; and (iv) cause the new Subsidiary to deliver certified
copies of such Subsidiary’s certificate or articles of incorporation, together
with good standing certificates, by-laws (or other operating agreement or
governing documents), resolutions of the Board of Directors or other governing
body, approving and authorizing (as required by Section 4.11(d)(i)-(iii)) the
execution and delivery of the Security Documents, incumbency certificates and to
execute and/or deliver such other documents and legal opinions or to take such
other actions as may be requested by Agent, in each case, in form and substance
satisfactory to Agent.  Without limiting the foregoing, no Credit Parties shall
be permitted to make any Investment or other contribution into any such
Subsidiary other than Permitted Investments, which, in each case, are made after
such time such time as Borrower has satisfied the requirements of this section
4.11(d).

(e)        Each Borrower further agrees to ensure that the total amount of cash
and cash equivalents held by the Excluded Foreign Subsidiaries (collectively)
shall not at any time exceed $50,000 in the aggregate.

(f)        Following (a) the occurrence and continuation of an Event of Default
and (b) the exercise by Agent of any right, option or remedy provided for
hereunder, under any Financing Document or at law or in equity, Credit Parties
shall cause each Excluded Foreign Subsidiary to declare and pay to the
applicable Credit Party the maximum amount of dividends and other distributions
in respect of its capital stock or other equity interest legally permitted to be
paid by each such Excluded Foreign Subsidiary; provided that such Excluded
Foreign Subsidiary shall be able to retain for working capital purposes such
other amounts used by such Excluded Foreign Subsidiaries in the Ordinary Course
of Business and as are reasonable necessary for its operations based on its
current projections, as provided to the Agent pursuant to Section 4.1.

Section 4.12      Reserved.    

Section 4.13      Power of Attorney.  Each of the authorized representatives of
Agent is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrowers (without requiring any of them to act as such) with full
power of substitution to do the following:  (a) endorse the name of Borrowers
upon any and all checks, drafts, money orders, and other instruments for the
payment of money that are payable to Borrowers and constitute collections on
Borrowers’ Accounts; (b) so long as Agent has provided not less than five (5)
Business Days’ prior written notice to Borrower to perform the same and Borrower
has failed to take such action, execute in the name of Borrowers any schedules,
assignments, instruments, documents, and statements that Borrowers are obligated
to give Agent under this Agreement; (c) after the occurrence and during the
continuance of an Event of Default, take any action Borrowers are required to
take under this Agreement; (d) so long as Agent has provided not less than five
(5) Business Days’ prior written notice to Borrower to perform the same and
Borrower has failed to take such action, do such other and further acts and
deeds in the name of Borrowers that Agent may deem necessary or desirable to
enforce any Account or other Collateral or perfect Agent’s security interest or
Lien in any Collateral; and (e) after the occurrence and during the continuance
of an Event of Default, do such other and further acts and deeds in the name of
Borrowers that Agent may deem necessary or desirable to enforce its rights with
regard to any Account or other Collateral.  This power of attorney shall be
irrevocable and coupled with an interest.





50

--------------------------------------------------------------------------------

 



Section 4.14      Reserved.

Section 4.15      Schedule Updates.  Borrower shall, in the event of any
information in the Schedules becoming materially outdated, inaccurate,
incomplete or misleading, deliver to Agent, together with the next Compliance
Certificate required to be delivered under this Agreement after such event a
proposed update to such Schedule correcting all materially outdated, inaccurate,
incomplete or misleading information; provided,  however, (i) with respect to
any proposed updates to the Schedules involving Permitted Liens, Permitted Debt
or Permitted Investments, Agent will replace the respective Schedule attached
hereto with such proposed update only if such updated information is consistent
with the definitions of and limitations herein pertaining to Permitted Liens,
Permitted Debt or Permitted Investments and (ii) with respect to any proposed
updates to such Schedule involving other matters, Agent will replace the
applicable portion of such Schedule attached hereto with such proposed update
upon Agent’s approval thereof.

Section 4.16      Intellectual Property and Licensing.    

(a)        Together with each Compliance Certificate required to be delivered
pursuant to Section 4.1(b) to the extent (A) Borrower acquires and/or develops
any new Registered Intellectual Property, or (B) Borrower enters into or becomes
bound by any additional in-bound license or sublicense agreement, any additional
exclusive out-bound license or sublicense agreement or other agreement with
respect to rights in Intellectual Property (other than over-the-counter software
that is commercially available to the public), or (C) there occurs any other
material change in Borrower’s Registered Intellectual Property, in-bound
licenses or sublicenses or exclusive out-bound licenses or sublicenses from that
listed on Schedule 3.19 together with such Compliance Certificate, deliver to
Agent an updated Schedule 3.19 reflecting such updated information.  With
respect to any updates to Schedule 3.19 involving exclusive out-bound licenses
or sublicenses, such licenses shall be consistent with the definitions of and
limitations herein pertaining to Permitted Licenses.   

(b)        If Borrower obtains any Registered Intellectual Property (other than
copyrights, mask works and related applications, which are addressed below),
Borrower shall notify Agent in the Compliance Certificate delivered pursuant to
Section 4.1(b) and promptly thereafter execute such documents and provide such
other information (including, without limitation, copies of applications) and
take such other actions as Agent shall request in its good faith business
judgment to perfect and maintain, if possible, a first priority perfected
security interest in favor of Agent, for the ratable benefit of Lenders, in such
Registered Intellectual Property.

(c)        Except as otherwise provided with respect to the Material Contract
consents set forth on Schedule 7.4, Borrower shall take such commercially
reasonable steps as Agent requests to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for (x) all licenses or agreements
to be deemed “Collateral” and for Agent to have a security interest in it that
might otherwise be restricted or prohibited by Law or by the terms of any such
license or agreement, whether now existing or entered into in the future, and
(y) Agent to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Agent’s rights and remedies under
this Agreement and the other Financing Documents.

(d)        Borrower shall own, or be licensed to use or otherwise have the right
to use, all Material Intangible Assets.  Borrower shall cause all its Registered
Intellectual Property to be duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filings or
issuances, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.  Borrower shall at all times conduct its
business without infringement of any Intellectual Property rights of
others.  Borrower shall (i) protect, defend and maintain the validity and
enforceability of





51

--------------------------------------------------------------------------------

 



its Material Intangible Assets (ii) promptly advise Agent in writing of material
infringements of its Material Intangible Assets, or of a claim of material
infringement by Borrower on the Intellectual Property rights of others; and
(iii) not allow any of Borrower’s Material Intangible Assets to be abandoned,
invalidated, forfeited or dedicated to the public or to become
unenforceable.  Borrower shall not become a party to, nor become bound by, any
material exclusive license or other material agreement with respect to which
Borrower is the licensee that prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or other property.

Section 4.17        Regulatory Reporting and Covenants.

(a)           Borrower shall notify Agent and each Lender promptly, and in any
event within ten (10) Business Days of receiving, becoming aware of or
determining that, (each, a “Regulatory Reporting Event” and collectively, the
“Regulatory Reporting Events”):  (i) any Governmental Authority, specifically
including the FDA is conducting or has conducted (A) if applicable, any of
Borrower’s or its Subsidiaries’ manufacturing facilities and processes for any
Product which investigation has disclosed any material deficiencies or
violations of Laws and/or the Regulatory Required Permits related to such
thereto or (B) an investigation or review of any Regulatory Required Permit
(other than routine reviews in the Ordinary Course of Business associated with
the renewal of a Regulatory Required Permit and which would not reasonably be
expected to result in a Material Adverse Effect), (ii) development, testing,
and/or manufacturing of any Product should cease which have or would reasonably
be expected to result in a Material Adverse Effect, (iii) if a material Product
has been approved for marketing and sale, any marketing or sales of such Product
should cease or such Product should be withdrawn from the marketplace, (iv) any
Regulatory Required Permit has been revoked or withdrawn which have or would
reasonably be expected to result in a Material Adverse Effect, (v) adverse
clinical test results with respect to any Product which have or would reasonably
be expected to result in a Material Adverse Effect, (vi) any Product recalls or
voluntary Product withdrawals from any market (other than discrete batches or
lots that are not material in quantity or amount and are not made in conjunction
with a larger recall) or (vii) any significant failures in the manufacturing of
any Product such that the amount of such Product successfully manufactured in
accordance with all specifications thereof and the required payments to be made
to Borrower therefor in any month shall decrease significantly with respect to
the quantities of such Product and payments produced in the prior
month.  Borrower shall provide to Agent or any Lender such further information
(including copies of such documentation) as Agent or any Lender shall reasonably
request with respect to any such Regulatory Reporting Event.

(b)           Borrower shall, and shall cause each Credit Party to, obtain all
Regulatory Required Permits necessary for compliance in all material respects
with Laws with respect to testing, manufacturing, developing, selling or
marketing of Products and shall, and shall cause each Credit Party to, maintain
and comply fully and completely in all respects with all such Regulatory
Required Permits, the noncompliance with which would have a Material Adverse
Effect.  In the event Borrower or any Credit Party obtains any new Regulatory
Required Permit or any information on Schedule 8.2(a) becomes materially
outdated, inaccurate, incomplete or misleading, Borrower shall, together with
the next Compliance Certificate required to be delivered under this Agreement
after such event, provide Agent with an updated Schedule 8.2(a)  including such
updated information.

Article 5 - NEGATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 5.1        Debt; Contingent Obligations.   No Borrower will, or will
permit any Subsidiary to, directly or indirectly, create, incur, assume,
guarantee or otherwise become or remain directly or indirectly liable with
respect to, any Debt, except for Permitted Debt.  No Borrower will, or will
permit any





52

--------------------------------------------------------------------------------

 



Subsidiary to, directly or indirectly, create, assume, incur or suffer to exist
any Contingent Obligations, except for Permitted Contingent Obligations.

Section 5.2        Liens.   No Borrower will, or will permit any Subsidiary to,
directly or indirectly, create, assume or suffer to exist any Lien on any asset
now owned or hereafter acquired by it, except for Permitted Liens.

Section 5.3        Distributions.   No Borrower will, or will permit any
Subsidiary to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Distribution, except for Permitted Distributions.

Section 5.4        Restrictive Agreements.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
(other than the Financing Documents, the Affiliated Financing Documents, and any
agreements for purchase money debt permitted under clause (c) of the definition
of Permitted Debt) prohibiting the creation or assumption of any Lien upon its
properties or assets, whether now owned or hereafter acquired, or (b) create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind (except as provided by the Financing
Documents and the Affiliated Financing Documents) on the ability of any
Subsidiary to:  (i) pay or make Distributions to any Borrower or any Subsidiary;
(ii) pay any Debt owed to any Borrower or any Subsidiary; (iii) make loans or
advances to any Borrower or any Subsidiary; or (iv) transfer any of its property
or assets to any Borrower or any Subsidiary.

Section 5.5        Payments and Modifications of Subordinated Debt.   No
Borrower will, or will permit any Subsidiary to, directly or indirectly (a)
declare, pay, make or set aside any amount for payment in respect of
Subordinated Debt, except for payments made in full compliance with and
expressly permitted under the Subordination Agreement, (b) amend or otherwise
modify the terms of any Subordinated Debt, except for amendments or
modifications made in full compliance with the Subordination Agreement, (c)
declare, pay, make or set aside any amount for payment in respect of any Debt
hereinafter incurred that, by its terms, or by separate agreement, is
subordinated to the Obligations, except for payments made in full compliance
with and expressly permitted under the subordination provisions applicable
thereto, or (d) amend or otherwise modify the terms of any such Debt if the
effect of such amendment or modification is to (i) increase the interest rate or
fees on, or change the manner or timing of payment of, such Debt, (ii)
accelerate or shorten the dates upon which payments of principal or interest are
due on, or the principal amount of, such Debt, (iii) change in a manner adverse
to any Credit Party or Agent any event of default or add or make more
restrictive any covenant with respect to such Debt, (iv) change the prepayment
provisions of such Debt or any of the defined terms related thereto, (v) change
the subordination provisions thereof (or the subordination terms of any guaranty
thereof), or (vi) change or amend any other term if such change or amendment
would materially increase the obligations of the obligor or confer additional
material rights on the holder of such Debt in a manner adverse to Borrowers, any
Subsidiaries, Agent or Lenders.  Borrowers shall, prior to entering into any
such amendment or modification, deliver to Agent reasonably in advance of the
execution thereof, any final or execution form copy thereof.

Section 5.6        Consolidations, Mergers and Sales of Assets; Change in
Control.   No Borrower will, or will permit any Subsidiary to, directly or
indirectly (a) consolidate or merge or amalgamate with or into any other Person
other than (i) consolidations or mergers among Borrowers where a Borrower is the
surviving entity, (ii) consolidations or mergers among a Guarantor and a
Borrower so long as the Borrower is the surviving entity, (iii) consolidations
or mergers among Guarantors, and (iv) consolidations or mergers among
Subsidiaries that are not Credit Parties, or (b) consummate any Asset
Dispositions other than Permitted Asset Dispositions.  No Borrower will suffer
or permit to occur any Change in Control with respect to itself, any Subsidiary
or any Guarantor. 





53

--------------------------------------------------------------------------------

 



Section 5.7        Purchase of Assets, Investments.  No Borrower will, or will
permit any Subsidiary to, directly or indirectly:

(a)        except for Permitted Ventures, engage or enter into any agreement to
engage in any joint venture or partnership with any other Person;

(b)        make or enter into any agreement to make an Acquisition other than
Permitted Acquisitions;

(c)        without limiting the foregoing with respect to Acquisitions, acquire
or enter into any agreement to acquire any other assets other than in the
Ordinary Course of Business or as otherwise permitted under the definition of
Permitted Investments; or

(d)        acquire or own or enter into any agreement to acquire or own any
Investment in any Person other than Permitted Investments.

Section 5.8        Transactions with Affiliates.  Except as otherwise disclosed
on Schedule 5.8, and except for transactions which contain terms that are no
less favorable to the applicable Borrower or any Subsidiary, as the case may be,
than those which might be obtained from a third party not an Affiliate of any
Credit Party, no Borrower will, or will permit any Subsidiary to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Borrower.  Without limiting the foregoing,
AxoGen Corp. shall not, without the prior written consent of Agent, transfer the
University of Florida License or any of its rights thereunder to AxoGen, Inc. or
any Affiliate thereof.

Section 5.9        Modification of Organizational Documents.  No Borrower will,
or will permit any Subsidiary to, directly or indirectly, amend or otherwise
modify any Organizational Documents of such Person, except for Permitted
Modifications.

Section 5.10        Modification of Certain Agreements.  No Borrower will, or
will permit any Subsidiary to, directly or indirectly,  amend or otherwise
modify any Material Contract, which amendment or modification in any case:  (a)
is contrary to the terms of this Agreement or any other Financing Document; (b)
would reasonably be expected to be adverse to the rights, interests or
privileges of Agent or the Lenders or their ability to enforce the same in any
material respect; or (c) results in the imposition or expansion in any material
respect of any obligation of or restriction or burden on any Borrower or any
Subsidiary.

Section 5.11        Conduct of Business.   No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and described on Schedule 5.11
and businesses reasonably related thereto.  No Borrower will, or will permit any
Subsidiary to, other than in the Ordinary Course of Business, materially change
its normal billing payment and reimbursement policies and procedures with
respect to its Accounts (including, without limitation, the amount and timing of
finance charges, fees and write-offs).

Section 5.12        Joint Ventures.

(a)         No Credit Party will, nor will it permit any Subsidiary to,
commingle any of its assets (including any bank accounts, cash or cash
equivalents) with the assets of any joint venture or partnership; provided that,
for the avoidance of doubt, nothing in this Section 5.12(a) shall prohibit (i) a
Credit Party from entering into Permitted Licenses with a joint venture, or (ii)
a Permitted Venture, in each case, to the extent otherwise permitted under this
Agreement. 





54

--------------------------------------------------------------------------------

 



(b)        No Credit Party will, nor will it permit any Subsidiary to, enter
into or own any interest in a joint venture partnership that is not itself a
corporation or limited liability company or other legal entity in respect of
which the equity holders are not liable for the obligations of such entity as a
matter of law.

Section 5.13        Limitation on Sale and Leaseback Transactions.  No Borrower
will, or will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person (other than another Borrower or a Secured Guarantor)
whereby, in a substantially contemporaneous transaction, any Borrower or any
Subsidiaries sells or transfers all or substantially all of its right, title and
interest in an asset and, in connection therewith, acquires or leases back the
right to use such asset.

Section 5.14        Deposit Accounts and Securities Accounts; Payroll and
Benefits Accounts.  Except for Excluded Accounts, no Borrower will, or will
permit any Subsidiary to, directly or indirectly, establish any new Deposit
Account or Securities Account without prior written notice to Agent, and unless
Agent, such Borrower or such Subsidiary and the bank, financial institution or
securities intermediary at which the account is to be opened enter into a
Deposit Account Control Agreement or Securities Account Control Agreement prior
to or concurrently with the establishment of such Deposit Account or Securities
Account (other than an Excluded Account).  Borrowers represent and warrant that
Schedule 5.14 lists all of the Deposit Accounts and Securities Accounts of each
Borrower as of the Closing Date.  At all times that any Obligations or
Affiliated Obligations remain outstanding, the Credit Parties shall maintain one
or more separate Deposit Accounts to hold any and all amounts to be used for
payroll, payroll taxes and other employee wage and benefit payments, and shall
not commingle any monies allocated for such purposes with funds in any other
Deposit Account.

Section 5.15        Compliance with Anti-Terrorism Laws.   Agent hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrowers and their principals,
which information includes the name and address of each Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws.  No Borrower will, or will permit
any Subsidiary to, directly or indirectly, knowingly enter into any Material
Contracts with any Blocked Person or any Person listed on the OFAC Lists.  Each
Borrower shall immediately notify Agent if such Borrower has knowledge that any
Borrower, any additional Credit Party or any of their respective Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is or becomes a Blocked Person or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering.  No Borrower will, or will permit any Subsidiary to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

Section 5.16        Change in Accounting.  No Borrower shall, and no Borrower
shall suffer or permit any of its Subsidiaries to, (i) make any significant
change in accounting treatment or reporting practices, except as required by
GAAP or (ii) change the fiscal year or method for determining fiscal quarters of
any Credit Party or of any consolidated Subsidiary of any Credit Party without
the prior written consent of Agent, not to be unreasonably withheld, conditioned
or delayed.





55

--------------------------------------------------------------------------------

 



Article 6 - FINANCIAL COVENANTS

Section 6.1        Additional Defined Terms.  The following additional
definitions are hereby appended to Section 1.1 of this Agreement:

“Defined Period” means, for purposes of calculating the minimum Net Revenue, for
any given calendar month, the twelve (12) month period immediately preceding any
such calendar month.

“Net Revenue” means, for any period, (a) the consolidated gross revenues of
Borrowers and their Subsidiaries generated solely through the commercial sale of
Products by Borrowers and their Subsidiaries during such period, less (b)(i)
trade, quantity and cash discounts allowed by Borrower, (ii) discounts, refunds,
rebates, charge backs, retroactive price adjustments and any other allowances
which effectively reduce net selling price, (iii) product returns and
allowances, (iv) allowances for shipping or other distribution expenses, (iv)
set-offs and counterclaims, and (v) any other similar and customary deductions
used by Borrower in determining net revenues, all, in respect of (a) and (b), as
determined in accordance with GAAP and in the Ordinary Course of Business.

Section 6.2        Minimum Net Revenue.   Borrower shall not permit its
consolidated Net Revenue for any Defined Period, as tested monthly, to be less
than the minimum amount set forth on Schedule 6.2 for such Defined Period.  A
breach of a financial covenant contained in this Section 6.2 shall be deemed to
have occurred as of any date of determination by Agent or as of the last day of
any specified Defined Period, regardless of when the financial statements
reflecting such breach are delivered to Agent. 

Section 6.3        Evidence of Compliance.  Borrowers shall furnish to Agent,
together with the monthly financial reporting required of Borrowers in this
Agreement, a Compliance Certificate as evidence of Borrowers’ compliance with
the covenants in this Article and evidence that no Event of Default specified in
this Article has occurred.  The Compliance Certificate shall include, without
limitation, (a) a statement and report, on a form approved by Agent, detailing
Borrowers’ calculations, and (b) if requested by Agent and in connection with
the delivery of the Compliance Certificate pursuant to Section 4.1, back-up
documentation (including, without limitation, invoices, receipts and other
evidence of costs incurred during such quarter as Agent shall reasonably
require) evidencing the propriety of the calculations.

Article 7 - CONDITIONS

Section 7.1        Conditions to Closing.  The obligation of each Lender to make
the initial Loans on the Closing Date shall be subject to the receipt by Agent
of each agreement, document and instrument set forth on the closing checklist
attached hereto as Exhibit E, each in form and substance satisfactory to Agent,
and such other closing deliverables reasonably requested by Agent and Lenders,
and to the satisfaction of the following conditions precedent, each to the
satisfaction of Agent and Lenders and their respective counsel in their sole
discretion:

(a)        the payment of all fees, expenses and other amounts due and payable
under each Financing Document;

(b)        since December 31, 2015, the absence of any Material Adverse Effect;

(c)        the receipt of a Notice of Borrowing, prepared as of the Closing
Date; and

(d)        evidence confirming receipt by Three Peaks Capital S.a.r.l. of funds
from Borrowers in an amount equal to $2,699,682.01 in respect of the payoff of
Debt owed by Borrowers to Three Peaks Capital S.a.r.l. on the Closing Date.





56

--------------------------------------------------------------------------------

 



Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

Section 7.2        Conditions to Each Loan.   The obligation of the Lenders to
make a Loan or an advance in respect of any Loan, is subject to the satisfaction
of the following additional conditions:

(a)        the fact that, immediately before and after such advance, no Default
or Event of Default shall have occurred and be continuing;

(b)        for Loans made on the Closing Date, the fact that the representations
and warranties of each Credit Party contained in the Financing Documents shall
be true, correct and complete on and as of the Closing Date, except to the
extent that any such representation or warranty relates to a specific date in
which case such representation or warranty shall be true and correct as of such
earlier date; and

(c)        immediately before and after such advance, (i) no Default or Event of
Default shall have occurred and be continuing; (ii) the representations and
warranties of each Credit Party contained in the Financing Documents shall be
true, correct and complete in all material respects on and as of the date of
such borrowing or issuance, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided,  however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; (iii) no Material Adverse Effect
shall have occurred and be continuing with respect to Borrowers or any Credit
Party since the date of this Agreement; and (iv) Borrowers shall be in
compliance with Article 8 hereof and, unless Agent shall elect otherwise from
time to time, to waive such compliance.

Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be (y) a
representation and warranty by each Borrower on the date of such notice or
acceptance as to the facts specified in this Section, and (z) a restatement by
each Borrower that each and every one of the representations made by it in any
of the Financing Documents is true and correct as of such date (except to the
extent that such representations and warranties expressly relate solely to an
earlier date).

Section 7.3        Searches.   Before the Closing Date, and thereafter (as and
when determined by Agent in its discretion), Agent shall have the right to
perform, all at Borrowers’ expense, the searches described in clauses (a), (b),
and (c) below against Borrowers and any other Credit Party, the results of which
are to be consistent with Borrowers’ representations and warranties under this
Agreement and the satisfactory results of which shall be a condition precedent
to all advances of Loan proceeds:  (a) UCC searches with the Secretary of State
of the jurisdiction in which the applicable Person is organized; (b) judgment,
pending litigation, federal tax lien, personal property tax lien, and corporate
and partnership tax lien searches, in each jurisdiction searched under clause
(a) above; and (c) searches of applicable corporate, limited liability company,
partnership and related records to confirm the continued existence, organization
and good standing of the applicable Person and the exact legal name under which
such Person is organized.

Section 7.4        Post-Closing Requirements.  Borrowers shall complete each of
the post-closing obligations and/or provide to Agent each of the documents,
instruments, agreements and information listed on Schedule 7.4 attached hereto
on or before the date set forth for each such item thereon, each of which shall
be completed or provided in form and substance satisfactory to Agent.





57

--------------------------------------------------------------------------------

 



Article 8 – REGULATORY MATTERS

Section 8.1        Reserved.

Section 8.2        Representations and Warranties.  To induce Agent and Lenders
to enter into this Agreement and to make credit accommodations contemplated
hereby, Borrowers hereby represent and warrant that all of the information
regarding the Borrowers set forth in Schedule 8.2(a) is true, complete and
correct as of the Closing Date, and that, except as disclosed in
Schedule 8.2(b), the following statements are true, complete and correct as of
the date hereof, and Borrowers hereby covenant and agree to notify Agent within
five (5) Business Days (but in any event prior to Borrowers submitting any
requests for advances of reserves or escrows or fundings of credit facility
proceeds under this Agreement) following the occurrence of any facts, events or
circumstances known to a Borrower, whether threatened, existing or pending, that
would make any of the following representations and warranties untrue,
incomplete or incorrect (together with such supporting data and information as
shall be necessary to fully explain to Agent the scope and nature of the fact,
event or circumstance), and shall provide to Agent within five (5) Business Days
of Agent’s request, such additional information as Agent shall request regarding
such disclosure:

(a)        Disclosure.  All of Borrower’s Products are listed on Schedule 8.2(a)
(as updated from time to time pursuant to Section 4.15).

(b)        Permits.  Borrowers have (i) each Permit and other rights from, and
have made all declarations and filings with, all applicable Governmental
Authorities, all self-regulatory authorities and all courts and other tribunals
necessary to engage in the ownership, management and operation of the business
or the assets of any Borrower, and (ii) no knowledge that any Governmental
Authority is considering limiting, suspending or revoking any such Permit.
Borrower has delivered to Agent a copy of all Permits requested by Agent as of
the date hereof or to the extent requested by Agent pursuant to Section
4.17.  All such Permits are valid and in full force and effect and Borrowers are
in material compliance with the terms and conditions of all such Permits, except
where failure to be in such compliance or for a Permit to be valid and in full
force and effect would not have a Material Adverse Effect.

(c)        Regulatory Required Permits.  With respect to any Product or service,
(i) Borrower and its Subsidiaries have received, and such Product or service is
the subject of, all Regulatory Required Permits needed in connection with the
testing, manufacture, marketing or sale of such Product or conduct of such
service as currently being conducted by or on behalf of Borrowers, and have
provided Agent and each Lender with all notices and other information required
by Section 4.17, and no Borrower has received any notice from any applicable
Governmental Authority, specifically including the FDA, that such Governmental
Authority is conducting an investigation or review of any such Regulatory
Required Permit or approval or that any such Regulatory Required Permit has been
revoked or withdrawn, nor has any such Governmental Authority issued any order
or recommendation stating that such marketing or sales of such Product or
conduct of such service cease or that such Product or service be withdrawn from
the marketplace (ii) such Product is being tested, manufactured, marketed or
sold, as the case may be, in material compliance with all applicable Laws and
Regulatory Required Permits, and Borrower has not received any notice from any
applicable Governmental Authority, specifically including the FDA, that such
Governmental Authority is conducting an investigation or review of (A)
Borrower’s manufacturing facilities and processes for such Product which have
disclosed any material deficiencies or violations of Laws (including Healthcare
Laws) and/or the Regulatory Required Permits related to the manufacture of such
Product, or (B) any such Regulatory Required Permit or that any such Regulatory
Required Permit has been revoked or withdrawn, nor has any such Governmental
Authority issued any order or recommendation stating that the development,
testing and/or manufacturing of such Product by Borrower should cease.

(d)        Healthcare and Regulatory Events.





58

--------------------------------------------------------------------------------

 



(i)        None of the Borrowers are in violation of any Healthcare Laws, except
where any such violation would not have a Material Adverse Effect.

(ii)        As of the Closing Date, there have been no Regulatory Reporting
Events.

(iii)        No Borrower is participating in any Third Party Payor Program

(iv)        None of the Borrower’s officers, directors, employees, shareholders,
their agents or affiliates has made an untrue statement of material fact or
fraudulent statement to the FDA or failed to disclose a material fact required
to be disclosed to the FDA, committed an act, made a statement, or failed to
make a statement that would reasonably be expected to provide a basis for the
FDA to invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities,” set forth in 56 Fed. Regulation 46191
(September 10, 1991).

(v)        Borrower has not received any written notice that any Governmental
Authority, including without limitation the FDA, the DEA, the Office of the
Inspector General of HHS or the United States Department of Justice has
commenced or threatened to initiate any action against a Credit Party, any
action to enjoin a Credit Party, their officers, directors, employees,
shareholders or their agents and Affiliates, from conducting their businesses at
any facility owned or used by them or for any material civil penalty,
injunction, seizure or criminal action.

(vi)        Borrower has not received from the FDA or the DEA, a Warning Letter,
Form FDA-483, “Untitled Letter,” other correspondence or notice setting forth
allegedly objectionable observations or alleged violations of laws and
regulations enforced by the FDA or the DEA, or any comparable correspondence
from any state or local authority responsible for regulating drug products and
establishments, or any comparable correspondence from any foreign counterpart of
the FDA or DEA, or any comparable correspondence from any foreign counterpart of
any state or local authority with regard to any Product or the manufacture,
processing, packing, or holding thereof.

(vii)        Borrower has not engaged in any Recalls, Market Withdrawals, or
other forms of product retrieval from the marketplace of any Products.

(viii)        Each Product (a) is not adulterated or misbranded within the
meaning of the FDCA; (b) is not an article prohibited from introduction into
interstate commerce under the provisions of Sections 404, 505 or 512 of the
FDCA; (c) each Product has been and/or shall be manufactured, imported,
possessed, owned, warehoused, marketed, promoted, sold, labeled, furnished,
distributed and marketed and each service has been conducted in accordance with
all applicable Permits and Laws; and (d) each Product has been and/or shall be
manufactured in accordance with Good Manufacturing Practices.

(e)        Proceedings.  No Borrower is subject to any proceeding, suit or, to
Borrowers’ knowledge, investigation by any federal, state or local government or
quasi-governmental body, agency, board or authority or any other administrative
or investigative body (including the Office of the Inspector General of the
United States Department of Health and Human Services):  (i) which may result in
the imposition of a fine, alternative, interim or final sanction, a lower
reimbursement rate for services rendered to eligible patients which has not been
provided for on their respective financial statements, or which would have a
Material Adverse Effect on any Borrower; or (ii) which would result in the
revocation, transfer, surrender, suspension or other impairment of the Permits
of Borrower.





59

--------------------------------------------------------------------------------

 



(f)         Ancillary Laws.  Borrowers have received no notice, and are not
aware, of any violation of applicable antitrust laws, employment or
landlord-tenant laws of any federal, state or local government or
quasi-governmental body, agency, board or other authority with respect to the
Borrowers.

Section 8.3         Healthcare Operations.

(a)         Borrower will:

(i)          timely file or caused to be timely filed (after giving effect to
any extension duly obtained), all notifications, reports, submissions, Permit
renewals and reports (other than cost reports as provided in Section 8.3(a)(ii)
below) of every kind whatsoever required by Healthcare Laws (which reports will
be materially accurate and complete in all respects and not misleading in any
respect and shall not remain open or unsettled); and

(ii)         timely file or caused to be timely filed (after giving effect to
any extension duly obtained), all cost reports required by Healthcare Laws,
which reports shall be materially accurate and complete in all respects and not
misleading in any material respect and which shall not remain open or unsettled,
except in accordance with applicable settlement appeals procedures that are
timely and diligently pursued and except for any processing delays of any
Governmental Authority.

(b)         Borrower will maintain in full force and effect, and free from
restrictions, probations, conditions or known conflicts which would materially
impair the use or operation of Borrowers’ business and assets, all Permits
necessary under Healthcare Laws to carry on the business of Borrowers as it is
conducted on the Closing Date.

(c)         Borrower will not suffer or permit to occur any of the following:

(i)         any transfer of a Permit or rights thereunder to any Person (other
than Borrowers or Agent);

(ii)        any pledge or hypothecation of any Permit as collateral security for
any indebtedness other than Debt to Agent and each Lender under this Agreement
and the other Financing Documents and the Affiliated Financing Documents; or

(iii)       any rescission, withdrawal, revocation, amendment or modification of
or other alteration to the nature, tenor or scope of any Permit.

(d)         In connection with the development, testing, manufacture, marketing
or sale of each and any Product by any Borrower, Borrower shall comply in all
material respects with all Regulatory Required Permits at all times issued by
any Governmental Authority, specifically including the FDA, with respect to such
development, testing, manufacture, marketing or sales of such Product by
Borrower as such activities are at any such time being conducted by Borrower.

Article 9 - SECURITY AGREEMENT

Section 9.1         Generally.   As security for the payment and performance of
the Obligations, and for the payment and performance of all obligations under
the Affiliated Financing Documents (if any) and without limiting any other grant
of a Lien and security interest in any Security Document, Borrowers hereby
assign and grant to Agent, for the benefit of itself and Lenders, and, subject
only to the Affiliated





60

--------------------------------------------------------------------------------

 



Intercreditor Agreement, a continuing first priority Lien on and security
interest in, upon, and to the personal property set forth on Schedule 9.1
attached hereto and made a part hereof.

Section 9.2         Representations and Warranties and Covenants Relating to
Collateral.

(a)         The security interest granted pursuant to this Agreement constitutes
a valid and, to the extent such security interest is required to be perfected by
this Agreement and any other Financing Document, continuing perfected security
interest in favor of Agent in all Collateral subject, for the following
Collateral, subject to the occurrence of the following:  (i) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 9.2 (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to Agent in completed and duly
authorized form), (ii) with respect to any Deposit Account, the execution of
Deposit Account Control Agreements, (iii) in the case of letter-of-credit rights
that are not supporting obligations of Collateral, the execution of a
contractual obligation granting control to Agent over such letter-of-credit
rights, (iv) in the case of electronic chattel paper, the completion of all
steps necessary to grant control to Agent over such electronic chattel paper,
(v) in the case of all certificated stock, debt instruments and investment
property, the delivery thereof to Agent of such certificated stock, debt
instruments and investment property consisting of instruments and certificates,
in each case properly endorsed for transfer to Agent or in blank, (vi) in the
case of all investment property not in certificated form, the execution of
control agreements with respect to such investment property and (vii) in the
case of all other instruments and tangible chattel paper that are not
certificated stock, debt instructions or investment property, the delivery
thereof to Agent of such instruments and tangible chattel paper.  Such security
interest shall be prior to all other Liens on the Collateral except for
Permitted Liens.  Except to the extent not required pursuant to the terms of
this Agreement, all actions by each Credit Party necessary or desirable to
protect and perfect the Lien granted hereunder on the Collateral have been duly
taken.

(b)         As of the Closing Date, Schedule 9.2 sets forth (i) each chief
executive office and principal place of business of each Borrower and each of
their respective Subsidiaries, and (ii) all of the addresses (including all
warehouses) at which any of the Collateral is located and/or books and records
of Borrowers regarding any Collateral or any of Borrower’s assets, liabilities,
business operations or financial condition are kept, which such Schedule 9.2
indicates in each case which Borrower(s) have Collateral and/or books located at
such address, and, in the case of any such address not owned by one or more of
the Borrowers(s), indicates the nature of such location (e.g., leased business
location operated by Borrower(s), third party warehouse, consignment location,
processor location, etc.) and the name and address of the third party owning
and/or operating such location.

(c)         Without limiting the generality of Section 3.2, except as indicated
on Schedule 3.19 with respect to any rights of any Borrower as a licensee under
any license of Intellectual Property owned by another Person, and except for the
filing of financing statements under the UCC, no authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority or
consent of any other Person is required for (i) the grant by each Borrower to
Agent of the security interests and Liens in the Collateral provided for under
this Agreement and the other Security Documents (if any), or (ii) the exercise
by Agent of its rights and remedies with respect to the Collateral provided for
under this Agreement and the other Security Documents or under any applicable
Law, including the UCC and neither any such grant of Liens in favor of Agent or
exercise of rights by Agent shall violate or cause a default under any agreement
between any Borrower and any other Person relating to any such collateral,
including any license to which a Borrower is a party, whether as licensor or
licensee, with respect to any Intellectual Property, whether owned by such
Borrower or any other Person.





61

--------------------------------------------------------------------------------

 



(d)         As of the Closing Date, no Borrower has any ownership interest in
any Chattel Paper (as defined in Article 9 of the UCC), letter of credit rights,
commercial tort claims, Instruments, documents or investment property (other
than equity interests in any Subsidiaries of such Borrower disclosed on
Schedule 3.4) and Borrowers shall give notice to Agent promptly (but in any
event not later than the delivery by Borrowers of the next Compliance
Certificate required pursuant to Section 4.1(b) above) upon the acquisition by
any Borrower of any such Chattel Paper, letter of credit rights, commercial tort
claims, Instruments, documents, investment property, in each case, in excess of
$500,000.  No Person other than Agent or (if applicable) any Lender has
“control” (as defined in Article 9 of the UCC) over any Deposit Account,
investment property (including Securities Accounts and commodities account),
letter of credit rights or electronic chattel paper in which any Borrower has
any interest (except for such control arising by operation of law in favor of
any bank or securities intermediary or commodities intermediary with whom any
Deposit Account, Securities Account or commodities account of Borrowers is
maintained).

(e)         Borrowers shall not, and shall not permit any Credit Party to, take
any of the following actions or make any of the following changes unless
Borrowers have given at least twenty (20) days prior written notice to Agent of
Borrowers’ intention to take any such action (which such written notice shall
include an updated version of any Schedule impacted by such change) and have
executed any and all documents, instruments and agreements and taken any other
actions which Agent may request after receiving such written notice in order to
protect and preserve the Liens, rights and remedies of Agent with respect to the
Collateral:  (i) change the legal name or organizational identification number
of any Borrower as it appears in official filings in the jurisdiction of its
organization, (ii) change the jurisdiction of incorporation or formation of any
Borrower or Credit Party or allow any Borrower or Credit Party to designate any
jurisdiction as an additional jurisdiction of incorporation for such Borrower or
Credit Party, or change the type of entity that it is, or (iii) change its chief
executive office, principal place of business, or the location of its books and
records or move any Collateral in excess of $500,000 to or place any Collateral
in excess of $500,000 on any location that is not then listed on the Schedules
and/or establish any business location at any location that is not then listed
on the Schedules.

(f)         Borrowers shall not adjust, settle or compromise the amount or
payment of any Account, or release wholly or partly any Account Debtor, or allow
any credit or discount thereon (other than adjustments, settlements,
compromises, credits and discounts in the Ordinary Course of Business, made
while no Default exists and in amounts which are not material with respect to
the Account without the prior written consent of Agent.  Without limiting the
generality of this Agreement or any other provisions of any of the Financing
Documents relating to the rights of Agent after the occurrence and during the
continuance of an Event of Default, Agent shall have the right at any time after
the occurrence and during the continuance of an Event of Default
to:  (i) exercise the rights of Borrowers with respect to the obligation of any
Account Debtor to make payment or otherwise render performance to Borrowers and
with respect to any property that secures the obligations of any Account Debtor
or any other Person obligated on the Collateral, and (ii) adjust, settle or
compromise the amount or payment of such Accounts.

(g)         Without limiting the generality of Sections 9.2(c) and 9.2(e):

(i)          Borrowers shall deliver to Agent all tangible Chattel Paper in
excess of $500,000 and all Instruments in excess of $500,000 and documents in
excess of $500,000 owned by any Borrower and constituting part of the Collateral
duly endorsed and accompanied by duly executed instruments of transfer or
assignment, all in form and substance satisfactory to Agent.  Borrowers shall
provide Agent with “control” (as defined in Article 9 of the UCC) of all
electronic Chattel Paper owned by any Borrower and constituting part of the
Collateral by having Agent identified as the assignee on the records pertaining
to the single authoritative copy thereof and otherwise complying with the
applicable elements of control set forth in the UCC.  Borrowers also shall
deliver to Agent all security agreements securing any such Chattel Paper and
securing any





62

--------------------------------------------------------------------------------

 



such Instruments.  Upon the request of Agent, Borrowers will mark conspicuously
all such Chattel Paper and all such Instruments and documents with a legend, in
form and substance satisfactory to Agent, indicating that such Chattel Paper and
such instruments and documents are subject to the security interests and Liens
in favor of Agent created pursuant to this Agreement and the Security
Documents.  Borrowers shall comply with all the provisions of Section 5.14 with
respect to the Deposit Accounts and Securities Accounts of Borrowers.

(ii)          Borrowers shall deliver to Agent all letters of credit in excess
of $500,000 on which any Borrower is the beneficiary and which give rise to
letter of credit rights owned by such Borrower which constitute part of the
Collateral in each case duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
Agent.  Borrowers shall take any and all actions as may be necessary or
desirable, or that Agent may reasonably request, from time to time, to cause
Agent to obtain exclusive “control” (as defined in Article 9 of the UCC) of any
such letter of credit rights in a manner acceptable to Agent.

(iii)          Borrowers shall promptly advise Agent upon any Borrower becoming
aware that it has any interests in any commercial tort claim in excess of
$500,000 that constitutes part of the Collateral, which such notice shall
include descriptions of the events and circumstances giving rise to such
commercial tort claim and the dates such events and circumstances occurred, the
potential defendants with respect to such commercial tort claim and any court
proceedings that have been instituted with respect to such commercial tort
claims, and Borrowers shall, with respect to any such commercial tort claim,
execute and deliver to Agent such documents as Agent shall request to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to any
such commercial tort claim.

(iv)          No Accounts or Inventory or other Collateral and no books and
records and/or software and equipment of the Borrowers regarding any of the
Collateral or any of the Borrower’s assets, liabilities, business operations or
financial condition shall at any time be located at any leased location or in
the possession or control of any warehouse, consignee, bailee or any of
Borrowers’ agents or processors, without prior written notice to Agent and the
receipt by Agent, of warehouse receipts, consignment agreements, landlord
waivers, or bailee waivers (as applicable) satisfactory to Agent prior to the
commencement of such lease or of such possession or control (as applicable);
provided, that, except as otherwise provided pursuant to Section 4.11, prior
written notice to Agent and/or the delivery of warehouse receipts, consignment
agreements, landlord waivers, or bailee waivers shall not be required for
Collateral in transit and with respect to locations at which less than $500,000
of Collateral is maintained.  Borrowers shall, upon the request of Agent, notify
any such landlord, warehouse, consignee, bailee, agent or processor of the
security interests and Liens in favor of Agent created pursuant to this
Agreement and the Security Documents, instruct such Person to hold all such
Collateral for Agent’s account subject to Agent’s instructions and shall obtain
an acknowledgement from such Person that such Person holds the Collateral for
Agent’s benefit.

(v)          Borrowers shall cause all equipment and other tangible Personal
Property other than Inventory to be maintained and preserved in the same
condition, repair and in working order as when new, ordinary wear and tear
excepted, and shall promptly make or cause to be made all repairs, replacements
and other improvements in connection therewith that are necessary or desirable
to such end.  Upon the reasonable request of Agent, Borrowers shall promptly
deliver to Agent any and all certificates of title, applications for title or
similar evidence of ownership of all such tangible Personal Property and shall
cause Agent to be named as lienholder on any such certificate of title or other
evidence of ownership.  Borrowers shall not permit any such tangible





63

--------------------------------------------------------------------------------

 



Personal Property to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Agent.

(vi)          Each Borrower hereby authorizes Agent to file without the
signature of such Borrower one or more UCC financing statements relating to
liens on personal property relating to all or any part of the Collateral, which
financing statements may list Agent as the “secured party” and such Borrower as
the “debtor” and which describe and indicate the collateral covered thereby as
all or any part of the Collateral under the Financing Documents (including an
indication of the collateral covered by any such financing statement as “all
assets” of such Borrower now owned or hereafter acquired), in such jurisdictions
as Agent from time to time determines are appropriate, and to file without the
signature of such Borrower any continuations of or corrective amendments to any
such financing statements, in any such case in order for Agent to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to the
Collateral.  Each Borrower also ratifies its authorization for Agent to have
filed in any jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof. 

(vii)          As of the Closing Date, no Borrower holds, and after the Closing
Date Borrowers shall promptly notify Agent in writing upon creation or
acquisition by any Borrower of, any Collateral which constitutes a claim against
any Governmental Authority, including, without limitation, the federal
government of the United States or any instrumentality or agency thereof, the
assignment of which claim is restricted by any applicable Law, including,
without limitation, the federal Assignment of Claims Act and any other
comparable Law.  Upon the request of Agent, Borrowers shall take such steps as
may be necessary or desirable, or that Agent may request, to comply with any
such applicable Law.

(viii)         Borrowers shall furnish to Agent from time to time any statements
and schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

Article 10 - EVENTS OF DEFAULT

Section 10.1        Events of Default.  For purposes of the Financing Documents,
the occurrence of any of the following conditions and/or events, whether
voluntary or involuntary, by operation of law or otherwise, shall constitute an
“Event of Default”:

(a)        (i) any Credit Party shall fail to pay any principal, interest or
other scheduled payment when due or pay any other premium, fee or other amount
payable under any Financing Document within three (3) Business Days of when due,
(ii) there shall occur any default in the performance of or compliance with
Section 4.1, Section 4.2(b), Section 4.4(c), Section 4.6, Article 5 or Article 6
of this Agreement, or (iii) there shall occur any default in the performance of
or compliance with Section 4.16, Section 4.17 or Article 8 of this Agreement
and, solely in the case of this clause (iii), such default is not remedied by
the Credit Party or waived by Agent within five (5) days after the earlier of
(i) receipt by Borrower Representative of notice from Agent or Required Lenders
of such default, or (ii) actual knowledge of any Borrower or any other Credit
Party of such default;

(b)        any Credit Party defaults in the performance of or compliance with
any term contained in this Agreement or in any other Financing Document (other
than occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within thirty
(30) days after the earlier of (i) receipt





64

--------------------------------------------------------------------------------

 



by Borrower Representative of notice from Agent or Required Lenders of such
default, or (ii) actual knowledge of any Borrower or any other Credit Party of
such default;

(c)        any representation, warranty, certification or statement made by any
Credit Party or any other Person in any Financing Document or in any
certificate, financial statement or other document delivered pursuant to any
Financing Document is incorrect in any respect (or in any material respect if
such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) when made (or deemed made);

(d)        (i) failure of any Credit Party to pay when due or within any
applicable grace period any principal, interest or other amount on Debt  (other
than the Loans), or the occurrence of any breach, default, condition or event
with respect to any Debt (other than the Loans), if the effect of such failure
or occurrence is to cause or to permit the holder or holders of any such Debt,
or to cause, Debt or other liabilities having an individual principal amount in
excess of $500,000 or having an aggregate principal amount in excess of
$500,000  to become or be declared due prior to its stated maturity, or (ii) the
occurrence of any material breach or default under any terms or provisions of
any Subordinated Debt Document or under any agreement subordinating the
Subordinated Debt to all or any portion of the Obligations or the occurrence of
any event requiring the prepayment of any Subordinated Debt;

(e)        any Credit Party or any Subsidiary of a Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(f)        an involuntary case or other proceeding shall be commenced against
any Credit Party or any Subsidiary of a Borrower seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of sixty (60) days; or an order for relief shall be entered against any
Credit Party or any Subsidiary of a Borrower under applicable federal
bankruptcy, insolvency or other similar law in respect of (i) bankruptcy,
liquidation, winding-up, dissolution or suspension of general operations,
(ii) composition, rescheduling, reorganization, arrangement or readjustment of,
or other relief from, or stay of proceedings to enforce, some or all of the
debts or obligations, or (iii) possession, foreclosure, seizure or retention,
sale or other disposition of, or other proceedings to enforce security over, all
or any substantial part of the assets of such Credit Party or Subsidiary;

(g)         (i) institution of any steps by any Person to terminate a Pension
Plan if as a result of such termination any Credit Party or any member of the
Controlled Group would be required to make a contribution to such Pension Plan,
or would incur a liability or obligation to such Pension Plan, in excess of
$500,000, (ii) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 303(k) of ERISA or Section
430(k) of the Code or an event occurs that would reasonably be expected to give
rise to a Lien under Section 4068 of ERISA, or (iii) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Plan and the withdrawal
liability (without unaccrued interest) to Multiemployer Plans as a result of
such withdrawal (including any outstanding withdrawal liability that any Credit
Party or any member of the Controlled Group have incurred on the date of such
withdrawal) exceeds $500,000;





65

--------------------------------------------------------------------------------

 



(h)        one or more judgments or orders for the payment of money (not paid or
fully covered by insurance maintained in accordance with the requirements of
this Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $500,000 shall be rendered against any or all
Credit Parties and either (i) enforcement proceedings shall have been commenced
by any creditor upon any such judgments or orders, or (ii) there shall be any
period of thirty (30) consecutive days during which a stay of enforcement of any
such judgments or orders, by reason of a pending appeal, bond or otherwise,
shall not be in effect;

(i)        any Lien created by any of the Security Documents shall at any time
fail to constitute a valid and perfected Lien on all of the Collateral purported
to be encumbered thereby, subject to no prior or equal Lien except Permitted
Liens, or any Credit Party shall so assert;

(j)        the institution by any Governmental Authority of criminal proceedings
against any Credit Party;

(k)        a default or event of default occurs under any Guarantee of any
portion of the Obligations;

(l)        any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;

(m)      any Borrower’s equity fails to remain registered with the SEC in good
standing, and/or such equity fails to remain publicly traded on and registered
with a public securities exchange;

(n)        the occurrence of any fact, event or circumstance that would
reasonably be expected to result in a Material Adverse Effect;

(o)        (i) the voluntary withdrawal or institution of any action or
proceeding by the FDA or similar Governmental Authority to order the withdrawal
of any Product or Product category from the market or to enjoin Borrower, its
Subsidiaries or any representative of Borrower or its Subsidiaries from
manufacturing, marketing, selling or distributing any Product or Product
category Product which, in each case, would reasonably be expected to result in
Material Adverse Effect, (ii) the institution of any action or proceeding by any
DEA, FDA, or any other Governmental Authority to revoke, suspend, reject,
withdraw, limit, or restrict any Regulatory Required Permit held by Borrower,
its Subsidiaries or any representative of Borrower or its Subsidiaries, which,
in each case, would reasonably be expected to result in Material Adverse
Effect,  (iii) the commencement of any enforcement action against Borrower, its
Subsidiaries or any representative of Borrower or its Subsidiaries (with respect
to the business of Borrower or its Subsidiaries) by DEA, FDA, or any other
Governmental Authority which would reasonably be expected to result in a
Material Adverse Effect, or (iv) the occurrence of adverse test results in
connection with a Product which would result in Material Adverse Effect;

(p)        any Credit Party defaults under or breaches any Material Contract
(after any applicable grace period contained therein), or a Material Contract
shall be terminated by a third party or parties party thereto prior to the
expiration thereof, or there is a loss of a material right of a Credit Party
under any Material Contract to which it is a party, in each case which could
reasonably be expected to result in a Material Adverse Effect; or

(q)        there shall occur any default or event of default under the
Affiliated Financing Documents.





66

--------------------------------------------------------------------------------

 



All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

Section 10.2        Acceleration and Suspension or Termination of Term Loan
Commitment.  Upon the occurrence and during the continuance of an Event of
Default, Agent may, and shall if requested by Required Lenders, (a) by notice to
Borrower Representative suspend or terminate the Term Loan Commitment and the
obligations of Agent and the Lenders with respect thereto, in whole or in part
(and, if in part, each Lender’s Term Loan Commitment shall be reduced in
accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided,  however, that in the case of any of the Events of Default
specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act by Agent or the Lenders, the Term Loan Commitment and
the obligations of Agent and the Lenders with respect thereto shall thereupon
immediately and automatically terminate and all of the Obligations shall become
immediately and automatically due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Borrower and Borrowers will pay the same.

Section 10.3        UCC Remedies.

(a)        Upon the occurrence of and during the continuance of an Event of
Default under this Agreement or the other Financing Documents, Agent, in
addition to all other rights, options, and remedies granted to Agent under this
Agreement or at law or in equity, may exercise, either directly or through one
or more assignees or designees, all rights and remedies granted to it under all
Financing Documents and under the UCC in effect in the applicable
jurisdiction(s) and under any other applicable law; including, without
limitation:

(i)        the right to take possession of, send notices regarding, and collect
directly the Collateral, with or without judicial process;

(ii)       the right to (by its own means or with judicial assistance) enter any
of Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Agent deems appropriate, without any liability for rent, storage,
utilities, or other sums, and Borrowers shall not resist or interfere with such
action (if Borrowers’ books and records are prepared or maintained by an
accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Agent to such Person that an Event of Default has occurred and is continuing, to
deliver to Agent or its designees such books and records, and to follow Agent’s
instructions with respect to further services to be rendered);

(iii)       the right to require Borrowers at Borrowers’ expense to assemble all
or any part of the Collateral and make it available to Agent at any place
designated by Agent;

(iv)        the right to notify postal authorities to change the address for
delivery of Borrowers’ mail to an address designated by Agent and to receive,
open and dispose of all mail addressed to any Borrower; and/or





67

--------------------------------------------------------------------------------

 



(v)        the right to enforce Borrowers’ rights against Account Debtors and
other obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent’s own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys’ fees, to Borrowers, and (ii) the right,
in the name of Agent or any designee of Agent or Borrowers, to verify the
validity, amount or any other matter relating to any Accounts by mail,
telephone, telegraph or otherwise, including, without limitation, verification
of Borrowers’ compliance with applicable Laws.  Borrowers shall cooperate fully
with Agent in an effort to facilitate and promptly conclude such verification
process.  Such verification may include contacts between Agent and applicable
federal, state and local regulatory authorities having jurisdiction over the
Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize.

(b)        Each Borrower agrees that a notice received by it at least ten (10)
days before the time of any intended public sale, or the time after which any
private sale or other disposition of the Collateral is to be made, shall be
deemed to be reasonable notice of such sale or other disposition.  If permitted
by applicable law, any perishable Collateral which threatens to speedily decline
in value or which is sold on a recognized market may be sold immediately by
Agent without prior notice to Borrowers.  At any sale or disposition of
Collateral, Agent may (to the extent permitted by applicable law) purchase all
or any part of the Collateral, free from any right of redemption by Borrowers,
which right is hereby waived and released.  Each Borrower covenants and agrees
not to interfere with or impose any obstacle to Agent’s exercise of its rights
and remedies with respect to the Collateral.  Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale.  Agent may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.  Agent may
sell the Collateral without giving any warranties as to the Collateral.  Agent
may specifically disclaim any warranties of title or the like.  This procedure
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral.  If Agent sells any of the Collateral upon credit,
Borrowers will be credited only with payments actually made by the purchaser,
received by Agent and applied to the indebtedness of the purchaser.  In the
event the purchaser fails to pay for the Collateral, Agent may resell the
Collateral and Borrowers shall be credited with the proceeds of the sale.
Borrowers shall remain liable for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay all Obligations.

(c)        Without restricting the generality of the foregoing and for the
purposes aforesaid, each Borrower hereby appoints and constitutes Agent its
lawful attorney-in-fact with full power of substitution in the Collateral, upon
the occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral, and
(iv) do any and every act which such Borrower might do in its own behalf; it
being understood and agreed that this power of attorney in this subsection (c)
shall be a power coupled with an interest and cannot be revoked.

(d)        Agent and each Lender is hereby granted a non-exclusive, royalty-free
license or other right to use, without charge, Borrowers’ labels, mask works,
rights of use of any name, any other Intellectual Property and advertising
matter, and any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Agent’s exercise of its rights under this Article, Borrowers’
rights under all licenses (whether as licensor or licensee) and all franchise
agreements inure to Agent’s and each Lender’s benefit.





68

--------------------------------------------------------------------------------

 



Section 10.4        Reserved.  

Section 10.5        Default Rate of Interest.  At the election of Agent or
Required Lenders, after the occurrence of an Event of Default and for so long as
it continues, the Loans and other Obligations shall bear interest at rates that
are three percent (3.0%) per annum in excess of the rates otherwise payable
under this Agreement; provided, however, that in the case of any Event of
Default specified in Section 10.1(e) or 10.1(f) above, such default rates shall
apply immediately and automatically without the need for any election or action
of any kind on the part of Agent or any Lender.

Section 10.6        Setoff Rights.  During the continuance of any Event of
Default, each Lender is hereby authorized by each Borrower at any time or from
time to time, with reasonably prompt subsequent notice to such Borrower (any
prior or contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates at any of its offices for the account of such Borrower
or any of its Subsidiaries (regardless of whether such balances are then due to
such Borrower or its Subsidiaries), and (b) other property at any time held or
owing by such Lender to or for the credit or for the account of such Borrower or
any of its Subsidiaries, against and on account of any of the Obligations;
except that no Lender shall exercise any such right without the prior written
consent of Agent.  Any Lender exercising a right to set off shall purchase for
cash (and the other Lenders shall sell) interests in each of such other Lender’s
Pro Rata Share of the Obligations as would be necessary to cause all Lenders to
share the amount so set off with each other Lender in accordance with their
respective Pro Rata Share of the Obligations.  Each Borrower agrees, to the
fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.6.

Section 10.7        Application of Proceeds.   

(a)        Notwithstanding anything to the contrary contained in this Agreement,
upon the occurrence and during the continuance of an Event of Default, each
Borrower irrevocably waives the right to direct the application of any and all
payments at any time or times thereafter received by Agent from or on behalf of
such Borrower or any Guarantor of all or any part of the Obligations, and, as
between Borrowers on the one hand and Agent and Lenders on the other, Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Agent may deem
advisable notwithstanding any previous application by Agent.

(b)        Following the occurrence and continuance of an Event of Default, but
absent the occurrence and continuance of an Acceleration Event, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in such order as Agent may
from time to time elect.

(c)        Notwithstanding anything to the contrary contained in this Agreement,
if an Acceleration Event shall have occurred, and so long as it continues, Agent
shall apply any and all payments received by Agent in respect of the
Obligations, and any and all proceeds of Collateral received by Agent, in the
following order:  first, to all fees, costs, indemnities, liabilities,
obligations and expenses incurred by or owing to Agent with respect to this
Agreement, the other Financing Documents or the Collateral; second, to all fees,
costs, indemnities, liabilities, obligations and expenses incurred by or owing
to any Lender with respect to this Agreement, the other Financing Documents or
the Collateral; third, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts); fourth, to the principal amount of the
Obligations outstanding; and fifth to any other indebtedness or obligations of
Borrowers owing to Agent or any Lender under the Financing Documents. Any
balance remaining shall be delivered to Borrowers or to whomever may be lawfully
entitled to receive such balance or as a court of competent jurisdiction may





69

--------------------------------------------------------------------------------

 



direct.  In carrying out the foregoing, (y) amounts received shall be applied in
the numerical order provided until exhausted prior to the application to the
next succeeding category, and (z) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its Pro Rata
Share of amounts available to be applied pursuant thereto for such category.

Section 10.8       Waivers.

(a)        Except as otherwise provided for in this Agreement and to the fullest
extent permitted by applicable law, each Borrower waives:  (i) presentment,
demand and protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, accounts, contracts, documents, Instruments,
Chattel Paper and Guarantees at any time held by Lenders on which any Borrower
may in any way be liable, and hereby ratifies and confirms whatever Lenders may
do in this regard; (ii) all rights to notice and a hearing prior to Agent’s or
any Lender’s taking possession or control of, or to Agent’s or any Lender’s
replevy, attachment or levy upon, any Collateral or any bond or security which
might be required by any court prior to allowing Agent or any Lender to exercise
any of its remedies; and (iii) the benefit of all valuation, appraisal and
exemption Laws.  Each Borrower acknowledges that it has been advised by counsel
of its choices and decisions with respect to this Agreement, the other Financing
Documents and the transactions evidenced hereby and thereby.

(b)        Each Borrower for itself and all its successors and assigns,
(i) agrees that its liability shall not be in any manner affected by any
indulgence, extension of time, renewal, waiver, or modification granted or
consented to by Lender; (ii) consents to any indulgences and all extensions of
time, renewals, waivers, or modifications that may be granted by Agent or any
Lender with respect to the payment or other provisions of the Financing
Documents, and to any substitution, exchange or release of the Collateral, or
any part thereof, with or without substitution, and agrees to the addition or
release of any Borrower, endorsers, guarantors, or sureties, or whether
primarily or secondarily liable, without notice to any other Borrower and
without affecting its liability hereunder; (iii) agrees that its liability shall
be unconditional and without regard to the liability of any other Borrower,
Agent or any Lender for any tax on the indebtedness; and (iv) to the fullest
extent permitted by law, expressly waives the benefit of any statute or rule of
law or equity now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with the foregoing.

(c)        To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Borrowers to comply with all
such requirements.  Any forbearance by Agent or Lender in exercising any right
or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Loans, shall not be a waiver of or preclude the exercise of any right or remedy
nor shall it serve as a novation of the Notes or as a reinstatement of the Loans
or a waiver of such right of acceleration or the right to insist upon strict
compliance of the terms of the Financing Documents.  Agent’s or any Lender’s
acceptance of payment of any sum secured by any of the Financing Documents after
the due date of such payment shall not be a waiver of Agent’s and such Lender’s
right to either require prompt payment when due of all other sums so secured or
to declare a default for failure to make prompt payment.  The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement





70

--------------------------------------------------------------------------------

 



operate to cure or waive any Credit Party’s default in payment of sums secured
by any of the Financing Documents.

(d)        Without limiting the generality of anything contained in this
Agreement or the other Financing Documents, each Borrower agrees that if an
Event of Default is continuing (i) Agent and Lenders shall not be subject to any
“one action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Agent or Lenders shall remain in full
force and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrowers and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrowers’ obligations under the Financing Documents.

(e)        Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrowers’ obligations under the Financing
Documents.  In addition, Agent shall have the right from time to time to
partially foreclose upon any Collateral in any manner and for any amounts
secured by the Financing Documents then due and payable as determined by Agent
in its sole discretion, including, without limitation, the following
circumstances:  (i) in the event any Borrower defaults beyond any applicable
grace period in the payment of one or more scheduled payments of principal
and/or interest, Agent may foreclose upon all or any part of the Collateral to
recover such delinquent payments, or (ii) in the event Agent elects to
accelerate less than the entire outstanding principal balance of the Loans,
Agent may foreclose all or any part of the Collateral to recover so much of the
principal balance of the Loans as Lender may accelerate and such other sums
secured by one or more of the Financing Documents as Agent may
elect.  Notwithstanding one or more partial foreclosures, any unforeclosed
Collateral shall remain subject to the Financing Documents to secure payment of
sums secured by the Financing Documents and not previously recovered.

(f)        To the fullest extent permitted by law, each Borrower, for itself and
its successors and assigns, waives in the event of foreclosure of any or all of
the Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.

Section 10.9      Injunctive Relief.  The parties acknowledge and agree that, in
the event of a breach or threatened breach of any Credit Party’s obligations
under any Financing Documents, Agent and Lenders may have no adequate remedy in
money damages and, accordingly, shall be entitled to an injunction (including,
without limitation, a temporary restraining order, preliminary injunction, writ
of attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein.  However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement.  Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief.  By joining in
the Financing Documents as a Credit Party, each Credit Party specifically joins
in this Section as if this Section were a part of each Financing Document
executed by such Credit Party.





71

--------------------------------------------------------------------------------

 



Section 10.10    Marshalling; Payments Set Aside.   Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations.  To the extent that Borrower makes any payment or Agent
enforces its Liens or Agent or any Lender exercises its right of set-off, and
such payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred.

Article 11 - AGENT

Section 11.1     Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes Agent to enter into each of the Financing Documents to
which it is a party (other than this Agreement) on its behalf and to take such
actions as Agent on its behalf and to exercise such powers under the Financing
Documents as are delegated to Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto.  Subject to the terms of
Section 11.16 and to the terms of the other Financing Documents, Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders.  The provisions
of this Article 11 are solely for the benefit of Agent and Lenders and neither
any Borrower nor any other Credit Party shall have any rights as a third party
beneficiary of any of the provisions hereof.  In performing its functions and
duties under this Agreement, Agent shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Borrower or any other Credit
Party.  Agent may perform any of its duties hereunder, or under the Financing
Documents, by or through its agents, servicers, trustees, investment managers or
employees. 

Section 11.2     Agent and Affiliates.  Agent shall have the same rights and
powers under the Financing Documents as any other Lender and may exercise or
refrain from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.

Section 11.3     Action by Agent.  The duties of Agent shall be mechanical and
administrative in nature.  Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender.  Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.

Section 11.4     Consultation with Experts.  Agent may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.

Section 11.5     Liability of Agent.   Neither Agent nor any of its directors,
officers, agents, trustees, investment managers, servicers or employees shall be
liable to any Lender for any action taken or not taken by it in connection with
the Financing Documents, except that Agent shall be liable with respect to its
specific duties set forth hereunder but only to the extent of its own gross
negligence or willful misconduct in the discharge thereof as determined by a
final non-appealable judgment of a court of competent jurisdiction.  Neither
Agent nor any of its directors, officers, agents, trustees, investment managers,
servicers or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (a) any statement, warranty or representation made in
connection with any Financing Document or any borrowing hereunder; (b) the
performance or observance of any of the covenants or agreements specified in any
Financing Document; (c) the satisfaction of any condition specified in any
Financing Document; (d) the validity, effectiveness, sufficiency or genuineness
of any Financing Document, any Lien purported to be





72

--------------------------------------------------------------------------------

 



created or perfected thereby or any other instrument or writing furnished in
connection therewith; (e) the existence or non-existence of any Default or Event
of Default; or (f) the financial condition of any Credit Party.  Agent shall not
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, facsimile or electronic
transmission or similar writing) believed by it to be genuine or to be signed by
the proper party or parties.  Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).

Section 11.6     Indemnification.  Each Lender shall, in accordance with its Pro
Rata Share, indemnify Agent (to the extent not reimbursed by Borrowers) upon
demand against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from Agent’s
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by Agent
hereunder or thereunder.  If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against even if so directed by Required Lenders until such
additional indemnity is furnished.

Section 11.7     Right to Request and Act on Instructions.  Agent may at any
time request instructions from Lenders with respect to any actions or approvals
which by the terms of this Agreement or of any of the Financing Documents Agent
is permitted or desires to take or to grant, and if such instructions are
promptly requested, Agent shall be absolutely entitled to refrain from taking
any action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Financing Documents until it shall have received such
instructions from Required Lenders or all or such other portion of the Lenders
as shall be prescribed by this Agreement.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting under this Agreement or any of the other
Financing Documents in accordance with the instructions of Required Lenders (or
all or such other portion of the Lenders as shall be prescribed by this
Agreement) and, notwithstanding the instructions of Required Lenders (or such
other applicable portion of the Lenders), Agent shall have no obligation to take
any action if it believes, in good faith, that such action would violate
applicable Law or exposes Agent to any liability for which it has not received
satisfactory indemnification in accordance with the provisions of Section 11.6.

Section 11.8     Credit Decision.   Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.

Section 11.9     Collateral Matters.  Lenders irrevocably authorize Agent, at
its option and in its discretion, to (a) release any Lien granted to or held by
Agent under any Security Document (i) upon termination of the Term Loan
Commitment and payment in full of all Obligations; or (ii) constituting property
sold or disposed of as part of or in connection with any disposition permitted
under any Financing Document (it being understood and agreed that Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the sale or other disposition of property being made in full
compliance with the provisions of the Financing Documents); and (b) subordinate
any Lien granted to or held by Agent under any Security Document to a Permitted
Lien that is allowed to have priority over the



73

--------------------------------------------------------------------------------

 



Liens granted to or held by Agent pursuant to the definition of “Permitted
Liens”.  Upon request by Agent at any time, Lenders will confirm Agent’s
authority to release and/or subordinate particular types or items of Collateral
pursuant to this Section 11.9.

Section 11.10    Agency for Perfection.   Agent and each Lender hereby appoint
each other Lender as agent for the purpose of perfecting Agent’s security
interest in assets which, in accordance with the UCC in any applicable
jurisdiction, can be perfected by possession or control.  Should any Lender
(other than Agent) obtain possession or control of any such assets, such Lender
shall notify Agent thereof, and, promptly upon Agent’s request therefor, shall
deliver such assets to Agent or in accordance with Agent’s instructions or
transfer control to Agent in accordance with Agent’s instructions.  Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loan
unless instructed to do so by Agent (or consented to by Agent), it being
understood and agreed that such rights and remedies may be exercised only by
Agent.

Section 11.11    Notice of Default.  Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default except with
respect to defaults in the payment of principal, interest and fees required to
be paid to Agent for the account of Lenders, unless Agent shall have received
written notice from a Lender or a Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  Agent will notify each Lender of its receipt of any such
notice.  Agent shall take such action with respect to such Default or Event of
Default as may be requested by Required Lenders (or all or such other portion of
the Lenders as shall be prescribed by this Agreement) in accordance with the
terms hereof.  Unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.

Section 11.12    Assignment by Agent; Resignation of Agent; Successor Agent.

(a)         Agent may at any time assign its rights, powers, privileges and
duties hereunder to (i) another Lender or an Affiliate of Agent or any Lender or
any Approved Fund, or (ii) any Person to whom Agent, in its capacity as a
Lender, has assigned (or will assign, in conjunction with such assignment of
agency rights hereunder) 50% or more of its Loan, in each case without the
consent of the Lenders or Borrowers.  Following any such assignment, Agent shall
endeavor to give notice to the Lenders and Borrowers.  Failure to give such
notice shall not affect such assignment in any way or cause the assignment to be
ineffective.  An assignment by Agent pursuant to this subsection (a) shall not
be deemed a resignation by Agent for purposes of subsection (b) below.

(b)         Without limiting the rights of Agent to designate an assignee
pursuant to subsection (a) above, Agent may at any time give notice of its
resignation to the Lenders and Borrowers.  Upon receipt of any such notice of
resignation, Required Lenders shall have the right to appoint a successor
Agent.  If no such successor shall have been so appointed by Required Lenders
and shall have accepted such appointment within ten (10) Business Days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders, appoint a successor Agent; provided, however, that if
Agent shall notify Borrowers and the Lenders that no Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice from Agent that no Person has accepted such
appointment and, from and following delivery of such notice, (i) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Financing Documents, and (ii) all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender directly, until such time as Required Lenders appoint a
successor Agent as provided for above in this paragraph. 





74

--------------------------------------------------------------------------------

 



(c)         Upon (i) an assignment permitted by subsection (a) above, or (ii)
the acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by Borrowers
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrowers and such successor.  After the
retiring Agent’s resignation hereunder and under the other Financing Documents,
the provisions of this Article and Section 11.12 shall continue in effect for
the benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

Section 11.13    Payment and Sharing of Payment.

(a)        Reserved.

(b)        Term Loan Payments.  Payments of principal, interest and fees in
respect of the Term Loans will be settled on the date of receipt if received by
Agent on the last Business Day of a month or on the Business Day immediately
following the date of receipt if received on any day other than the last
Business Day of a month.

(c)        Return of Payments.

(i)         If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from a Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind, together with interest accruing
on a daily basis at the Federal Funds Rate.

(ii)       If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to any Borrower or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Financing Document, Agent
will not be required to distribute any portion thereof to any Lender.  In
addition, each Lender will repay to Agent on demand any portion of such amount
that Agent has distributed to such Lender, together with interest at such rate,
if any, as Agent is required to pay to any Borrower or such other Person,
without setoff, counterclaim or deduction of any kind.

(d)        Defaulted Lenders.  The failure of any Defaulted Lender to make any
payment required by it hereunder shall not relieve any other Lender of its
obligations to make payment, but neither any other Lender nor Agent shall be
responsible for the failure of any Defaulted Lender to make any payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.

(e)        Sharing of Payments.  If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or





75

--------------------------------------------------------------------------------

 



warranty) as shall be necessary to cause such purchasing Lender to share the
excess payment or other recovery ratably with each of them; provided, however,
that if all or any portion of the excess payment or other recovery is thereafter
required to be returned or otherwise recovered from such purchasing Lender, such
portion of such purchase shall be rescinded and each Lender which has sold a
participation to the purchasing Lender shall repay to the purchasing Lender the
purchase price to the ratable extent of such return or recovery, without
interest.  Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this clause (e) may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 10.6) with respect to such participation as fully as if such Lender were
the direct creditor of Borrowers in the amount of such participation).  If under
any applicable bankruptcy, insolvency or other similar law, any Lender receives
a secured claim in lieu of a setoff to which this clause (e) applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this clause (e) to share in the benefits of any recovery on such secured
claim.

Section 11.14    Right to Perform, Preserve and Protect.  If any Credit Party
fails to perform any obligation hereunder or under any other Financing Document,
Agent itself may, but shall not be obligated to, cause such obligation to be
performed at Borrowers’ expense.  Agent is further authorized by Borrowers and
the Lenders to make expenditures from time to time which Agent, in its
reasonable business judgment, deems necessary or desirable to (a) preserve or
protect the business conducted by Borrowers, the Collateral, or any portion
thereof, and/or (b) enhance the likelihood of, or maximize the amount of,
repayment of the Loan and other Obligations.  Each Borrower hereby agrees to
reimburse Agent on demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14.  Each Lender hereby agrees to
indemnify Agent upon demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14, in accordance with the
provisions of Section 11.6.

Section 11.15    Additional Titled Agents.  Except for rights and powers, if
any, expressly reserved under this Agreement to any bookrunner, arranger or to
any titled agent named on the cover page of this Agreement, other than Agent
(collectively, the “Additional Titled Agents”), and except for obligations,
liabilities, duties and responsibilities, if any, expressly assumed under this
Agreement by any Additional Titled Agent, no Additional Titled Agent, in such
capacity, has any rights, powers, liabilities, duties or responsibilities
hereunder or under any of the other Financing Documents.  Without limiting the
foregoing, no Additional Titled Agent shall have nor be deemed to have a
fiduciary relationship with any Lender.  At any time that any Lender serving as
an Additional Titled Agent shall have transferred to any other Person (other
than any Affiliates) all of its interests in the Loan, such Lender shall be
deemed to have concurrently resigned as such Additional Titled Agent.

Section 11.16    Amendments and Waivers.

(a)        No provision of this Agreement or any other Financing Document may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrowers, the
Required Lenders and any other Lender to the extent required under
Section 11.16(b); provided, however, any Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.

(b)        In addition to the required signatures under Section 11.16(a), no
provision of this Agreement or any other Financing Document may be amended,
waived or otherwise modified unless such amendment, waiver or other modification
is in writing and is signed or otherwise approved by the following Persons:

(i)        if any amendment, waiver or other modification would increase a
Lender’s funding obligations in respect of any Loan, by such Lender; and/or





76

--------------------------------------------------------------------------------

 



(ii)       if the rights or duties of Agent are affected thereby, by Agent;

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan; (B) postpone the date fixed for, or waive,
any payment (other than any mandatory prepayment pursuant to Section 2.1(b)(ii))
of principal of any Loan, or of interest on any Loan (other than default
interest) or any fees provided for hereunder (other than late charges) or
postpone the date of termination of any commitment of any Lender hereunder;
(C) change the definition of the term Required Lenders or the percentage of
Lenders which shall be required for Lenders to take any action hereunder;
(D) release all or substantially all of the Collateral, authorize any Borrower
to sell or otherwise dispose of all or substantially all of the Collateral,
release any Guarantor of all or any portion of the Obligations or its Guarantee
obligations with respect thereto, or consent to a transfer of any of the
Intellectual Property, except, in each case with respect to this clause (D), as
otherwise may be provided in this Agreement or the other Financing Documents
(including in connection with any disposition permitted hereunder); (E) amend,
waive or otherwise modify this Section 11.16(b) or the definitions of the terms
used in this Section 11.16(b) insofar as the definitions affect the substance of
this Section 11.16(b);  (F) consent to the assignment, delegation or other
transfer by any Credit Party of any of its rights and obligations under any
Financing Document or release any Borrower of its payment obligations under any
Financing Document, except, in each case with respect to this clause (F),
pursuant to a merger or consolidation permitted pursuant to this Agreement; or
(G) amend any of the provisions of Section 10.7 or amend any of the definitions
Pro Rata Share, Term Loan Commitment, Term Loan Commitment Amount, Term Loan
Commitment Percentage or that provide for the Lenders to receive their Pro Rata
Shares of any fees, payments, setoffs or proceeds of Collateral hereunder.  It
is hereby understood and agreed that all Lenders shall be deemed directly
affected by an amendment, waiver or other modification of the type described in
the preceding clauses (C), (D), (E), (F) and (G) of the preceding sentence.

Section 11.17    Assignments and Participations.

(a)         Assignments.

(i)        Any Lender may at any time assign to one or more Eligible Assignees
all or any portion of such Lender’s Loan together with all related obligations
of such Lender hereunder.  Except as Agent may otherwise agree, the amount of
any such assignment (determined as of the date of the applicable Assignment
Agreement or, if a “Trade Date” is specified in such Assignment Agreement, as of
such Trade Date) shall be in a minimum aggregate amount equal to $1,000,000 or,
if less, the assignor’s entire interests in the outstanding Loan; provided,
however, that, in connection with simultaneous assignments to two or more
related Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above.  Borrowers and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto and a processing fee of $3,500 to be paid by the assigning
Lender; provided, however, that only one processing fee shall be payable in
connection with simultaneous assignments to two or more related Approved Funds.

(ii)       From and after the date on which the conditions described above have
been met, (A) such Eligible Assignee shall be deemed automatically to have
become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such Assignment Agreement, shall have the rights
and obligations of a Lender hereunder, and (B) the assigning





77

--------------------------------------------------------------------------------

 



Lender, to the extent that rights and obligations hereunder have been assigned
by it pursuant to such Assignment Agreement, shall be released from its rights
and obligations hereunder (other than those that survive termination pursuant to
Section 12.1).  Upon the request of the Eligible Assignee (and, as applicable,
the assigning Lender) pursuant to an effective Assignment Agreement, each
Borrower shall execute and deliver to Agent for delivery to the Eligible
Assignee (and, as applicable, the assigning Lender) Notes in the aggregate
principal amount of the Eligible Assignee’s Loan (and, as applicable, Notes in
the principal amount of that portion of the principal amount of the Loan
retained by the assigning Lender).  Upon receipt by the assigning Lender of such
Note, the assigning Lender shall return to Borrower Representative any prior
Note held by it.

(iii)      Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at the office of its servicer located in Bethesda, Maryland a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of each Lender, and the commitments of, and principal
amount of the Loan owing to, such Lender pursuant to the terms hereof (the
“Register”). The entries in such Register shall be conclusive, absent manifest
effort, and Borrower, Agent and Lenders may treat each Person whose name is
recorded therein pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. Such
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time upon reasonable prior notice to Agent. Each Lender that sells a
participation shall, acting solely for this  purpose as an agent of Borrower
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Obligations (each, a “Participant Register”). The entries in the
Participant Registers shall be conclusive, absent manifest error. Each
Participant Register shall be available for inspection by Borrower and Agent at
any reasonable time upon reasonable prior notice to the applicable Lender;
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant's interest in any commitments,
loans, letters of credit or its other obligations under any Financing Document)
to any Person (including Borrower) except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  For the avoidance of doubt, Agent (in its capacity as
Agent) shall have no responsibility for maintaining a participant register.

(iv)       Notwithstanding the foregoing provisions of this Section 11.17(a) or
any other provision of this Agreement, any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(v)        Notwithstanding the foregoing provisions of this Section 11.17(a) or
any other provision of this Agreement, Agent has the right, but not the
obligation, to effectuate assignments of Loan via an electronic settlement
system acceptable to Agent as designated in writing from time to time to the
Lenders by Agent (the “Settlement Service”).  At any time when Agent elects, in
its sole discretion, to implement such Settlement Service, each such assignment
shall be effected by the assigning Lender and proposed assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be consistent with the other provisions of this Section 11.17(a).  Each
assigning Lender and proposed Eligible Assignee shall comply with the
requirements of the Settlement Service in connection with effecting any
assignment of Loan pursuant to the Settlement Service.  With the prior written
approval of Agent, Agent’s approval of such Eligible Assignee shall be deemed to
have been automatically granted with respect to any





78

--------------------------------------------------------------------------------

 



transfer effected through the Settlement Service.  Assignments and assumptions
of the Loan shall be effected by the provisions otherwise set forth herein until
Agent notifies Lenders of the Settlement Service as set forth herein.

(b)         Participations.  Any Lender may at any time, without the consent of,
or notice to, any Borrower or Agent, sell to one or more Persons (other than any
Borrower or any Borrower’s Affiliates) participating interests in its Loan,
commitments or other interests hereunder (any such Person, a “Participant”).  In
the event of a sale by a Lender of a participating interest to a Participant,
(i) such Lender’s obligations hereunder shall remain unchanged for all purposes,
(ii) Borrowers and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations hereunder, and
(iii) all amounts payable by each Borrower shall be determined as if such Lender
had not sold such participation and shall be paid directly to such Lender.  Each
Borrower agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided, however, that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 11.5.

(c)         Replacement of Lenders.  Within thirty (30) days after: (i) receipt
by Agent of notice and demand from any Lender for payment of additional costs as
provided in Section 2.8(d), which demand shall not have been revoked, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.8(a),
(iii) any Lender is a Defaulted Lender, and the circumstances causing such
status shall not have been cured or waived; or (iv) any failure by any Lender to
consent to a requested amendment, waiver or modification to any Financing
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender, or each Lender affected
thereby, is required with respect thereto (each relevant Lender in the foregoing
clauses (i) through (iv) being an “Affected Lender”) each of Borrower
Representative and Agent may, at its option, notify such Affected Lender and, in
the case of Borrowers’ election, Agent, of such Person’s intention to obtain, at
Borrowers’ expense, a replacement Lender (“Replacement Lender”) for such Lender,
which Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender.  In the event
Borrowers or Agent, as applicable, obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loan and funding commitments hereunder to
such Replacement Lender in accordance with the procedures set forth in
Section 11.17(a); provided, however, that (A) Borrowers shall have reimbursed
such Lender for its increased costs and additional payments for which it is
entitled to reimbursement under Section 2.8(a) or Section 2.8(d), as applicable,
of this Agreement through the date of such sale and assignment, and
(B) Borrowers shall pay to Agent the $3,500 processing fee in respect of such
assignment.  In the event that a replaced Lender does not execute an Assignment
Agreement pursuant to Section 11.17(a) within five (5) Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section 11.17(c) and presentation to such replaced Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 11.17(c), such
replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by Agent, the
Replacement Lender and, to the extent required pursuant to Section 11.17(a),
Borrowers, shall be effective for purposes of this Section 11.17(c) and
Section 11.17(a).  Upon any such assignment and payment, such replaced Lender
shall no longer constitute a “Lender” for purposes hereof, other than with
respect to such rights and obligations that survive termination as set forth in
Section 12.1.





79

--------------------------------------------------------------------------------

 



(d)        Credit Party Assignments.  No Credit Party may assign, delegate or
otherwise transfer any of its rights or other obligations hereunder or under any
other Financing Document without the prior written consent of Agent and each
Lender.

Section 11.18    Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist.  So long as Agent has not waived the conditions to the funding of
Loans set forth in Article VII or Section 2.1, any Lender may deliver a notice
to Agent stating that such Lender shall not fund the Term Loan due to the
non-satisfaction of one or more conditions to funding Loans set forth in Article
VII or Section 2.1, and specifying any such non-satisfied conditions.  Any
Lender delivering any such notice shall become a non-funding Lender (a
“Non-Funding Lender”) for purposes of this Agreement commencing on the Business
Day following receipt by Agent of such notice, and shall cease to be a
Non-Funding Lender on the date on which such Lender has either revoked the
effectiveness of such notice or acknowledged in writing to each of Agent the
satisfaction of the condition(s) specified in such notice, or Required Lenders
waive the conditions to the funding of such Loans giving rise to such notice by
Non-Funding Lender.  Each Non-Funding Lender shall remain a Lender for purposes
of this Agreement to the extent that such Non-Funding Lender has Term Loans
outstanding in excess of $0; provided, however, that during any period of time
that any Non-Funding Lender exists, and notwithstanding any provision to the
contrary set forth herein, the following provisions shall apply:

(a)        For purposes of determining the Pro Rata Share of each Lender under
clause (c) of the definition of such term, each Non-Funding Lender shall be
deemed to have a Term Loan Commitment Amount as in effect immediately before
such Lender becomes a Non-Funding Lender.

(b)        Except as provided in clause (a) above, the Term Loan Commitment
Amount of each Non-Funding Lender shall be deemed to be $0.

(c)        Reserved.

(d)        The Term Loan Commitment at any date of determination during such
period shall be deemed to be equal to the sum of (i) the aggregate Term Loan
Commitment Amounts of all Lenders, other than the Non-Funding Lenders as of such
date plus (ii) the aggregate principal amount outstanding under the Term Loans
of all Non-Funding Lenders as of such date.

Section 11.19    Reserved.

Section 11.20    Definitions.  As used in this Article 11, the following terms
have the following meanings:

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.





80

--------------------------------------------------------------------------------

 



“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, (x) “Eligible
Assignee” shall not include any Borrower or any of a Borrower’s Affiliates, and
(y) no proposed assignee intending to assume any unfunded portion of the Term
Loan Commitment shall be an Eligible Assignee unless such proposed assignee
either already holds a portion of such Term Loan Commitment, or has been
approved as an Eligible Assignee by Agent.

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.

Article 12 - MISCELLANEOUS

Section 12.1      Survival.  All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents and the other
Operative Documents.  The provisions of Section 2.10 and Articles 11 and 12 and
any provision in any other Financing Document expressly stated to survive shall
survive the payment of the Obligations (both with respect to any Lender and all
Lenders collectively) and any termination of this Agreement and any judgment
with respect to any Obligations, including any final foreclosure judgment with
respect to any Security Document, and no unpaid or unperformed, current or
future, Obligations will merge into any such judgment.

Section 12.2      No Waivers.  No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by
law.  Any reference in any Financing Document to the “continuing” nature of any
Event of Default shall not be construed as establishing or otherwise indicating
that any Borrower or any other Credit Party has the independent right to cure
any such Event of Default, but is rather presented merely for convenience should
such Event of Default be waived in accordance with the terms of the applicable
Financing Documents.

Section 12.3      Notices.

(a)       All notices, requests and other communications to any party hereunder
shall be in writing (including prepaid overnight courier, facsimile transmission
or similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower Representative; provided,
 however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the





81

--------------------------------------------------------------------------------

 



provisions of Section 12.3(b) and (c).  Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such notice is
transmitted to the facsimile number specified by this Section and the sender
receives a confirmation of transmission from the sending facsimile machine, or
(ii) if given by mail, prepaid overnight courier or any other means, when
received or when receipt is refused at the applicable address specified by this
Section 12.3(a).

(b)        Notices and other communications to the parties hereto may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved from time to time
by Agent, provided,  however, that the foregoing shall not apply to notices sent
directly to any Lender if such Lender has notified Agent that it is incapable of
receiving notices by electronic communication.  Agent or Borrower Representative
may, in their discretion, agree to accept notices and other communications to
them hereunder by electronic communications pursuant to procedures approved by
it, provided,  however, that approval of such procedures may be limited to
particular notices or communications.

(c)        Unless Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided,  however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

Section 12.4        Severability.  In case any provision of or obligation under
this Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 12.5        Headings.   Headings and captions used in the Financing
Documents (including the Exhibits, Schedules and Annexes hereto and thereto) are
included for convenience of reference only and shall not be given any
substantive effect.

Section 12.6      Confidentiality.    

(a)        Each Credit Party agrees (i) not to transmit or disclose provisions
of any Financing Document to any Person (other than to Borrowers’ advisors and
officers on a need-to-know basis or as otherwise may be required by Law) without
Agent’s prior written consent, (ii) to inform all Persons of the confidential
nature of the Financing Documents and to direct them not to disclose the same to
any other Person and to require each of them to be bound by these provisions.

(b)        Agent and each Lender shall hold all non-public information regarding
the Credit Parties and their respective businesses identified as such by
Borrowers and obtained by Agent or any Lender pursuant to the requirements
hereof in accordance with such Person’s customary procedures for handling
information of such nature, except that disclosure of such information may be
made (i) to their respective agents, employees, Subsidiaries, Affiliates,
attorneys, auditors, professional consultants, rating agencies, insurance
industry associations and portfolio management services, (ii) to prospective
transferees or purchasers of any interest in the Loans, Agent or a Lender,
provided,  however, that any such Persons are bound by obligations of
confidentiality, (iii) as required by Law, subpoena, judicial order or similar
order and in connection with any litigation, (iv) as may be required in
connection with the





82

--------------------------------------------------------------------------------

 



examination, audit or similar investigation of such Person, and (v) to a Person
that is a trustee, investment advisor or investment manager, collateral manager,
servicer, noteholder or secured party in a Securitization (as hereinafter
defined) in connection with the administration, servicing and reporting on the
assets serving as collateral for such Securitization. For the purposes of this
Section, “Securitization” mean (A) the pledge of the Loans as collateral
security for loans to a Lender, or (B) a public or private offering by a Lender
or any of its Affiliates or their respective successors and assigns, of
securities which represent an interest in, or which are collateralized, in whole
or in part, by the Loans.  Confidential information shall include only such
information identified as such at the time provided to Agent and shall not
include information that either:  (y) is in the public domain, or becomes part
of the public domain after disclosure to such Person through no fault of such
Person, or (z) is disclosed to such Person by a Person other than a Credit
Party, provided,  however, Agent does not have actual knowledge that such Person
is prohibited from disclosing such information.  The obligations of Agent and
Lenders under this Section 12.6 shall supersede and replace the obligations of
Agent and Lenders under any confidentiality agreement in respect of this
financing executed and delivered by Agent or any Lender prior to the date
hereof.

Section 12.7    Waiver of Consequential and Other Damages.  To the fullest
extent permitted by applicable law, no Borrower shall assert, and each Borrower
hereby waives, any claim against any Indemnitee (as defined below), on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of this Agreement, any other Financing Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof.  No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.

Section 12.8    GOVERNING LAW; SUBMISSION TO JURISDICTION. 

(a)      THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL
DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (other than Sections
5-1401 and 5-1402 of The New York General Obligations Law). 

(b)      EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED IN THE STATE OF NEW YORK IN THE CITY OF NEW YORK, BOROUGH
OF MANHATTAN, AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.  EACH BORROWER EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
SUCH BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.





83

--------------------------------------------------------------------------------

 



(c)       Each Borrower, Agent and each Lender agree that each Loan (including
those made on the Closing Date) shall be deemed to be made in, and the
transactions contemplated hereunder and in any other Financing Document shall be
deemed to have been performed in, the State of Maryland.  Nothing in this
Section 12.8(c) shall amend or modify Sections 12.8(a) or (b) in any respect.   

Section 12.9    WAIVER OF JURY TRIAL.  EACH BORROWER, AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH BORROWER, AGENT AND
EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

Section 12.10    Publication; Advertisement.

(a)        Publication.  No Credit Party will directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of MCF or any of its Affiliates or any reference to this
Agreement or the financing evidenced hereby, in any case except (i) as required
by Law, subpoena or judicial or similar order, in which case the applicable
Credit Party shall give Agent prior written notice of such publication or other
disclosure, or (ii) with MCF’s prior written consent.

(b)        Advertisement.  Each Lender and each Credit Party hereby authorizes
MCF to publish the name of such Lender and Credit Party, the existence of the
financing arrangements referenced under this Agreement, the primary purpose
and/or structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which MCF elects to submit for publication.  In
addition, each Lender and each Credit Party agrees that MCF may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Closing Date.  With respect to
any of the foregoing, MCF shall provide Borrowers with an opportunity to review
and confer with MCF regarding the contents of any such tombstone, advertisement
or information, as applicable, prior to its submission for publication and,
following such review period, MCF may, from time to time, publish such
information in any media form desired by MCF, until such time that Borrowers
shall have requested MCF cease any such further publication.

Section 12.11    Counterparts; Integration.   This Agreement and the other
Financing Documents may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.  Signatures by facsimile or by electronic
mail delivery of an electronic version of any executed signature page shall bind
the parties hereto.  This Agreement and the other Financing Documents constitute
the entire agreement and understanding among the parties hereto and supersede
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof.





84

--------------------------------------------------------------------------------

 



Section 12.12    No Strict Construction.   The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

Section 12.13    Lender Approvals.  Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.

Section 12.14    Expenses; Indemnity.

(a)        Borrowers hereby agree to promptly pay (i) all costs and expenses of
Agent (including, without limitation, the fees, costs and expenses of counsel
to, and independent appraisers and consultants retained by Agent) in connection
with the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the transactions contemplated by the
Financing Documents, in connection with the performance by Agent of its rights
and remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents, and (B) any periodic public record searches conducted by or at the
request of Agent (including, without limitation, title investigations, UCC
searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding clause
(i), all costs and expenses of Agent in connection with the creation, perfection
and maintenance of Liens pursuant to the Financing Documents; (iii) without
limitation of the preceding clause (i), all costs and expenses of Agent in
connection with (A) protecting, storing, insuring, handling, maintaining or
selling any Collateral, (B) any litigation, dispute, suit or proceeding relating
to any Financing Document, and (C) any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all of the Financing
Documents; (iv) without limitation of the preceding clause (i), all costs and
expenses of Agent in connection with Agent’s reservation of funds in
anticipation of the funding of the initial Loans to be made hereunder; and
(v) all costs and expenses incurred by Lenders in connection with any
litigation, dispute, suit or proceeding relating to any Financing Document and
in connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all Financing Documents, whether or not
Agent or Lenders are a party thereto.    

(b)        Each Borrower hereby agrees to indemnify, pay and hold harmless Agent
and Lenders and the officers, directors, employees, trustees, agents, investment
advisors and investment managers, collateral managers, servicers, and counsel of
Agent and Lenders (collectively called the “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the fees and disbursements of counsel for such
Indemnitee) in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnitee
shall be designated a party thereto and including any such proceeding initiated
by or on behalf of a Credit Party, and the reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Operative Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any Subsidiary or





85

--------------------------------------------------------------------------------

 



any other Person of any Hazardous Materials, (B) arising out of or relating to
the offsite disposal of any materials generated or present on any such property,
or (C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans, except that
Borrower shall have no obligation hereunder to an Indemnitee with respect to any
liability resulting from the gross negligence, fraud, bad faith or willful
misconduct of such Indemnitee, as determined by a final non-appealable judgment
of a court of competent jurisdiction.  To the extent that the undertaking set
forth in the immediately preceding sentence may be unenforceable, Borrower shall
contribute the maximum portion which it is permitted to pay and satisfy under
applicable Law to the payment and satisfaction of all such indemnified
liabilities incurred by the Indemnitees or any of them.

(c)        Notwithstanding any contrary provision in this Agreement, the
obligations of Borrowers under this Section 12.14 shall survive the payment in
full of the Obligations and the termination of this Agreement. NO INDEMNITEE
SHALL BE RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY
FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY
OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

Section 12.15    Reserved.

Section 12.16    Reinstatement.  This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

Section 12.17    Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of Borrowers and Agent and each Lender and their
respective successors and permitted assigns.

Section 12.18    USA PATRIOT Act Notification.  Agent (for itself and not on
behalf of any Lender) and each Lender hereby notifies Borrowers that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrowers in
accordance with the USA PATRIOT Act.

Section 12.19    Cross Default and Cross Collateralization.





86

--------------------------------------------------------------------------------

 



(a)        Cross-Default.  As stated under Section 10.1 hereof, an Event of
Default under any of the Affiliated Financing Documents shall be an Event of
Default under this Agreement.  In addition, a Default or Event of Default under
any of the Financing Documents shall be a Default under the Affiliated Financing
Documents.

(b)        Cross Collateralization.  Borrowers acknowledge and agree that the
Collateral securing this Loan, also secures the Affiliated Obligations.

(c)        Consent.  Each Borrower authorizes Agent, without giving notice to
any Borrower or obtaining the consent of any Borrower and without affecting the
liability of any Borrower for the Affiliated Obligations directly incurred by
the Borrowers, from time to time to:

(i)         compromise, settle, renew, extend the time for payment, change the
manner or terms of payment, discharge the performance of, decline to enforce, or
release all or any of the Affiliated Obligations; grant other indulgences to any
Borrowers in respect thereof; or modify in any manner any documents relating to
the Affiliated Obligations;

(ii)        declare all Affiliated Obligations due and payable upon the
occurrence and during the continuance of an Event of Default;

(iii)       take and hold security for the performance of the Affiliated
Obligations of any Borrowers and exchange, enforce, waive and release any such
security;

(iv)       apply and reapply such security and direct the order or manner of
sale thereof as Agent, in its sole discretion, may determine;

(v)        release, surrender or exchange any deposits or other property
securing the Affiliated Obligations or on which Agent at any time may have a
Lien; release, substitute or add any one or more endorsers or guarantors of the
Affiliated Obligations of any Borrowers; or compromise, settle, renew, extend
the time for payment, discharge the performance of, decline to enforce, or
release all or any obligations of any such endorser or guarantor or other Person
who is now or may hereafter be liable on any Affiliated Obligations or release,
surrender or exchange any deposits or other property of any such Person;

(vi)       apply payments received by Lender from Borrower to any Obligations or
Affiliated Obligations, as permitted in accordance with the terms of this
Agreement and in such order as Lender shall determine, in its sole discretion;
and

(vii)      assign the Affiliated Financing Documents in whole or in part

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 



87

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, intending to be legally bound, each of the parties have
caused this Agreement to be executed the day and year first above mentioned.

BORROWERS:

AXOGEN, INC.

 

 

 

 

 

 

 

By:

/s/ Karen Zaderej

 

Name: Karen Zaderej

 

Title: President and CEO

 

 

 

 

AXOGEN CORPORATION

 

 

 

 

 

 

 

By:

/s/ Karen Zaderej

 

Name: Karen Zaderej

 

Title: President and CEO

 

 

 

 

Address:

 

 

 

 

AxoGen, Inc.

 

13631 Progress Boulevard, Suite 400

 

Alachua, FL 32615

 

Attention:  Peter J. Mariani and Greg Freitag

 

Facsimile:  (386) 462-6801

 

E-Mail:  pmariani@axogeninc.com;  gregfreitag@gmail.com

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

AGENT:

 

 

MIDCAP FINANCIAL TRUST

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

Name: Maurice Amsellem

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn:  Account Manager for AxoGen transaction

 

Facsimile:  301-941-1450

 

E-mail:  notices@midcapfinancial.com

 

 

 

 

 

with a copy to:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn:  General Counsel

 

Facsimile:  301-941-1450

 

E-mail:  legalnotices@midcapfinancial.com

 

 

 

 

 

Payment Account Designation:

 

 

 

 

 

Wells Fargo Bank, N.A. (McLean, VA)

 

ABA #:  121-000-248

 

Account Name:  MidCap Funding IV Trust – Collections

 

Account #:  2000036282803

 

Attention:  AxoGen Facility

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

LENDER:

MIDCAP FUNDING XIII TRUST

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

Name: Maurice Amsellem

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn:  Account Manager for AxoGen transaction

 

Facsimile:  301-941-1450

 

E-mail:  notices@midcapfinancial.com

 

 

 

 

 

with a copy to:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn:  General Counsel

 

Facsimile:  301-941-1450

 

E-mail:  legalnotices@midcapfinancial.com

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

LENDER:

MIDCAP FUNDING V TRUST

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

Name: Maurice Amsellem

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn:  Account Manager for AxoGen transaction

 

Facsimile:  301-941-1450

 

E-mail:  notices@midcapfinancial.com

 

 

 

 

 

with a copy to:

 

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn:  General Counsel

 

Facsimile:  301-941-1450

 

E-mail:  legalnotices@midcapfinancial.com

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



ANNEXES, EXHIBITS AND SCHEDULES

 

 

 

ANNEXES

    

 

 

 

 

Annex A

 

Commitment Annex

 

 

 

EXHIBITS 

 

 

 

 

 

Exhibit A

 

Reserved

Exhibit B

 

Form of Compliance Certificate

Exhibit C

 

Reserved

Exhibit D

 

Form of Notice of Borrowing

Exhibit E

 

Form of Closing Checklist

Exhibit F

 

Form of Payment Notification

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 2.1

 

Amortization

Schedule 3.1

 

Existence, Organizational ID Numbers, Foreign Qualification, Prior Names

Schedule 3.4

 

Capitalization

Schedule 3.6

 

Litigation

Schedule 3.15

 

Brokers

Schedule 3.17

 

Material Contracts

Schedule 3.18

 

Environmental Compliance

Schedule 3.19

 

Intellectual Property

Schedule 4.9

 

Litigation, Governmental Proceedings and Other Notice Events

Schedule 5.1

 

Debt; Contingent Obligations

Schedule 5.2

 

Liens

Schedule 5.7

 

Permitted Investments

Schedule 5.8

 

Affiliate Transactions

Schedule 5.11

 

Business Description

Schedule 5.14

 

Deposit Accounts and Securities Accounts

Schedule 6.2

 

Net Revenue

Schedule 7.4

 

Post-Closing Obligations

Schedule 8.2(a)

 

Products

Schedule 8.2(b)

 

Exceptions to Healthcare Representations and Warranties

Schedule 9.1

 

Collateral

Schedule 9.2

 

Location of Collateral

 





 

--------------------------------------------------------------------------------

 



Annex A to Credit Agreement (Commitment Annex)

 

 

 

 

 

Lender

    

Term Loan Commitment
Amount

    

Term Loan Commitment
Percentage

MidCap Funding XIII Trust

 

$15,000,000

 

71.42857%

MidCap Funding V Trust

 

$6,000,000

 

28.57142%

TOTALS

 

$21,000,000

 

100%

 





 

--------------------------------------------------------------------------------

 



Exhibit A to Credit Agreement (Reserved)

 

 



 

--------------------------------------------------------------------------------

 



 

Exhibit B to Credit Agreement (Form of Compliance Certificate)

 

COMPLIANCE CERTIFICATE

This Compliance Certificate is given by _____________________, a Responsible
Officer of AxoGen, Inc. (the “Borrower Representative”), pursuant to that
certain Credit and Security Agreement dated as of October 25, 2016 among the
Borrower Representative, AxoGen Corporation, and any additional Borrower that
may hereafter be added thereto (collectively, “Borrowers”), MidCap Financial
Trust, individually as a Lender and as Agent, and the financial institutions or
other entities from time to time parties hereto, each as a Lender (as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).  Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

(a)       the financial statements delivered with this certificate in accordance
with Section 4.1 of the Credit Agreement fairly present in all material respects
the results of operations and financial condition of Borrowers and their
Consolidated Subsidiaries as of the dates and the accounting period covered by
such financial statements;

(b)       the representations and warranties of each Credit Party contained in
the Financing Documents are true, correct and complete in all material respects
on and as of the date hereof, except to the extent that any such representation
or warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof;

(c)       I have reviewed the terms of the Credit Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrowers and their Consolidated Subsidiaries
during the accounting period covered by such financial statements, and such
review has not disclosed the existence during or at the end of such accounting
period, and I have no knowledge of the existence as of the date hereof, of any
condition or event that constitutes a Default or an Event of Default, except as
set forth in Schedule 1 hereto, which includes a description of the nature and
period of existence of such Default or an Event of Default and what action
Borrowers have taken, are undertaking and propose to take with respect thereto;

(d)       Net Revenue of Borrowers and Guarantor for the relevant Defined Period
is equal to $________.  Borrowers and Guarantor are in compliance with the
covenant contained in Article 6 of the Credit Agreement and in each Guarantee
constituting a part of the Financing Documents, each as demonstrated by the
calculation of such covenant attached hereto, which calculation is true, correct
and complete.

(e)       [Schedule 5.14 to the Credit Agreement contains a complete and
accurate statement of all deposit accounts or investment accounts maintained by
Borrowers and Guarantors;]1

(f)        [except as noted on Schedule 2 attached hereto, Schedule 9.2 to the
Credit Agreement contains a complete and accurate list of all business locations
of Borrowers and Guarantors and all names

--------------------------------------------------------------------------------

1To be delivered quarterly





Exhibit B-Page 1

--------------------------------------------------------------------------------

 



under which Borrowers and Guarantors currently conduct business; Schedule 2
specifically notes any changes in the names under which any Borrower or
Guarantors conduct business;]2

(g)        [except as noted on Schedule 3 attached hereto, the undersigned has
no knowledge of (i) any federal or state tax liens having been filed against any
Borrower, Guarantor or any Collateral, or (ii) any failure of any Borrower or
any Guarantors to make required payments of withholding or other tax obligations
of any Borrower or any Guarantors during the accounting period to which the
attached statements pertain or any subsequent period;]3

(h)        [except as noted on Schedule 4 attached hereto and Schedule 3.6 to
the Credit Agreement, the undersigned has no knowledge of any current, pending
or threatened: (i) litigation against the Borrowers or any Guarantors, (ii)
inquiries, investigations or proceedings concerning the business affairs,
practices, licensing or reimbursement entitlements of Borrowers or any
Guarantors, or (iii) default by Borrowers or any Guarantors under any Material
Contract to which it is a party, which in each case, which would reasonably be
expected to have a Material Adverse Effect with respect to Borrowers or any
other Credit Party or which in any manner calls into question the validity or
enforceability of any Financing Document;]4 

(i)        [except as noted on Schedule 5 attached hereto, no Borrower or
Guarantor has acquired, by purchase, by the approval or granting of any
application for registration (whether or not such application was previously
disclosed to Agent by Borrowers) or otherwise, any Intellectual Property that is
registered with any United States or foreign Governmental Authority, or has
filed with any such United States or foreign Governmental Authority, any new
application for the registration of any Intellectual Property, or acquired
rights under a license as a licensee with respect to any such registered
Intellectual Property (or any such application for the registration of
Intellectual Property) owned by another Person, that has not previously been
reported to Agent on Schedule 3.17 to the Credit Agreement or any Schedule 5 to
any previous Compliance Certificate delivered by Borrower to Agent;]5

(j)        [except as noted on Schedule 6 attached hereto, no Borrower or
Guarantor has acquired, by purchase or otherwise, any Chattel Paper, Letter of
Credit Rights, Instruments, Documents or Investment Property that has not
previously been reported to Agent on any Schedule 6 to any previous Compliance
Certificate delivered by Borrower Representative to Agent;]6 and

(k)        [except as noted on Schedule 7 attached hereto, no Borrower or
Guarantor is aware of any commercial tort claim that has not previously been
reported to Agent on any Schedule 7 to any previous Compliance Certificate
delivered by Borrower Representative to Agent.]  7

The foregoing certifications and computations are made as of
____________________, 20__ (end of month/quarter/year) and as of
____________________, 20__.

--------------------------------------------------------------------------------

2To be delivered quarterly.

3To be delivered quarterly.

4To be delivered quarterly.

5To be delivered quarterly.

6To be delivered quarterly.

7To be delivered quarterly.





Exhibit B-Page 2

--------------------------------------------------------------------------------

 



 

Sincerely,

 

 

 

 

 

 

 

AXOGEN, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



Exhibit B-Page 3

--------------------------------------------------------------------------------

 



 

Exhibit C to Credit Agreement (Reserved)





 

--------------------------------------------------------------------------------

 



Exhibit D to Credit Agreement (Form of Notice of Borrowing)

 

NOTICE OF BORROWING

This Notice of Borrowing is given by _____________________, a Responsible
Officer of AxoGen, Inc. (the “Borrower Representative”), pursuant to that
certain Credit and Security Agreement dated as of October 25, 2016 among the
Borrower Representative, AxoGen Corporation, and any additional Borrower that
may hereafter be added thereto (collectively, “Borrowers”), MidCap Financial
Trust, individually as a Lender and as Agent, and the financial institutions or
other entities from time to time parties hereto, each as a Lender (as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).  Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.

The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to borrow $____________________ of the Term Loan on
_______________, 201__. 

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 have been satisfied, (b) all of the representations and warranties
contained in the Credit Agreement and the other Financing Documents are true,
correct and complete as of the date hereof, except to the extent such
representation or warranty relates to a specific date, in which case such
representation or warranty is true, correct and complete as of such earlier
date, and (c) no Default or Event of Default has occurred and is continuing on
the date hereof.

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this ____ day of ___________, 201__.

 

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

AXOGEN INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 



Exhibit E to Credit Agreement (Form of Closing Checklist)

[See Attached]





 

--------------------------------------------------------------------------------

 



Exhibit F to Credit Agreement (Form of Payment Notification)

 

PAYMENT NOTIFICATION

This Payment Notification is given by ____________________, Responsible Officer
of AxoGen, Inc. (the “Borrower Representative”), pursuant to that certain Credit
and Security Agreement dated as of October 25, 2016 among the Borrower
Representative, AxoGen Corporation, and any additional Borrower that may
hereafter be added thereto (collectively, “Borrowers”), MidCap Financial Trust,
individually as a Lender and as Agent, and the financial institutions or other
entities from time to time parties hereto, each as a Lender (as such agreement
may have been amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.

Please be advised that funds in the amount of $_____________ will be wire
transferred to Agent on _________, 201_.  Such funds shall constitute [an
optional] [a mandatory] prepayment of the Term Loans, with such prepayments to
be applied in the manner specified in Section 2.1(a)(iii).  [Such mandatory
prepayment is being made pursuant to Section _____________ of the Credit
Agreement.]

Fax to MCF Operations 301-941-1450 no later than noon Eastern time.

Note:Funds must be received in the Payment Account by no later than noon Eastern
time for same day application

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Payment Notification this ____ day of ___________, 201__.

 

 

Sincerely,

 

 

 

 

 

 

 

[BORROWER REPRESENTATIVE]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 





 

--------------------------------------------------------------------------------

 



Schedule 2.1 - Amortization

With respect to each advance under the Term Loan, commencing on December 1,
2018, and continuing on the same day of each month thereafter until the advance
is repaid in full, Borrowers shall pay to Agent as a principal payment under the
Term Loan an amount equal to (a) the amount of such advance divided by (b)
thirty (30).  

Notwithstanding anything to the contrary contained in the foregoing, the entire
remaining outstanding principal balance under each of the Term Loans shall
mature and be due and payable upon the Termination Date.  





 

--------------------------------------------------------------------------------

 



Schedule 3.1 – Existence, Organizational ID Numbers, Foreign Qualification,
Prior Names

 

 

 

 

 

 

 

 

Credit Party/ Borrower

Prior
Names

Type of
Entity /
State of
Formation

States
Qualified

State Org. ID
Number

Federal Tax ID
Number

Location of Borrower
(address)

AxoGen, Inc.

n/a

Minnesota

None.

2Z-782

41-1301878

13631 Progress Boulevard Suite 400
Alachua, FL  32615

AxoGen Corporation

n/a

Delaware

Alabama

Florida

Kansas

Kentucky

Maine

New York

 

295902

F06000004632

4294591

0867874

20090961 F

3908099

55-0805988

13631 Progress Boulevard Suite 400

Alachua, FL  32615

 





 

--------------------------------------------------------------------------------

 



Schedule 3.4 – Capitalization

 

 

 

 

 

Credit Party

Shares of
Common Stock
Authorized

Options and
Warrants

Shares of
Common
Stock Issued
and
Outstanding

Additional Information

AxoGen, Inc.

50,000,000

3,509,264

(Options)

 

44,843 (Warrant)

32,898,115

 

Essex Woodlands Registration Rights Agreement whereby it has a participation
right in offerings.

 

AxoGen Corporation

1,000

-

1,000

AxoGen, Inc. is the sole shareholder of AxoGen Corporation.

 





 

--------------------------------------------------------------------------------

 



Schedule 3.6 – Litigation

None.





 

--------------------------------------------------------------------------------

 



Schedule 3.15 – Brokers

A broker’s fee in an amount equal to $310,000, paid on the Closing Date pursuant
to the Exclusive Placement Agreement by and between AxoGen, Inc. and Trump
Securities LLC and Credo 180, LLC, the broker-dealer is Trump Securities LLC and
Credo 180, LLC.





 

--------------------------------------------------------------------------------

 



Schedule 3.17 – Material Contracts

 

 

 

 

Credit Party

Other Party to Contract

Title/Date of Contract

AxoGen Corporation

Community Blood Center (d/b/a Community Tissue Services)

License and Services Agreement dated August 6, 2015.

AxoGen Corporation

University of Florida Research Foundation, Inc.

Amended and Restated Standard Exclusive License Agreement with Sublicensing
Terms dated February 21, 2006, as amended to date.

AxoGen Corporation

The Board of Regents of the University of Texas System

Patent License Agreement dated August 2, 2005, as amended to date.

AxoGen, Inc.

Cook Biotech Incorporated

Distribution Agreement dated August 27, 2008 as amended to date.

 





 

--------------------------------------------------------------------------------

 



Schedule 3.18 – Environmental Compliance

None. 





 

--------------------------------------------------------------------------------

 



Schedule 3.19 – Intellectual Property

 

INTANGIBLE ASSETS SCHEDULE

 

 

 

 

 

 

 

Intellectual Property (registrations and applications) OWNED BY BORROWERS

Borrower
that is Owner
of IP

Name / Identifier of IP

Type of IP
(e.g., patent,
TM, ©, mask
work)

Registration/Publication
or Application Number

Registration/
Application
Date

Anticipated
Expiration Date

AxoGen Corporation

AxoGen Nerve Regeneration - Nerve Recovery Training Video.

Copyright

PAu003375221

2009

 

AxoGen Corporation

AxoGen nerve regeneration - nerve recovery training video & 4 other titles.

Copyright

V3622D050

2012

 

AxoGen Corporation

AxoGen nerve regeneration - nerve recovery training video & 4 other titles
(copyright) / Reg. V3608D804.

Copyright

V9918D288

2014

 

AxoGen Corporation

AxoGen nerve regeneration - nerve recovery training video (copyright) & 7 other
titles.

Copyright

V9918D288

2014

 

AxoGen Corporation

AxoGen nerve regeneration - nerve recovery training video (copyright) / Reg.
PAu3375221.

Copyright

V9918D288

2014

 

 





 

--------------------------------------------------------------------------------

 



 

Intellectual Property (registrations and applications) OWNED BY BORROWERS

Borrower
that is Owner
of IP

Name / Identifier of IP

Type of IP
(e.g., patent,
TM, ©, mask
work)

Registration/Publication
or Application Number

Registration/
Application
Date

Anticipated
Expiration Date

AxoGen Corporation

AxoGen nerve regeneration - nerve recovery training video (copyright) / Reg.
PAu3375221.

Copyright

V9918D288

2014

 

AxoGen Corporation

AxoGen nerve regeneration -nerve recovery training video (copyright) / Reg.
PAu3375221.

Copyright

V9918D288

2014

 

AxoGen Corporation

AxoGen nerve regeneration - nerve recovery training video. PAu 3-375-221.

Copyright

V3608D804

2011

 

AxoGen Corporation

AxoGen Nerve Regeneration--Nerve Recovery Training Video. PAu 3-375-221.

Copyright

V3586D387

2010

 

AxoGen Corporation

AxoGen nerve regeneration - nerve recovery training video. PAu3375221.

Copyright

V3622D050

2012

 

AxoGen Corporation

AxoGen nerve regeneration - nerve recovery training video / Reg. PA3375221.

Copyright

V9918D288

2014

 

 





 

--------------------------------------------------------------------------------

 



 

Intellectual Property (registrations and applications) OWNED BY BORROWERS

Borrower
that is Owner
of IP

Name / Identifier of IP

Type of IP
(e.g., patent,
TM, ©, mask
work)

Registration/Publication
or Application Number

Registration/
Application
Date

Anticipated
Expiration Date

AxoGen, Inc.

Materials and Methods for
Protecting Against Neuromas

Patent

US 14/036,405

9/25/2013

NA

AxoGen, Inc.

Connector and Wrap for End-to-Side Nerve Coaptation

Patent Application

US 62/251901

11/6/2015

NA

AxoGen, Inc.

Implant Devices With a Pre-Set Pulley System

Patent Application

US 62/247,938

10/29/2015

NA

AxoGen, Inc.

Quantitative Structural Assay of a Nerve Graft

Patent Application

US 14/724,359

5/28/2015

NA

AxoGen, Inc.

Two-Point Disciminator Sensory Measurement Device

Design Patent Application

US 29/531,797

6/30/2015

NA

AxoGen, Inc.

Organotypic DRG-Peripheral Nerve Cuture System

Patent Application

US 14/724,365

5/28/2015

NA

AxoGen, Inc.

Nerve Elevator and Method of Use

Patent

US 8,545,485
PCT/US2009/041266
WO 2009/132012

4/21/2009

5/8/32

AxoGen, Inc. and AxoGen
Corporation

Antiviral Patch

Patent Application

US2007/0026056
PCT/US2004/000392
WO2004062600

US 11/535,214
US 09/688,445

9/26/2006

NA

LecTec
Corporation

Hand Sanitizing Patch

Patent Application

US2011/0105976
PCT/US2009/01407
WO2009111040

US 12/921,253

12/20/2010

NA

 





 

--------------------------------------------------------------------------------

 



 

Intellectual Property (registrations and applications) OWNED BY BORROWERS

Borrower
that is Owner
of IP

Name / Identifier of IP

Type of IP
(e.g., patent,
TM, ©, mask
work)

Registration/Publication
or Application Number

Registration/
Application
Date

Anticipated
Expiration Date

LecTec
Corporation

Hand Sanitizing Patch Having an Integrally Bonded Antimicrobial

Patent Application

US 2011/0293681
PCT/US2011/026319
WO2011106700

US 13/035,535

2/25/2011

NA

LecTec
Corporation

Acne Patch

Patent

US 6,495,158

1/19/2001

NA

LecTec
Corporation

Antipruritic Patch

Patent

US 6,469,227

PCT/US2000/012970
WO2001041745

5/12/2000

NA

LecTec
Corporation

Anti-itch Patch

Patent Application

PCT/US2000/033498
WO2001041746

12/11/200

NA

LecTec
Corporation

Therapeutic Method for Treating Acne or Isolated Pimples and Adhesive Patch
Therefor

Patent

US 6,455,065

PCT/US2000/013539
WO2000069405

5/18/1999

NA

LecTec
Corporation

Aqueous Gel Would Dressing and Package

Patent Application

PCT/US1992/008403
WO1993006802

NA

NA

LecTec
Corporation

Aqueous Gel and Package For a Wound Dressing and Method

Patent

US 6,406,712

US 07/774,064
US 08/328,619

10/25/1994

NA

LecTec
Corporation

Biologically Active Aqueous Gel Wound Dressing

Patent

US 5,804,213

US 07/914751

7/15/1992

NA

LecTec
Corporation

Mixing and Dispensing Package for a Wound Dressing

Patent

US 6,620,436

US 08/345,215
US 07/913,151
US 07/774,064

11/28/1994

NA

 





 

--------------------------------------------------------------------------------

 



 

Intellectual Property (registrations and applications) OWNED BY BORROWERS

Borrower
that is Owner
of IP

Name / Identifier of IP

Type of IP
(e.g., patent,
TM, ©, mask
work)

Registration/Publication
or Application Number

Registration/
Application
Date

Anticipated
Expiration Date

LecTec
Corporation

Inhalation Therapy Decongestant With Foraminous Carrier

Patent

US 6,090,403

US 09/135,104

8/17/1998

NA

LecTec
Corporation

Treating Traumatic Burns or Blisters of the Skin

Patent

US 6,348,212

US 09/314,271

US 2001/0055608

5/18/1999

NA

LecTec
Corporation

Psoriasis Patch

Patent

US 6,830,758

US 2003/0077316

US 09/824,533

4/2/2001

8/8/21

LecTec
Corporation

Treating Viral Infection at Smallpox Vaccination Site

Patent

US 7,288,265

US 09/688,445
US 10/228,809

1/8/2003

5/6/22

AxoGen, Inc.

Nerve Elevator and Method of Use

Patent

CA 2721945

PCT/US2009/041266

WO2009/132012

4/21/2009

NA

AxoGen, Inc.

Materials and Methods for Protecting Against Neuromas

Patent Application

EP2900292

9/25/2013

NA

AxoGen, Inc.

Nerve Elevator and Method of Use

Patent

EP2276410

4/21/2009

NA

AxoGen, Inc.

Materials and Methods for Protecting Against Neuromas

Patent Application

2013/80049387.3

9/25/2013

NA

AxoGen, Inc.

Materials and Methods for Protecting Against Neuromas

Patent Application

16100027.9

9/25/2013

NA

AxoGen Corporation

AVIVE

US Trademark

86758930

9/16/2015

 

AxoGen Corporation

AVIVE SOFT TISSUE BARRIER

US Trademark

86831990

11/25/2015

 

 





 

--------------------------------------------------------------------------------

 



 

Intellectual Property (registrations and applications) OWNED BY BORROWERS

Borrower
that is Owner
of IP

Name / Identifier of IP

Type of IP
(e.g., patent,
TM, ©, mask
work)

Registration/Publication
or Application Number

Registration/
Application
Date

Anticipated
Expiration Date

AxoGen Corporation

 

Picture 25 [axgn20161231ex1020ff12e002.jpg]

 

US Trademark

86832049

11/25/2015

 

AxoGen Corporation

ACROVAL

US Trademark

86800802

10/27/2015

 

AxoGen Corporation

 

Picture 24 [axgn20161231ex1020ff12e003.jpg]

 

US Trademark

86832476

11/25/2015

 

AxoGen Corporation

AXOGUARD

Canada Trademark

 

1436230

4/28/2009

 

AxoGen Corporation

 

Picture 23 [axgn20161231ex1020ff12e004.jpg]

 

Canada Trademark

1436230

4/28/2009

 

 

AxoGen Corporation

Picture 22 [axgn20161231ex1020ff12e005.jpg]

 

 

Canada Trademark

 

1778914

 

4/22/2016

 

AxoGen Corporation

AxoGen

Canada Trademark

1339181

TMA763833

3/13/2007

4/9/2010

 

 

--------------------------------------------------------------------------------

 



Intellectual Property (registrations and applications) OWNED BY BORROWERS

Borrower
that is Owner
of IP

Name / Identifier of IP

Type of IP
(e.g., patent,
TM, ©, mask
work)

Registration/Publication
or Application Number

Registration/
Application
Date

Anticipated
Expiration Date



AxoGen Corporation

AVANCE

Canada Trademark

1778915

4/22/2016

 

AxoGen Corporation

 

Picture 21 [axgn20161231ex1020ff12e006.jpg]

 

 

Canada Trademark

1778917

4/22/2016

 

AxoGen Corporation

AVANCE NERVE GRAFT

Canada Trademark

1339356

TMA763791

3/14/2007

4/9/2010

 

AxoGen Corporation

 

Picture 20 [axgn20161231ex1020ff12e007.jpg]

 

Europe Trademark

005791521

3/13/2007

 

AxoGen Corporation

AVANCE NERVE
GRAFT

Europe Trademark

005783352

3/14/2007

 

AxoGen Corporation

AXOGEN NERVE
REGENERATION

Japan Trademark

2007-37127

5165944

4/13/2007

9/12/2018

 

AxoGen Corporation

AVANCE NERVE
GRAFT

Japan Trademark

2007-37128

5131894

 

4/13/2007

4/25/2008

 

AxoGen Corporation

AVANCE NERVE
GRAFT

Mexico Trademark

0843615

1016747

3/21/2007

12/7/2007

 

AxoGen Corporation

AXOGEN NERVE
REGENERATION

Mexico Trademark

0843618

1013259

3/21/2007

11/26/2007

 

AxoGen Corporation

AXOGEN NERVE
REGENERATION

Mexico Trademark

08543617

3/21/2007

 

AxoGen Corporation

AXOGEN NERVE
REGENERATION

Mexico Trademark

08543619

3/21/2007

 

AxoGen, Inc.

AXOGUARD

US Trademark

77604199

10/20/2008

 

 

--------------------------------------------------------------------------------

 



Intellectual Property (registrations and applications) OWNED BY BORROWERS

Borrower
that is Owner
of IP

Name / Identifier of IP

Type of IP
(e.g., patent,
TM, ©, mask
work)

Registration/Publication
or Application Number

Registration/
Application
Date

Anticipated
Expiration Date



AxoGen, Inc.

 

Picture 19 [axgn20161231ex1020ff12e008.jpg]

 

US Trademark

77604196

10/30/2008

 

AxoGen, Inc.

AXOGEN

US Trademark

78980974

9/14/2006

 

AxoGen, Inc.

AXOGEN

US Trademark

78974174

9/14/2006

 

AxoGen, Inc.

 

Picture 18 [axgn20161231ex1020ff12e005.jpg]

US Trademark

77976702

11/20/2006

 

AxoGen, Inc.

 

Picture 17 [axgn20161231ex1020ff12e005.jpg]

US Trademark

77047475

11/20/2006

 

AxoGen, Inc.

AVANCE

US Trademark

78974529

9/14/2006

 

AxoGen, Inc.

 

Picture 16 [axgn20161231ex1020ff12e006.jpg]

US Trademark

77100843

11/27/2007

 

AxoGen, Inc.

Ranger

US Trademark

85589906

9/18/2012

 

AxoGen, Inc.

 

Picture 15 [axgn20161231ex1020ff12e009.jpg]

US Trademark

85598373

9/18/2012

 

AxoGen Corporation

ACROPINCH

US Trademark

86875586

1/14/2016

 

AxoGen Corporation

ACROGRIP

US Trademark

86874592

1/13/2016

 

 





 

--------------------------------------------------------------------------------

 



 

Intellectual Property (registrations and applications) OWNED BY BORROWERS

Borrower
that is Owner
of IP

Name / Identifier of IP

Type of IP
(e.g., patent,
TM, ©, mask
work)

Registration/Publication
or Application Number

Registration/
Application
Date

Anticipated
Expiration Date

AxoGen Corporation

PSSD

US Trademark

86875647

1/14/2016

 

AxoGen Corporation

PRESSURE SPECIFIED
SENSORY DEVICE

 

US Trademark

86843224

12/8/2015

 

AxoGen, Inc.

Picture 14 [axgn20161231ex1020ff12e010.jpg]

US Trademark

86381110

8/29/2014

 

AxoGen, Inc.

AXOTOUCH

US Trademark

86338751

7/17/2014

 

AxoGen, Inc.

"Nerve Connector"

US Trademark

 

 

 

AxoGen, Inc.

"Nerve Protector"

US Trademark

 

 

 

AxoGen Corporation

"Nerve Matters"

US Trademark

87124496

8/2/2016

 

 





 

--------------------------------------------------------------------------------

 



 

INTANGIBLE ASSETS SCHEDULE (CONTINUED)

 

LICENSE AND SIMILAR AGREEMENTS

 

 

INBOUND LICENSE # 1

Name and Date of License Agreement:

Patent License Agreement with an effective date of July 19, 2005, as amended .

Borrower that is Licensee:

AxoGen Corporation

Name and address of Licensor:

The Board of Regents of the University of Texas System, an agency of the State
of Texas

201 West 7th Street

Austin, Texas 78701

Expiration Date of License

Upon expiration of the last to expire of the Licensed Patents.

Exclusive License [Y/N]?

Yes

Restrictions on:

 

Right to Grant a Lien [Y/N]?

No

Right to Assign [Y/N]?

No

Right to Sublicense [Y/N]?

No, subject to conditions.

Does Default or Termination Affect Agent’s Ability to sell [Y/N]?

No.

Describe Licensed Intellectual Property For This License

Name / Identifier of IP

Type of IP (e.g., patent, TM, ©, mask work)

Registration/

Publication or Application Number

Filing Date

 

Cell-Free Tissue Replacement
For Tissue Engineering

Patent

US 7,402,319

US 2005/0043819

US 10/672,689

9/26/2003

 

--------------------------------------------------------------------------------

 



Cell-Free Tissue Replacement for Tissue Engineering

Patent Application

US 2014/0248325

US 14/274,156

5/9/2014

Cell-Free Tissue Replacement
for Tissue Engineering

Patent

US 8,758,794

US 2009/0030269

US 12/135,772

6/9/2008

Biodegradable, Electrically Conducting Polymer For Tissue Engineering
Applications

Patent

US 6,696,575

US 2003/0066987
PCT/US2002/009514
WO2002076288

US 10/107,705

3/27/2002

INBOUND LICENSE # 2

Name and Date of License Agreement:

First Amended and Restated Standard Exclusive License Agreement with
Sublicensing Terms dated February 21, 2006, as amended on July 5, 2016.

Borrower that is Licensee:

AxoGen Corporation

Name and address of Licensor:

University of Florida Research Foundation, Inc. (UNRF)

223 Grinter Hall

Gainesville, Florida 32611

Expiration Date of License

Until the earlier of the date that no Licensed Patent remains enforceable or the
payment of earned royalties ceases for more than four (4) calendar quarters on
all Licensed Products and Processes.

Exclusive License [Y/N]?

Exclusive for the Licensed Field and the Licensed Territory, under the Licensed
Patents, to make, have made, use and sell, offer to sell, have sold and import
Licensed Products and/or Licensed Processes;  AND

A Non-exclusive license, limited to the Licensed Field and Licensed Territory
under Licensed Know-How to make, have made, use and sell, offer to sell, have
sold and import Licensed Products and/or Licensed Processes.

 

UNRF reserves the right, solely for research (including research funded by
commercial sponsors), clinical and educational purposes, to make and use
Licensed Products and/or Licensed Processes, as well as products and/or
processes covered in whole or in party by any claims of any Improvements.

Restrictions on:

 

Right to Grant a Lien [Y/N]?

No

Right to Assign [Y/N]?

Yes, except that Licensee may assign this Agreement in connection with the sale
of all or substantially all of the assets or stock of the Licensee, whether by
merger, acquisition or otherwise, if the successor assumes all of the Licensee's
obligations hereunder.

Right to Sublicense [Y/N]?

No

 

--------------------------------------------------------------------------------

 



Does Default or Termination Affect Agent’s Ability to sell [Y/N]?

No

Describe Licensed Intellectual Property For This License

Name / Identifier of IP

Type of IP (e.g., patent, TM, ©, mask work)

Registration/

Publication or Application Number

Filing Date

 

Method for Decellularization of Nerve Allografts

Patent Application

US 2016/0030636
PCT/US14/30688

US 14/776,765

9/15/2015

Materials and Methods for Nerve Grafting, Selection of Nerve Grafts, and In
Vitro Nerve Tissue Culture

Patent

US 6,972,168

US 2003/0040112

US 10/218,864

8/13/2002

Materials and Methods for Nerve Grafting, Selection of Nerve Grafts, and In
Vitro Nerve Tissue Culture

Patent

US 7,732,200

US 2004/0180434

US 10/812,776

3/29/2004

Materials and Methods For Nerve Grafting

Patent Application

US 2013/0337549

US 13/776,606

2/25/2013

Materials and Methods For Nerve Grafting

Patent Application

US 2008/0299536

US 12/190,359

8/12/2008

Materials and Methods For Nerve Repair

Patent

US 8,986,733

US 2011/0082482

US 12/966,540

12/13/2010

Methods for Nerve Repair

Patent

US 7,851,447

US 2003/0072749

US 10/218,316

8/13/2002

Materials and Methods To Promote Repair of Nerve Tissue

Patent Application

PCT/US2002/025922
WO2003015612

8/13/2002

Materials and Methods To Promote Repair of Nerve Tissue

Patent

EP1425390

EP20020763451

8/13/2002

Method for Decellularization
of Nerve Allografts

Patent Application

EP14763757.3

3/17/2014

 

--------------------------------------------------------------------------------

 



Materials and Methods for Promoting
Nerve Tissue Repair

Patent

MX 296 009

PCT/US2002/025922

PA/a/2004/001334

8/13/2002

Materials and Methods for Promoting
Nerve Tissue Repair

Patent

MX 296020

PCT/US2002/025922

MX/a/2007/012379

8/13/2002

Materials and Methods for Promoting
Nerve Tissue Repair

Patent

MX 296021

PCT/US2002/025922

MX/a/2007/012379

8/13/2002

Materials and Methods For Nerve Grafting Comprising Degrading Chondoitin Sulfate
Proteoglycan

Patent

CA 2455827

8/13/2002

Materials and Methods for Promoting
Nerve Tissue Repair

Patent

MX 296019

PCT/US2002/025922

MX/a/2007/012382

8/13/2002

Method for Decellularization
of Nerve Allografts

Patent Application

JP2016-503443

3/17/2014

Materials and Methods for Promoting
Nerve Tissue Repair

Patent

JP 4749667

JP2003520377

8/13/2002

Materials and Methods for Promoting
Nerve Tissue Repair

Patent

P1425390

 

8/13/2002

Materials and Methods for Promoting
Nerve Tissue Repair

Patent

DE 60242143.8

 

8/13/2002

Materials and Methods for Promoting
Nerve Tissue Repair

Patent

ES1425390

 

8/13/2002

Materials and Methods for Promoting
Nerve Tissue Repair

Patent

FR142390

 

8/13/2002

Materials and Methods for Promoting
Nerve Tissue Repair

Patent

GB1425390

8/13/2002

 





 

--------------------------------------------------------------------------------

 



 

Materials and Methods for Promoting
Nerve Tissue Repair

Patent

IT 502012902027579

8/13/2002

Materials and Methods for Promoting
Nerve Tissue Repair

Patent

SE 1425390

8/13/2002

Method for Decellularization
of Nerve Allografts

Patent Application

2754-2015

3/17/2014

Method for Decellularization
of Nerve Allografts

Patent Application

2014/80026804.7

3/17/2014

Method for Decellularization
of Nerve Allografts

Patent Application

2015-7028784

3/17/2014

 





 

--------------------------------------------------------------------------------

 



 

Schedule 4.9 – Litigation, Governmental Proceedings and Other Notice Events

None.





 

--------------------------------------------------------------------------------

 



Schedule 5.1 – Permitted Debt; Permitted Contingent Obligations

None.





 

--------------------------------------------------------------------------------

 



Schedule 5.2 – Permitted Liens

Credit Party Debtor

Name of Holder/Secured Party of Lien/Encumbrance

Description of Property Encumbered

AxoGen Corporation

Ja-Cole, LP – Lessor of Burleson facility

All nonexempt, per the definition of lease, personal property at Burleson

AxoGen Corporation

WIGSHAW, LLC (and SNH Medical Office Properties Trust as successor in interest)
– Lessor of Progress Corporate Park facility

Tenant's property (but expressly excluding any of Tenant's interests in
intellectual property, product inventory, raw materials, and human tissue in any
form), now or hereafter located upon the Leased Premises

AxoGen Corporation

Cisco Systems Capital Corp.

Certain equipment leased and financed by AxoGen Corporation under Contact No.
25406089 as evidenced by the UCC-1 Financing Statement No. 2016-087-6512X filed
with the Florida Secured Transaction Registry on September 6, 2016

 





 

--------------------------------------------------------------------------------

 



Schedule 5.7 – Permitted Investments

None.





 

--------------------------------------------------------------------------------

 



Schedule 5.8 – Affiliate Transactions

None.





 

--------------------------------------------------------------------------------

 



Schedule 5.11 –Business Description

Manufacturer, developer, seller and distributor of medical products.

 





 

--------------------------------------------------------------------------------

 



Schedule 5.14 – Deposit Accounts and Securities Accounts

“***”

 





 

--------------------------------------------------------------------------------

 



Schedule 6.2 – Minimum Net Revenue Schedule

 

“***”

 

 





 

--------------------------------------------------------------------------------

 



Schedule 7.4 – Post Closing Requirements

Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:

 

1.    Within two (2) Business Days after the Closing Date (or such later date as
Agent may agree in its sole discretion), Borrowers shall ensure that each
Deposit Account of Borrowers maintained at Silicon Valley Bank on the Closing
Date shall be subject to a Deposit Account Control Agreement.

 

2.    With respect to the Amended and Restated Standard Exclusive License
Agreement with Sublicensing Terms, by and among the University of Florida
Research Foundation, Inc. and AxoGen Corp, dated as of February 21, 2006 (as the
same has been amended, supplemented or otherwise modified from time to time, the
“University of Florida License”) Borrower shall use commercially reasonable
efforts to, within ninety (90) days of the Closing Date (or such later date as
Agent may agree in its sole discretion), cause to be delivered to Agent the
consent of, or waiver by, any person whose consent or waiver is necessary for
(x) the University of Florida License to be deemed “Collateral” and for Agent to
have a security interest in it that might otherwise be restricted or prohibited
by Law or by the terms of any such license or agreement, whether now existing or
entered into in the future, and (y) Agent to have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Agent’s rights and remedies under this Agreement and the other Financing
Documents. 

 

3.    Borrowers shall, by the date that is sixty (60) days following the Closing
Date (or such later date as Agent may agree in writing), provide Agent with an
executed landlord’s agreement, which shall be reasonably satisfactory in form
and substance to Agent (it being understood and agreed that a landlord’s
agreement substantially in the form of the “Landlord’s Subordination and Waiver
of Lien” executed in favor of Three Peaks Capital S.a.r.l. in connection with
Debt owed by Borrowers to Three Peaks Capital S.a.r.l. and paid off on the
Closing Date, shall be satisfactory to Agent), for the location at 13631
Progress Boulevard, Suites 400 & 600, Alachua, FL 32615.

 

Borrower’s failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrower’s failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate an automatic Event of Default.





 

--------------------------------------------------------------------------------

 



Schedule 8.2(a) –Products

1.    Avance® Nerve Graft

2.    AxoGuard® Nerve Connector

3.    AxoGuard® Nerve Protector

4.    AxoTouchTM Two-Point Discriminator

5.    AcroVal™ Neurosensory and Motor Testing System.

 





 

--------------------------------------------------------------------------------

 



Schedule 8.2(b) – Exceptions to Healthcare Representations and Warranties

None.





 

--------------------------------------------------------------------------------

 



Schedule 9.1 – Collateral

The Collateral consists of all of each Borrower’s assets, including without
limitation, all of each Borrower’s right, title and interest in and to the
following, whether now owned or hereafter created, acquired or arising:

(a)    all goods, Accounts (including health-care insurance receivables),
equipment, inventory, contract rights or rights to payment of money, leases,
license agreements, franchise agreements, General Intangibles, commercial tort
claims, documents, instruments (including any promissory notes), chattel paper
(whether tangible or electronic), cash, deposit accounts, securities accounts,
fixtures, letter of credit rights (whether or not the letter of credit is
evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located;

(b)    all of Borrowers’ books and records relating to any of the foregoing; and

(c)    any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

Notwithstanding anything to the contrary of the foregoing, Collateral shall not
include Excluded Property.

 





 

--------------------------------------------------------------------------------

 



Schedule 9.2 – Collateral Information

 

Chief Executive Office and Principal Place of Business:

Credit Party/ Borrower

Address

Nature of Location

AxoGen, Inc. AND AxoGen Corporation

13631 Progress Boulevard, Suite 400, Alachua, FL  32615

Leased business location operated by Borrower(s).

Lessor: SNH Medical Office Properties Trust.

 

Location of books and records (if different from the above): 

Credit Party/ Borrower

Address

Nature of Location

AxoGen, Inc. AND AxoGen Corporation

N/A

 

 

Locations of owned, leased, or occupied real property: 

Credit Party/ Borrower

Address

Nature of Location

AxoGen, Inc. AND AxoGen Corporation

13631 Progress Boulevard, Suite 400 and 600, Alachua, FL  32615

Leased business location operated by Borrower(s).

Lessor: SNH Medical Office Properties Trust

AxoGen Corporation

Boone Business Park, 300 Boone Rd., Suites A-2, 3 and 4, Burleson Texas Johnson
County

Leased business location operated by Borrower(s).

Lessor: Ja-Cole, LP

AxoGen Corporation

349 South Main Street, Dayton, Ohio 45402

 

AxoGen, Inc.

1407 South Kings Highway, Texarkana, Texas 75501 – Record Storage (AxoGen, Inc.
leases space and maintains records at this facility, which is the prior
corporate headquarters)

 

AxoGen Corporation

12085 Research Drive, Lab 170, Alachua, FL  32615

Licensed space at the Sid Martin Biotechnology Development Institute.

Licensor: University of Florida Research Foundation, Inc.

 





 

--------------------------------------------------------------------------------

 



Locations of inventory, equipment, or other property:

 

 

 

Credit Party/ Borrower

Address

Nature of Location

AxoGen Corporation

13631 Progress Boulevard, Suite 400 and 600, Alachua, FL  32615

Leased business location operated by Borrower(s).

Lessor: SNH Medical Office Properties Trust

AxoGen Corporation

Boone Business Park, 300 Boone Rd., Suites A-2, 3 and 4, Burleson Texas Johnson
County

Leased business location operated by Borrower(s).

Lessor: Ja-Cole, LP

AxoGen Corporation

349 South Main Street, Dayton, Ohio 45402

 

AxoGen Corporation

12085 Research Drive, Lab 170, Alachua, FL  32615

Licensed space at the Sid Martin Biotechnology Development Institute.

Licensor: University of Florida Research Foundation, Inc.

 

 

--------------------------------------------------------------------------------